TABLE OF CONTENTS



Exhibit 10.1
EXECUTION VERSION
CREDIT AGREEMENT
Dated as of November 1, 2011
among
ALIANTE GAMING, LLC,
ALST CASINO HOLDCO, LLC,
the Lenders herein named,
and
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



TABLE OF CONTENTS

              Page  
ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS
    1  
1.1 Defined Terms
    1  
1.2 Use of Defined Terms
    45  
1.3 Accounting Terms
    45  
1.4 Rounding
    45  
1.5 Exhibits and Schedules
    45  
1.6 Miscellaneous Terms
    46  
 
       
ARTICLE 2 LOANS
    46  
2.1 Loans
    46  
2.2 Collateral
    47  
 
       
ARTICLE 3 PAYMENTS AND FEES
    47  
3.1 Interest
    47  
3.2 Principal Payments
    47  
3.3 Refinancing Amendments
    49  
3.4 Extension of Loans
    50  
3.5 Prepayment Offers
    51  
3.6 [Reserved]
    58  
3.7 Agency Fee
    58  
3.8 Increased Commitment Costs
    59  
3.9 [Reserved]
    59  
3.10 Late Payments; Default Rate
    59  
3.11 Computation of Interest
    59  
3.12 Non Business Days
    60  
3.13 Manner and Treatment of Payments
    60  
3.14 [Reserved]
    61  
3.15 Failure to Charge Not Subsequent Waiver
    62  
3.16 Administrative Agent’s Right to Assume Payments Will be Made
    62  
3.17 Fee Determination Detail
    62  
3.18 Replacement of Lenders
    63  
3.19 Survivability
    63  
 
       
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
    63  
4.1 Existence and Qualification, Power, Compliance With Laws
    63  
4.2 Authority, Compliance With Other Agreements and Instruments and Government
Regulations
    63  
4.3 No Governmental Approvals Required
    64  
4.4 Subsidiaries
    64  
4.5 Financial Statements
    65  
4.6 No Other Liabilities; No Material Adverse Changes
    65  
4.7 Title to Property
    65  
4.8 Intangible Assets
    65  

i



--------------------------------------------------------------------------------



TABLE OF CONTENTS



              Page  
4.9 Litigation
    65  
4.10 Binding Obligations
    66  
4.11 No Default
    66  
4.12 ERISA
    66  
4.13 Regulation U; Investment Company Act
    67  
4.14 Disclosure
    67  
4.15 Tax Liability
    68  
4.16 [Reserved]
    68  
4.17 Hazardous Materials
    68  
4.18 Gaming Laws
    68  
4.19 Security Interests
    68  
4.20 Deposit and Securities Accounts
    69  
4.21 Permits
    69  
4.22 OFAC, Etc.
    69  
 
       
ARTICLE 5 AFFIRMATIVE COVENANTS
    70  
5.1 Payment of Taxes and Other Potential Liens
    70  
5.2 Preservation of Existence
    70  
5.3 Maintenance of Properties
    71  
5.4 Maintenance of Insurance
    71  
5.5 Compliance With Laws
    73  
5.6 Inspection Rights
    73  
5.7 Keeping of Records and Books of Account
    73  
5.8 Compliance With Agreements
    73  
5.9 [Reserved]
    73  
5.10 New Subsidiaries; Collateral; Legal Opinions
    74  
5.11 Hazardous Materials Laws
    74  
5.12 Projections
    75  
5.13 Deposit and Securities Accounts
    75  
 
       
ARTICLE 6 NEGATIVE COVENANTS
    75  
6.1 Asset Sales
    76  
6.2 Restricted Payments
    77  
6.3 Indebtedness
    77  
6.4 Liens and Negative Pledges
    79  
6.5 Restrictions on Subsidiaries
    80  
6.6 Fundamental Changes
    82  
6.7 Transactions with Affiliates
    83  
6.8 Sale and Leaseback Transactions
    83  
6.9 Limitation on Issuances and Sales of Equity Interests in Restricted
Subsidiaries
    83  
6.10 Permitted Businesses
    84  
6.11 Management Fees
    84  
6.12 Amendments to Constituent Documents and Management Agreement
    84  
6.13 [Reserved]
    84  
6.14 [Reserved]
    84  

ii



--------------------------------------------------------------------------------



TABLE OF CONTENTS



              Page  
6.15 [Reserved]
    84  
6.16 Investments
    84  
6.17 ERISA
    85  
6.18 [Reserved]
    85  
6.19 Designation of Subsidiaries
    85  
6.20 Holdings
    85  
 
       
ARTICLE 7 INFORMATION AND REPORTING REQUIREMENTS
    86  
7.1 Financial and Business Information
    86  
7.2 Compliance Certificates
    89  
 
       
ARTICLE 8 CONDITIONS
    89  
8.1 Conditions to Closing
    89  
 
       
ARTICLE 9 DEFAULT AND REMEDIES UPON EVENT OF DEFAULT
    91  
9.1 Events of Default
    91  
9.2 Remedies Upon Event of Default
    94  
 
       
ARTICLE 10 ADMINISTRATIVE AGENT
    95  
10.1 Appointment and Authorization of Administrative Agent
    95  
10.2 Delegation of Duties
    96  
10.3 Liability of Administrative Agent
    96  
10.4 Reliance by Administrative Agent
    96  
10.5 Notice of Default
    97  
10.6 Credit Decision; Disclosure of Information by Administrative Agent
    97  
10.7 Indemnification of Administrative Agent
    98  
10.8 Administrative Agent in its Individual Capacity
    98  
10.9 Successor Administrative Agent
    99  
10.10 Administrative Agent May File Proofs of Claim
    99  
10.11 Collateral and Guaranty Matters
    100  
10.12 Proportionate Interest in any Collateral
    101  
10.13 Foreclosure on Collateral
    101  
10.14 Subordination, Non Disturbance and Attornment Agreements
    101  
10.15 No Obligations of Borrower
    101  
10.16 Secured Bank Products Agreements and Secured Hedging Agreements
    102  
 
       
ARTICLE 11 MISCELLANEOUS
    102  
11.1 Cumulative Remedies; No Waiver
    102  
11.2 Amendments; Consents
    102  
11.3 Attorney Costs, Expenses and Taxes
    105  
11.4 Nature of Lenders’ Obligations
    105  
11.5 Survival of Representations and Warranties
    106  
11.6 Notices
    106  
11.7 Execution of Loan Documents
    108  
11.8 Successors and Assigns
    108  

iii



--------------------------------------------------------------------------------



TABLE OF CONTENTS



              Page  
11.9 Right of Setoff
    112  
11.10 Sharing of Payments by Lenders
    112  
11.11 Indemnification by Borrower
    113  
11.12 Nonliability of the Lenders
    114  
11.13 No Third Parties Benefited
    115  
11.14 Confidentiality
    115  
11.15 Further Assurances
    116  
11.16 Integration
    116  
11.17 Governing Law
    116  
11.18 Severability of Provisions
    116  
11.19 Headings
    116  
11.20 Time of the Essence
    116  
11.21 Foreign Lenders and Participants
    117  
11.22 Hazardous Material Indemnity
    119  
11.23 Gaming Compliance
    119  
11.24 Payments Set Aside
    120  
11.25 Replacement of Lenders
    120  
11.26 WAIVER OF RIGHT TO TRIAL BY JURY
    121  
11.27 [Reserved]
    121  
11.28 PURPORTED ORAL AMENDMENTS
    121  
11.29 USA PATRIOT ACT
    122  



iv



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      Exhibits    
A –
  Assignment and Assumption
B –
  Compliance Certificate
C –
  Note
D –
  [Reserved]
E –
  Acceptance and Prepayment Notice
F –
  Discount Range Prepayment Notice
G –
  Discount Range Prepayment Offer
H –
  Solicited Discount Prepayment Notice
I –
  Solicited Discount Prepayment Offer
J –
  Specified Discount Prepayment Notice
K –
  Specified Discount Prepayment Response
L –
  Perfection Certificate
 
   
Schedules
   
1.1
  Existing Investments
1.2
  Existing Liens
2.1
  Lenders and Commitments
4.3
  Governmental Approvals
4.8
  Trademarks and Trade Names
4.9
  Material Litigation
4.17
  Hazardous Materials Matters
4.20
  Deposit and Securities Accounts
4.21
  Permits
6.7
  Transactions with Affiliates

v



--------------------------------------------------------------------------------



TABLE OF CONTENTS



CREDIT AGREEMENT

Dated as of November 1, 2011
     This CREDIT AGREEMENT is entered into by and among Aliante Gaming, LLC, a
Nevada limited liability company (together with its successors and permitted
assigns, the “Borrower”), ALST Casino Holdco, LLC, a Delaware limited liability
company (“Holdings”), each lender listed on the signature pages hereto or which
from time to time becomes a party hereto (collectively, the “Lenders”, and
individually, a “Lender”) and Wilmington Trust, National Association, as
Administrative Agent. Borrower, Administrative Agent and the Lenders agree as
follows:
ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
          1.1 Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
          “Acceptable Discount” has the meaning set forth in Section 3.5(d)(ii).
          “Acceptable Prepayment Amount” has the meaning set forth in
Section 3.5 (d)(iii).
          “Acceptance and Prepayment Notice” means a notice of the Borrower’s
acceptance of the Acceptable Discount in substantially the form of Exhibit E.
     “Acceptance Date” has the meaning set forth in Section 3.2(d)(ii).
     “Additional Lender” means, at any time, any bank, other financial
institution or institutional investor that, in any case, is not an existing
Lender and that agrees to provide any portion of any Credit Agreement
Refinancing Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 3.3; provided that each Additional Lender (other than any Person that is
a Lender, an Affiliate of a Lender or an Approved Fund of a Lender at such time)
shall be subject to the approval of the Administrative Agent (such approval not
to be unreasonably withheld or delayed), in each case to the extent any such
consent would be required from the Administrative Agent under
Section 11.8(b)(iii)(B) for an assignment of Loans to such Additional Lender.
     “Administrative Agent” means Wilmington Trust, when acting in its capacity
as the Administrative Agent under any of the Loan Documents, or any successor
Administrative Agent.
     “Administrative Agent’s Office” means the Administrative Agent’s office at
50 South Sixth Street, Suite 1290, Minneapolis, Minnesota 55402, or such other
address as the Administrative Agent hereafter may designate by written notice to
Borrower and the Lenders.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, as to any Person (a) any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person or (b) any executive officer or director of
such specified Person. For purposes of this definition, “control,” as used with
respect to any Person, shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by agreement or
otherwise. For purposes of this definition, the terms “controlling,” “controlled
by” and “under common control with” shall have correlative meanings.
Notwithstanding anything to the contrary herein, in no event shall (i) the
Administrative Agent or any Lender or (ii) any Affiliate or Approved Fund of any
of the foregoing be considered an “Affiliate” of Holdings, the Borrower or any
Restricted Subsidiary due to any Person described in clause (i) being in the
capacity described in such clause.
     “Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including Wilmington Trust in its capacity as the Administrative
Agent), and the officers, directors, employees, agents and attorneys-in-fact of
such Persons and Affiliates.
     “Agreement” means this Credit Agreement, either as originally executed or
as it may from time to time be supplemented, modified, amended, restated or
extended.
     “Aliante Casino and Hotel” means the real property in Las Vegas, Nevada
being operated on the Closing Date as Aliante Station Casino and Hotel, together
with the related improvements thereon.
     “All-In Yield” means, as to any Indebtedness, the yield thereof, whether in
the form of interest rate, margin, OID, upfront fees or otherwise; provided that
OID and upfront fees shall be equated to interest rate assuming a four-year life
to maturity (or, if less, the stated life to maturity at the time of its
incurrence of the applicable Indebtedness); and provided, further, that “All-In
Yield” shall not include arrangement fees, structuring fees or underwriting or
similar fees paid to arrangers for such Indebtedness.
     “Amortization Expense” means, for any period, amounts recognized during
such period as amortization of goodwill and other assets classified as
intangible assets in accordance with GAAP.
     “Applicable Discount” has the meaning set forth in Section 3.5(c)(ii).
     “Applicable Interest Rate” means (a) the PIK Interest Rate or (b) for any
Interest Period in respect of which a Cash Interest Election has been made and
for any Interest Period (or portion of any Interest Period) after the third
anniversary of the Closing Date, the Cash Interest Rate, as applicable.

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Applicable Tax Rate” means, with respect to each tax year, the highest
effective combined federal, state and local tax rates applicable to any
individual residing in New York City for that tax year.
     “Appropriate Lender” means, at any time, with respect to Loans of any
Class, the Lenders of such Class.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Asset Sale” means the Disposition of any Property or other asset(s) of
Holdings, the Borrower or any Restricted Subsidiary, other than:
     (1) a transfer or other Disposition of assets or Equity Interests between
or among Borrower and its Restricted Subsidiaries;
     (2) the sale, lease or other Disposition of equipment, inventory, accounts
receivable or other assets in the ordinary course of business;
     (3) the sale or other Disposition of cash and Cash Equivalents in the
ordinary course of business;
     (4) any sale or other Disposition of any FF&E that has become surplus,
damaged, worn out or obsolete; and
     (5) the lease of any portion of the Aliante Casino and Hotel for
restaurant, performance, retail sale, retail services, restaurant, night club or
other similar uses (but not of hotel room or gaming space).
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit A.
     “Attorney Costs” means and includes all fees, expenses and disbursements of
any law firm or other external counsel.
     “Auction Agent” means (a) the Administrative Agent or (b) any other
financial institution or advisor employed by the Borrower (whether or not an
Affiliate of the Administrative Agent) to act as an arranger in connection with
any Discounted Loan Prepayment pursuant to Section 3.5; provided that the
Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Available Amount” means, at any time (the “Reference Date”), the sum of:
     (a) an amount (which shall not be less than zero) equal to (i) 50% of
Consolidated Net Income commencing on the Closing Date and ending on the last
day of the most recent Test Period (taken as one accounting period); plus
     (b) the amount of any capital contributions or Net Proceeds from any sale
of Qualified Equity Interests (or issuances of debt securities that have been
converted into or exchanged for Qualified Equity Interests) received or made by
Holdings (or any direct or indirect parent thereof and contributed by such
parent to Holdings) during the period from and including the Business Day
immediately following the Closing Date through and including the Reference Date;
plus
     (c) to the extent not (A) included in clause (a) above or (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the aggregate amount of all cash
dividends and other cash distributions received by Holdings, the Borrower or any
Restricted Subsidiary from any Minority Investments or Unrestricted Subsidiaries
during the period from and including the Business Day immediately following the
Closing Date through and including the Reference Date; plus
     (d) to the extent not (A) included in clause (a) above or (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the aggregate amount of all cash
repayments of principal received by Holdings, the Borrower or any Restricted
Subsidiary from any Minority Investments or Unrestricted Subsidiaries during the
period from and including the Business Day immediately following the Closing
Date through and including the Reference Date in respect of loans or advances
made by Holdings, the Borrower or any Restricted Subsidiary to such Minority
Investments or Unrestricted Subsidiaries; plus
     (e) to the extent not (A) included in clause (a) above, (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment or (C) required to be applied to
prepay Loans in accordance with Section 3.2(c), the aggregate amount of all Net
Proceeds received by Holdings, the Borrower or any Restricted Subsidiary in
connection with the sale, transfer or other Disposition of its ownership
interest in any Minority Investment or Unrestricted Subsidiary during the period
from and including the Business Day immediately following the Closing Date
through and including the Reference Date; minus
     (f) the aggregate amount of (A) any Investments made pursuant to clause
(1)(iii)(y) of the definition of Permitted Investment and Section 6.16(c)(y) and
(B) any Restricted Payment made pursuant to clause (9)(ii) of the definition of
Permitted Restricted Payment during the period commencing on the Closing Date
and ending on the Reference Date (and, for purposes of this clause (f), without
taking account of the intended usage of the Available Amount on such Reference
Date in the contemplated transaction).

4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Bank Products Agreement” means any agreement pursuant to which a bank or
other financial institution agrees to provide credit cards, stored value cards
or treasury and cash management services (including, without limitation,
controlled disbursement, automated clearing-house transactions, return items
overdrafts and interstate depository network services).
     “Bank Products Bank” means any Person that, at the time it enters into a
Bank Products Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Bank Products Agreement.
     “Bankruptcy Case” means the voluntary chapter 11 case of the Borrower filed
on April 12, 2011 and being jointly administered with the chapter 11 cases of
certain of its affiliates under the caption In re Stations Casino, Inc., et al.,
Case No. 09-52477.
     “Bankruptcy Code” means the provisions of Title 11 of the United States
Code, §§ 101 et seq., as now and hereafter in effect, or any successor statute.
     “Base Management Fee” has the meaning set forth in the Management
Agreement.
     “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the Beneficial
Ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” shall be deemed to have Beneficial Ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns,” “Beneficial Ownership” and “Beneficially Owned” shall have
a corresponding meaning.
     “Board of Directors” means:
     (a) with respect to a corporation, the board of directors of the
corporation;
     (b) with respect to a partnership, the board of directors of the general
partner of the partnership; and
     (c) with respect to any other Person, the board or committee of such Person
serving a similar function.
     “Borrower” has the meaning set forth in the preamble to this Agreement.
     “Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Loans at a specified discount to par
pursuant to Section 3.5(b).
     “Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Lender of, a voluntary prepayment of Loans at a specified range of discounts
to par pursuant to Section 3.5(c).

5



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Borrower Solicitation of Discounted Prepayment Offers” means the
solicitation by the Borrower of offers for, and the subsequent acceptance, if
any, by a Lender of, a voluntary prepayment of Loans at a discount to par
pursuant to Section 3.5(d).
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located.
     “Capital Expenditures” means, with respect to any Person for any period,
any expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).
     “Capital Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP; provided that the term “Capital Lease Obligation” shall not include any
obligations that are excluded from the definition of “Indebtedness” pursuant to
the proviso thereto.
     “Capitalized Leases” means all leases that have been or are required to be,
in accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.
     “Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents (including member’s interests, partnerships or partnership
interests) or ownership interests (however designated) of such Person, including
each class of Common Stock and Preferred Stock of such Person, but excluding
convertible Indebtedness.
     “Cash Equivalents” means:
     (a) Dollars;
     (b) securities issued or directly and fully Guaranteed or insured by the
United States government or any agency or instrumentality thereof (provided that
the full faith and credit of the United States is pledged in support thereof),
maturing, unless such securities are deposited to defease any Indebtedness, not
more than one year from the date of acquisition;
     (c) certificates of deposit and eurodollar time deposits with maturities of
one year or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding six months and overnight bank deposits, in each case,
with any domestic commercial bank having capital and surplus in excess of
$500,000,000 and a rating at the time of acquisition thereof of P-l or better
from Moody’s Investors Service, Inc. or A-l or better from Standard & Poor’s
Rating Services;

6



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above;
     (e) commercial paper having the highest rating obtainable from Moody’s
Investors Service, Inc. or Standard & Poor’s Rating Services and in each case
maturing within six months after the date of acquisition;
     (f) securities issued and fully Guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, rated at least “A” by Moody’s Investors Service, Inc.
or Standard & Poor’s Rating Services and having maturities of not more than six
months from the date of acquisition; and
     (g) money market funds at least 95% of the assets of which are assets of
the types described in clauses (a) through (f) of this definition.
     “Cash Interest Election” has the meaning specified in Section 3.1(c).
     “Cash Interest Rate” means 6% per annum.
     “Change in Control” means the earliest to occur of:
     (a) any Person (other than a Permitted Holder) or Persons (other than one
or more Permitted Holders) constituting a “group” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person and its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), becomes the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under such Act), directly or indirectly, of Equity Interests representing more
than thirty-five percent (35%) of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Holdings and the
percentage of aggregate ordinary voting power so held is greater than the
percentage of the aggregate ordinary voting power represented by the Equity
Interests of Holdings beneficially owned, directly or indirectly, in the
aggregate by the Permitted Holders; or
     (b) Holdings ceases to directly own all of the outstanding Capital Stock
and other ownership interests (other than directors’ qualifying shares) of the
Borrower.
     “Class” when used in reference to (a) any Loan, refers to whether such Loan
is an Initial Loan, Other Loan or Extended Loan, (b) any Commitment, refers to
whether such Commitment is a Commitment in respect of Initial Loans, Other Term
Commitment (and, in the case of an Other Term Commitment, the Class of Loans to
which such commitment relates), or a Commitment in respect of a Class of Loans
to be made pursuant to an Extension Offer and (c) any Lender, refers to whether
such Lender has a Loan or Commitment with respect to a particular Class of Loans
or Commitments. Other Term Commitments, Other Loans and Extended Loans that have
different terms and conditions shall be construed to be in different Classes.

7



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Closing Date” means the time and Business Day on which the conditions set
forth in Section 8.1 are satisfied or waived as provided therein. The
Administrative Agent shall notify Borrower and the Lenders of the date that is
the Closing Date.
     “Code” means the Internal Revenue Code of 1986, as amended or replaced and
as in effect from time to time.
     “Collateral” means all or any of the collateral covered by the Collateral
Documents.
     “Collateral Documents” means, collectively, the Security Agreement, the
Trademark Collateral Assignment, the Deed of Trust, the Holdings Pledge
Agreement, the Control Agreements and any other security agreement, pledge
agreement, deed of trust, mortgage or other collateral security agreement
hereafter executed and delivered by Holdings, Borrower or any of its
Subsidiaries to secure the Obligations.
     “Commitment” means the commitment of each Lender with respect to the Loans
deemed made on the Closing Date as provided in Section 2.1 hereof in the amount
set forth opposite such Lender’s name on Schedule 2.1 hereto and “Commitments”
means such commitments of all Lenders in the aggregate. The aggregate amount of
the Commitments as of the Closing Date is $45,000,000.
     “Common Stock” means, with respect to any Person, any Capital Stock (other
than Preferred Stock) of such Person, whether outstanding on the Closing Date or
issued thereafter.
     “Compliance Certificate” means a certificate in the form of Exhibit B,
properly completed and signed by a Senior Officer.
     “Consolidated Interest Expense” means, for any period, the total interest
expense of Holdings and its consolidated Restricted Subsidiaries, including
(i) interest expense attributable to Capital Lease Obligations,
(ii) amortization of debt discount, (iii) capitalized interest, (iv) cash and
non-cash interest payments, (v) commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance
financing, and (vi) net costs under Hedging Agreements.
     “Consolidated Net Income” means, for any period, the Net Income of Holdings
and its consolidated Restricted Subsidiaries determined on a consolidated basis
in accordance with GAAP less the Tax Amount for such period; provided, however,
that there shall not be included in any post-Closing Date Consolidated Net
Income:
     (i) any Net Income of any Person if such Person is not a Restricted
Subsidiary, except that (A) Borrower’s equity in the Net Income of any such
Person (including, without limitation, an Unrestricted Subsidiary) for such
period shall be included in such Consolidated Net Income up to the aggregate
amount of cash actually distributed by such Person during such period to
Borrower or a Restricted Subsidiary as a dividend or other distribution
(subject, in the case of a dividend or other distribution to a Restricted
Subsidiary, to the limitations contained in clause (ii) below); and
(B) Borrower’s equity in the net loss of any such Person for such period shall
be included in determining such Consolidated Net Income (subject, with respect
to the net loss of an Unrestricted Subsidiary, to clause (v) below);

8



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (ii) the Net Income for such period of any Restricted Subsidiary (other
than any Subsidiary Guarantor) to the extent the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary of its Net
Income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived; provided that Consolidated Net Income will be increased by the amount of
dividends or other distributions or other payments actually paid in cash (or to
the extent converted into cash) to the Borrower or a Restricted Subsidiary
thereof in respect of such period, to the extent not already included therein;
     (iii) any gain or loss, together with any related provision for taxes on
such gain or loss, realized upon the sale or other Disposition of any property,
plant or equipment of Holdings or its consolidated Restricted Subsidiaries which
is not sold or otherwise disposed of in the ordinary course of business and any
gain or loss, together with any related provision for taxes on such gain or
loss, realized upon the sale or other Disposition of any Capital Stock of any
Person;
     (iv) the cumulative effect of a change in accounting principles;
     (v) the net loss or gain of any Unrestricted Subsidiary;
     (vi) extraordinary or nonrecurring gains or losses, together with any
related provision for taxes on such extraordinary or nonrecurring gains or
losses;
     (vii) (A) any net after tax fees and expenses (including, without
limitation, fees and expenses of legal counsel and financial advisors) incurred
or paid by Holdings or any of its Subsidiaries in connection with the Plan of
Reorganization and each agreement executed in connection therewith, including,
without limitation, this Agreement and the other Loan Document, and (B) effects
of adjustments (including the effects of such adjustments pushed down to the
Borrower and its Restricted Subsidiaries) in Holdings’ consolidated financial
statements pursuant to GAAP (including in the inventory, property and equipment,
software, goodwill, intangible assets, in-process research and development,
deferred revenue and debt line items thereof) resulting from the application of
fresh start accounting, recapitalization accounting or purchase accounting, as
the case may be, in relation to the transactions contemplated by the Plan of
Reorganization or any consummated acquisition or the amortization or write-off
of any amounts thereof, net of taxes,

9



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (viii) any net after-tax income (loss) from disposed or discontinued
operations and any net after-tax gains or losses on disposal of disposed or
discontinued operations;
     (ix) [reserved];
     (x) (i) any net unrealized gain or loss (after any offset) resulting in
such period from obligations in respect of Hedging Agreements and the
application of Financial Accounting Standards Board Accounting Standards
Codification 815 (Derivatives and Hedging), (ii) any net gain or loss resulting
in such period from currency translation gains or losses related to currency
remeasurements of Indebtedness (including the net loss or gain (A) resulting
from Hedging Agreements for currency exchange risk and (B) resulting from
intercompany Indebtedness) and all other foreign currency translation gains or
losses to the extent such gains or losses are non-cash items, and (iii) any net
after tax income (loss) for such period attributable to the early extinguishment
or conversion of (A) Indebtedness, (B) obligations under any Hedging Agreements
or (C) other derivative instruments;
     (xi) any impairment charge or asset write off, including impairment charges
or asset write offs or write downs related to intangible assets, long lived
assets, investments in debt and equity securities or as a result of a change in
law or regulation, in each case pursuant to GAAP, and the amortization of
intangibles arising pursuant to GAAP;
     (xii) any expenses, charges or losses that are covered by indemnification
or other reimbursement provisions in connection with any Investment or any sale,
conveyance, transfer or other disposition of assets permitted under this
Agreement, to the extent actually reimbursed, or, so long as the Borrower has
made a determination that a reasonable basis exists for indemnification or
reimbursement and only to the extent that such amount is in fact indemnified or
reimbursed within 365 days of such determination (with a deduction in the
applicable future period for any amount so added back to the extent not so
indemnified or reimbursed within such 365 days);
     (xiii) to the extent covered by insurance and actually reimbursed, or, so
long as the Borrower has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed within 365 days of the date
of such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so reimbursed within such 365 days),
expenses, charges or losses with respect to liability or recovery events or
business interruption; and

10



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (xiv) any non-cash (for such period and all other periods) compensation
charge or expense, including any such charge or expense arising from the grants
of stock appreciation or similar rights, stock options, restricted stock or
other rights or equity incentive programs shall be excluded.
     “Consolidated Total Assets” means, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on the most recent consolidated balance
sheet of Holdings and its Restricted Subsidiaries at such date.
     “Contractual Obligation” means, as to any Person, any provision of any
outstanding security issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its Property is bound.
     “Control Agreements” has the meaning specified in Section 5.13.
     “Credit Agreement Refinancing Indebtedness” means any (a) Permitted Pari
Passu Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred pursuant
to a Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or part,
existing Loans (including any successive Credit Agreement Refinancing
Indebtedness) (“Refinanced Term Debt”); provided that (i) such exchanging,
extending, renewing, replacing or refinancing Indebtedness is in an original
aggregate principal amount not greater than the aggregate principal amount of
the Refinanced Term Debt except by an amount equal to unpaid accrued interest
and premium (including tender premium) thereon plus reasonable upfront fees and
OID on such exchanging, extending, renewing, replacing or refinancing
Indebtedness, plus other reasonable and customary fees and expenses in
connection with such exchange, modification, refinancing, refunding, renewal,
replacement or extension, (ii) such Indebtedness has a later maturity than, and
a Weighted Average Life to Maturity equal to or greater than, the Refinanced
Term Debt, (iii) the terms and conditions of such Indebtedness (except as
otherwise provided in clause (ii) above and with respect to pricing, premiums
and optional prepayment or redemption terms) are substantially identical to, or
(taken as a whole) are no more favorable to the lenders or holders providing
such Indebtedness, than those applicable to the Loans being refinanced (except
for covenants or other provisions applicable only to periods after the Latest
Maturity Date at the time of incurrence of such Indebtedness) (provided that a
certificate of a Senior Officer delivered to the Administrative Agent at least
five (5) Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
the requirement of this clause (iii) shall be conclusive evidence that such
terms and conditions satisfy such requirement unless the Administrative Agent
notifies the Borrower within such five (5) Business Day period that it disagrees
with such determination (including a description of the basis upon which it
disagrees)) and (iv) such Refinanced Term Debt shall be repaid, defeased or
satisfied and discharged, and all accrued interest, fees and premiums (if any)
in connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained.

11



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect affecting the rights of creditors generally.
     “Deed of Trust” means the Deed of Trust, Assignment of Rents, Security
Agreement and Fixture Filing executed and delivered by Borrower on the Closing
Date in respect of the Aliante Casino and Hotel, either as originally executed
or as it may from time to time be supplemented, modified, amended, extended or
supplanted.
     “Default” means any event that, with the giving of any applicable notice or
passage of time specified in Section 9.1, or both, would be an Event of Default.
     “Default Rate” has the meaning set forth in Section 3.10.
     “Defaulting Lender” means any Lender that has, or has a direct or indirect
parent company that has, (a) become the subject of a proceeding under any Debtor
Relief Law or (b) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Agency so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Agency) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender hereunder shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender upon delivery
of written notice of such determination to the Borrower and each Lender.
     “Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 6.1(g) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Senior Officer, setting
forth the basis of such valuation (which amount will be reduced by the Fair
Market Value of the portion of such non-cash consideration converted to cash
within one hundred eighty (180) days following the consummation of the
applicable Disposition).
     “Discount Prepayment Accepting Lender” has the meaning assigned to such
term in Section 3.5(b)(ii).

12



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Discount Range” has the meaning assigned to such term in
Section 3.5(c)(1).
     “Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 3.5(c)(i).
     “Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 3.5(c)(i) substantially in the form of Exhibit F.
     “Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit G, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.
     “Discount Range Prepayment Response Date” has the meaning assigned to such
term in Section 3.5(c)(i).
     “Discount Range Proration” has the meaning set forth in
Section 3.20(b)(C)(3).
     “Discounted Loan Prepayment” has the meaning set forth in
Section 3.2(b)(A).
     “Discounted Prepayment Determination Date” has the meaning set forth in
Section 3.20(b)(D)(3).
     “Discounted Prepayment Effective Date” means in the case of a Borrower
Offer of Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 3.2(b)(B),
Section 3.2(b)(C) or Section 3.2(b)(D), respectively, unless a shorter period is
agreed to between the Borrower and the Auction Agent.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
     “Disqualified Equity Interests” means any Equity Interest that, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable), (b) is redeemable at
the option of the holder thereof (other than solely for Qualified Equity
Interests), in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes

13



--------------------------------------------------------------------------------



TABLE OF CONTENTS



convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is ninety-one (91) days after the Latest Maturity Date of the Loans at
the time of issuance; provided that if such Equity Interests are issued pursuant
to a plan for the benefit of employees of Holdings, the Borrower or the
Restricted Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Equity Interests solely because it
may be required to be repurchased by Holdings, the Borrower or the Restricted
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.
     “Dollars” or “$” means United States dollars.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of the United States, any state thereof or the District of Columbia.
     “EBITDAM” means, for any fiscal period, Consolidated Net Income for that
period, plus Consolidated Interest Expense, the Tax Amount, Management Fees,
depreciation expense, Amortization Expense and any non-cash expenses (in each
case to the extent deducted in computing such Consolidated Net Income), and
     (a) increased by (without duplication):
     (1) any expenses or charges related to any issuance of Equity Interests,
Investment, acquisition, Disposition, recapitalization or the incurrence or
repayment of Indebtedness permitted to be incurred hereunder including a
refinancing thereof (whether or not successful) and any amendment or
modification to the terms of any such transactions, in each case, deducted in
computing Consolidated Net Income, plus
     (2) the amount of any restructuring charge or reserve deducted in such
period in computing Consolidated Net Income, including, without limitation, with
respect to the Plan of Reorganization and Investments and acquisitions permitted
hereunder and including any one-time costs incurred in connection with the Plan
of Reorganization; plus
     (3) any other non-cash charges including any write offs or write downs
reducing such Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, (a) Holdings may determine not to add back such non-cash charge
in the current period and (b) to the extent Holdings does decide to add back
such non-cash charge, the cash payment in respect thereof in such future period
shall be subtracted from EBITDAM to such extent, and excluding amortization of a
prepaid cash item that was paid in a prior period), plus
     (4) the amount of any minority interest expense deducted in calculating
Consolidated Net Income, plus
     (5) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing EBITDAM or Consolidated Net Income in

14



--------------------------------------------------------------------------------



TABLE OF CONTENTS



any period to the extent non-cash gains relating to such income were deducted in
the calculation of EBITDAM pursuant to paragraph (b) below for any previous
period and not added back, plus
     (6) any costs or expenses incurred by Holdings or a Restricted Subsidiary
of Holdings pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or stockholders agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of Holdings or net proceeds of
issuance of Equity Interests of Holdings (other than Disqualified Equity
Interests), in each case, solely to the extent that such cash proceeds are
excluded from the calculation of the Available Amount; plus
     (7) the amount of costs relating to signing, retention and completion
bonuses, costs incurred in connection with any strategic initiatives, transition
costs and costs incurred in connection with non-recurring product and
intellectual property development after the Closing Date, other business
optimization expenses (including costs and expenses relating to business
optimization programs), and new systems design and implementation costs and
project start-up costs; plus
     (8) the amount of management, monitoring, consulting and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period under the Management Agreement to the extent permitted
under Section 6.11 and deducted in such period in computing Consolidated Net
Income; plus
     (9) the amount of net cost savings and synergies (other than any of the
foregoing related to Specified Transactions) projected by the Borrower in good
faith to result from actions taken or expected to be taken no later than twelve
(12) months after the end of such period (calculated on a pro forma basis as
though such cost savings and synergies had been realized on the first day of the
period for which EBITDAM is being determined), net of the amount of actual
benefits realized during such period from such actions; provided that such cost
savings and synergies are reasonably identifiable and factually supportable;
     (b) decreased by (without duplication):
     (i) any non-cash gains increasing Consolidated Net Income for such period,
excluding any gains that represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges in any prior period (other than such cash
charges that have been added back to Consolidated Net Income in calculating
EBITDAM in accordance with this definition), plus
     (ii) any non-cash gains with respect to cash actually received in a prior
period unless such cash did not increase EBITDAM in such prior period.

15



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Notwithstanding the foregoing, for purposes of determining the Fixed Charge
Coverage Ratio or Leverage Ratio for any Test Period, the parties agree that
EBITDAM for the fiscal quarter ended December 31, 2010 shall be deemed to equal
$2.620 million, for the fiscal quarter ended March 31, 2011 shall be deemed to
equal $2.420 million, and for the fiscal quarter ending June 30, 2011 shall be
deemed to equal $2.686 million.
     “Effective Date” means the “Effective Date” of and as defined in the Plan
of Reorganization.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.8(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.8(b)(iii)); provided that, to the
extent required under applicable Gaming Laws, each Eligible Assignee must be
registered with, approved by, or not disapproved by (whichever may be required
under applicable Gaming Laws), all applicable Gaming Authorities.
     “Employee Benefit Plan” means any employee benefit plan within the meaning
of Section 3(3) of ERISA which is maintained for current or former employees of
the Borrower.
     “Equity Interests” means Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).
     “ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations issued pursuant thereto, as amended or replaced and as in effect
from time to time.
     “ERISA Affiliate” means each Person (whether or not incorporated) which is
treated as a single employer with Borrower pursuant to Section 414 of the Code.
     “Event of Default” shall have the meaning provided in Section 9.1.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Loans of such Lender;
provided that at any time prior to the making of the Loans, the Exposure of any
Lender shall be equal to such Lender’s Commitment.
          “Extended Loans” has the meaning set forth in Section 3.4.
          “Extending Lender” has the meaning set forth in Section 3.4.
          “Extension” has the meaning set forth in Section 3.4.
          “Extension Amendment” shall have the meaning provided in Section 3.4.

16



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Extension Offer” has the meaning set forth in Section 3.4.
     “Fair Market Value” means the price that would be paid in an arm’s-length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy.
     “FATCA” means Sections 1471 through 1474 of the Code, and any regulations
promulgated thereunder or official interpretations thereof.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Wilmington Trust on
such day on such transactions as determined by the Administrative Agent.
     “Fee Letter” means the letter agreement dated as of the Closing Date by and
between Borrower and the Administrative Agent relating to certain fees either as
originally executed or as it may from time to time be supplemented, modified,
amended, restated or extended or replaced.
     “FF&E” means furniture, fixtures or equipment used in the ordinary course
of the business of Borrower or its Restricted Subsidiaries.
     “FF&E Financing” means Indebtedness used to finance the acquisition or
lease by Borrower or its Restricted Subsidiaries of FF&E and which is secured by
a Lien on such FF&E.
     “First Lien Intercreditor Agreement” means a “pari passu” intercreditor
agreement among the Administrative Agent and one or more Senior Representatives
for holders of Permitted Pari Passu Secured Refinancing Debt in form and
substance reasonably satisfactory to the Administrative Agent.
     “Fiscal Quarter” means the fiscal quarter of Holdings ending on each
March 31, June 30, September 30 and December 31.
     “Fiscal Year” means the fiscal year of Holdings ending on each December 31.
     “Fixed Charge Coverage Ratio” means, as of any date of determination, the
ratio of (a) EBITDAM for the most recently completed Test Period minus the sum
without duplication of Maintenance Capital Expenditures, Management Fees, the
Tax Amount payable in cash and Restricted Payments (including Permitted Tax
Distributions) made by Holdings and its Restricted Subsidiaries during such Test
Period, to (b) Consolidated

17



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Interest Expense for such Test Period plus scheduled principal payments on
Indebtedness for borrowed money of Holdings and its Restricted Subsidiaries due
and payable during such Test Period.
     In making the foregoing calculation, in each case to the extent applicable,
(1) pro forma effect will be given to any Indebtedness incurred during or after
the reference period to the extent the Indebtedness is outstanding or is to be
incurred on the date of determination as if the Indebtedness had been incurred
on the first day of the reference period; provided that, for purposes of this
clause (1), pro forma effect shall not be given to Indebtedness in respect of
Capitalized Leases to the extent incurred after the reference period; (2) pro
forma calculations of interest on Indebtedness bearing a floating interest rate
will be made as if the rate in effect on the date of determination (taking into
account any Hedging Agreement applicable to the Indebtedness if the Hedging
Agreement has a remaining term of at least 12 months) had been the applicable
rate for the entire reference period; (3) items related to any Indebtedness or
Disqualified Equity Interests no longer outstanding or to be repaid, redeemed or
defeased on the date of determination (including, without limitation, for
purposes of this calculation, interest, fees, debt discounts, charges and other
items) will be excluded and such Indebtedness or Disqualified Equity Interests
shall be deemed to have been repaid, redeemed or defeased as of the first day of
the applicable period; and (4) pro forma effect will be given to (A) the
creation, designation or redesignation of Restricted Subsidiaries and
Unrestricted Subsidiaries, (B) any acquisition or disposition of companies,
divisions, lines of businesses, operations or any other material acquisition or
Disposition by the Borrower and its Restricted Subsidiaries, including any
acquisition or Disposition of a company, division, line of business, operation
or any other material acquisition or Disposition since the beginning of the Test
Period by a Person that became a Restricted Subsidiary after the beginning of
the Test Period, and (C) the discontinuation of any discontinued operations, in
each case, as if such events had occurred, and, in the case of any Disposition,
the proceeds thereof applied, on the first day of the reference period. To the
extent that pro forma effect is to be given to an acquisition, disposition or
discontinuation of a company, division, line of business or operation or any
other material acquisition or Disposition, the pro forma calculation will be
based upon the most recently completed Test Period. For purposes of this
definition, whenever pro forma effect is to be given to any event, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower or Holdings. Any such pro forma calculation
may include adjustments appropriate, in the reasonable good faith determination
of the Borrower as set forth in an Officer’s Certificate, to reflect operating
expense reductions and other operating improvements or synergies reasonably
expected to result from the applicable event within 18 months after the
applicable event; provided that actions to realize such operating expense
reductions and other operating improvements or synergies are taken within
18 months after the applicable event.
     To the extent applicable, for purposes of making the computation referred
to above, interest on any Indebtedness under a revolving credit facility
computed on a pro forma basis shall be computed based upon the average daily
balance of such Indebtedness during the applicable period. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank

18



--------------------------------------------------------------------------------



TABLE OF CONTENTS



offered rate, or other rate, shall be deemed to have been based upon the rate
actually chosen, or, if none, then based upon such optional rate as the Borrower
may designate.
     “Foreign Lender” has the meaning specified in Section 11.21(a)(1).
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Fund Equity Holder” means North LV HoldCo, LLC, Apollo ALST Holdco, LLC,
TPG ALST HoldCo, L.L.C., Halcyon Master Fund L.P., NYBEQ LLC, Credit Agricole
Corporate and Investment Bank and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.
     “Funded Indebtedness” means, as of each date of determination, the
principal amount of all Indebtedness of Holdings, Borrower and its Restricted
Subsidiaries of the types described in clauses (1), (2), (3), (4) and (6) of the
definition of “Indebtedness.”
     “GAAP” means generally accepted accounting principles in the United States,
as in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof (including through the
adoption of IFRS) on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Requisite Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof
(including through the adoption of IFRS), then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
     “Gaming Authority” means the Nevada Gaming Commission, the Nevada Gaming
Control Board or any other Governmental Agency which now or any time after the
date of this Agreement has jurisdiction over all or any portion of the gaming
activities of Borrower or any of its Subsidiaries or any successor to such
authorities.
     “Gaming Laws” means all Laws pursuant to which any Gaming Authority
possesses regulatory, licensing or permit authority over gambling, gaming or
casino activities conducted by Borrower within its jurisdiction, including,
without limitation, the Nevada Gaming Control Act, codified as Nevada Revised
Statutes Chapter 463 and the regulations promulgated thereunder.
     “Gaming License” of any Person means every license, franchise or other
authorization on the date of this Agreement or thereafter required to own,
lease, operate or otherwise conduct the gaming operations of such Person,
including, without limitation, all such licenses granted under the Nevada Gaming
Control Act as from time to time

19



--------------------------------------------------------------------------------



TABLE OF CONTENTS



amended, or any successor provision at law, the regulations of Gaming
Authorities and other applicable laws.
     “Governmental Agency” means (a) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (b) any
governmental or quasi governmental agency, authority, board, bureau, commission,
department, instrumentality or public body (including any Gaming Authority), or
(c) any court or administrative tribunal of competent jurisdiction.
     “Guarantee” means, as to any Person, without duplication, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance of such Indebtedness or other monetary obligation,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
monetary obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other monetary
obligation of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness or other monetary obligation of
any other Person, whether or not such Indebtedness or other monetary obligation
is assumed by such Person (or any right, contingent or otherwise, of any holder
of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.
     “Guarantor” means Holdings and each Subsidiary Guarantor.
     “Guaranty” means any Subsidiary Guaranty and any Guarantee of the
Obligations provided by Holdings, either as originally executed or as it may
from time to time be supplemented, modified, amended, extended or supplanted.
     “Hazardous Materials” means substances defined as “hazardous substances”
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. § 9601, et seq., or as “hazardous,” “toxic” or
“pollutant”

20



--------------------------------------------------------------------------------



TABLE OF CONTENTS



substances or as “solid waste” pursuant to the Hazardous Materials
Transportation Act, 49 U.S.C. § 1801, et seq., the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901, et seq., or as “friable asbestos” pursuant to
the Toxic Substances Control Act, 15 U.S.C. § 2601, et seq., or any other
applicable Hazardous Materials Law, in each case as such Laws are amended from
time to time.
     “Hazardous Materials Laws” means all Laws governing the treatment,
transportation or disposal of Hazardous Materials applicable to any of the Real
Property.
     “Hedge Banks” means any Person that, at the time it becomes a counterparty
to a Hedging Obligation with Borrower, is a Lender or an Affiliate of a Lender,
in its capacity as a party to such Hedging Obligation.
     “Hedging Agreements” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under any Hedging Agreements.
     “Holdings” has the meaning set forth in the preamble to this Agreement.
     “Holdings Operating Agreement” means the Operating Agreement of ALST Casino
Holdco, LLC dated as of the Closing Date, as the same may be further amended
from time to time in accordance with Section 6.12.
     “Holdings Pledge Agreement” means the pledge agreement executed and
delivered by Holdings on the Closing Date, either as originally executed or as
it may from time to time be supplemented, modified, amended, extended or
supplanted.
     “Holdings Pledged Collateral” means Holdings’ interests in the Borrower and
related “Pledged Collateral” (as such term is defined in the Holdings Pledge
Agreement) owned by Holdings and pledged to the Administrative Agent, for the
benefit of the Secured Parties, pursuant to the Holdings Pledge Agreement.

21



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Identified Participating Lenders” has the meaning set forth in Section
3.5(c)(iii).
     “Identified Qualifying Lender” has the meaning set forth in Section
3.5(d)(iii).
     “IFRS” means international accounting standards within the meaning of the
IAS Regulation 1606/2002 to the extent applicable to the relevant financial
statements.
     “Incentive Management Fee” has the meaning set forth in the Management
Agreement.
     “Indebtedness” means, with respect to any specified Person, any obligations
or indebtedness of such Person, whether or not contingent, without duplication:
     (1) in respect of borrowed money;
     (2) evidenced by bonds, notes, debentures or similar instruments or letters
of credit (or reimbursement agreements in respect thereof);
     (3) in respect of banker’s acceptances;
     (4) in respect of Capital Lease Obligations;
     (5) in respect of the balance deferred and unpaid of the purchase price of
any property or services, except (i) any such balance that constitutes an
accrued expense or trade payable, (ii) any earn-out obligation until such
obligation is not paid after becoming due and payable and (iii) accruals for
payroll and other liabilities accrued in the ordinary course of business;
     (6) representing net obligations under Hedging Obligations;
     (7) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited recourse;
     (8) all obligations of such Person in respect of Disqualified Equity
Interests; or
     (9) all Guarantees by that Person of any obligation or indebtedness of any
other Person of the types described in clauses (1) through (6) above;
provided that notwithstanding any changes in GAAP resulting from the
implementation of lease accounting rules being considered on the Closing Date,
no lease obligations shall be treated as Indebtedness to the extent that such
lease obligations would not have been treated as Indebtedness prior to such
change in GAAP

22



--------------------------------------------------------------------------------



TABLE OF CONTENTS



The amount of any Indebtedness outstanding as of any date shall be the
outstanding balance at such date of all unconditional obligations as described
above and, with respect to contingent obligations, the maximum liability upon
the occurrence of the contingency giving rise to the obligation, and shall be:
     (a) the accreted value thereof, in the case of any Indebtedness issued with
original issue discount; and
     (b) the principal amount thereof, together with any interest thereon that
is more than 30 days past due, in the case of any other Indebtedness.
For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and (B) in the case of
Restricted Subsidiaries that are not Subsidiary Guarantors, exclude loans and
advances made by the Borrower or any Guarantor having a term not exceeding
364 days (inclusive of any roll over or extensions of terms) and made in the
ordinary course of business solely to the extent that such intercompany loans
and advances are evidenced by one or more notes in form and substance reasonably
satisfactory to the Administrative Agent and pledged as Collateral. The amount
of any net obligation under any Hedging Agreement on any date shall be deemed to
be the Swap Termination Value thereof as of such date. The amount of
Indebtedness of any Person for purposes of clause (7) shall be deemed to be
equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness and
(ii) the fair market value (as determined by such Person in good faith) of the
property encumbered thereby as determined by such Person in good faith.
     “Indemnified Liabilities” has the meaning set forth in Section 11.11.
     “Indemnitees” has the meaning set forth in Section 11.11.
     “Initial Loans” shall mean the term loans deemed made by the Lenders on the
Closing Date to the Borrower pursuant to Section 2.1.
     “Intangible Assets” means assets that are considered intangible assets
under GAAP, including customer lists, goodwill, copyrights, trade names,
trademarks and patents.
     “Interest Period” means, with respect to any Loan, the period (a) initially
commencing on the Closing Date and ending on the day immediately preceding the
first Quarterly Payment Date thereafter and (b) thereafter, commencing on the
day immediately succeeding the day on which the immediately preceding Interest
Period expires and ending on the day immediately preceding the next succeeding
Quarterly Payment Date.

23



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition (including without limitation by merger or otherwise) of Equity
Interests or debt or other securities of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of Indebtedness of, or purchase
or other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person (excluding, in the case of the Borrower and its Restricted
Subsidiaries, as among each other, intercompany loans, advances, or Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business) or (c) the purchase or
other acquisition (in one transaction or a series of transactions, including
without limitation by merger or otherwise) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. The amount of any
Investment at any time shall be the amount actually invested (measured at the
time made), without adjustment for subsequent changes in the value of such
Investment, net of any return representing a return of capital with respect to
such Investment.
     If Borrower or any Restricted Subsidiary sells or otherwise Disposes of any
Equity Interests of any direct or indirect Restricted Subsidiary such that,
after giving effect to any such sale or other Disposition, such Person is no
longer a Restricted Subsidiary, then Borrower or that Restricted Subsidiary
shall be deemed to have made an Investment on the date of any such sale or other
Disposition equal to the Fair Market Value of the Investment in such Subsidiary
not sold or Disposed of. The acquisition by Borrower or any Restricted
Subsidiary of a Person that holds an Investment in a third Person shall be
deemed to be an Investment by Borrower or such Restricted Subsidiary in such
third Person in an amount equal to the Fair Market Value of the Investment held
by the acquired Person in such third Person.
     “Latest Maturity Date” means, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity or expiration date of any Other Loan or
any Extended Loan, in each case as extended in accordance with this Agreement
from time to time.
     “Laws” means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents.
     “Lender” has the meaning specified in the introductory paragraph to this
Agreement and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender”. For avoidance of doubt, each
Additional Lender is a Lender to the extent any such Person has executed and
delivered a Refinancing Amendment and to the extent such Refinancing Amendment
shall have become effective in accordance with the terms hereof and thereof, and
each Extending Lender shall continue to be a Lender. As of the Closing Date,
Schedule 2.1 sets forth the name of each Lender.

24



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify Borrower and
the Administrative Agent.
     “Leverage Ratio” means, as of any date of determination, the ratio of
(a) the aggregate outstanding principal amount of the Funded Indebtedness as of
such date, minus the aggregate amount of cash and Cash Equivalents (in each
case, free and clear of all Liens other than (i) nonconsensual Liens permitted
under the definition of Permitted Liens and (ii) Liens permitted by
Section 6.4(a) and clauses (9) and (13) of the definition of Permitted Liens)
included in the consolidated balance sheet of Holdings and its Restricted
Subsidiaries as of such date (excluding cash and Cash Equivalents that
constitute regulatory bankroll as of such date), to (b) EBITDAM for the most
recently completed Test Period.
In making the foregoing calculation, in each case to the extent applicable,
(1) pro forma effect will be given to any Funded Indebtedness incurred during or
after the reference period to the extent the Funded Indebtedness is outstanding
or is to be incurred on the date of determination as if the Funded Indebtedness
had been incurred on the first day of the reference period; provided that, for
purposes of this clause (1), pro forma effect shall not be given to Funded
Indebtedness in respect of Capitalized Leases to the extent incurred after the
reference period; (2) pro forma calculations of interest on Funded Indebtedness
bearing a floating interest rate will be made as if the rate in effect on the
date of determination (taking into account any Hedging Agreement applicable to
the Funded Indebtedness if the Hedging Agreement has a remaining term of at
least 12 months) had been the applicable rate for the entire reference period;
(3) items related to any Funded Indebtedness or Disqualified Equity Interests no
longer outstanding or to be repaid, redeemed or defeased on the date of
determination (including, without limitation, for purposes of this calculation,
interest, fees, debt discounts, charges and other items) will be excluded and
such Funded Indebtedness or Disqualified Equity Interests shall be deemed to
have been repaid, redeemed or defeased as of the first day of the applicable
period; and (4) pro forma effect will be given to (A) the creation, designation
or redesignation of Restricted Subsidiaries and Unrestricted Subsidiaries,
(B) any acquisition or disposition of companies, divisions, lines of businesses,
operations or any other material acquisition or Disposition by the Borrower and
its Restricted Subsidiaries, including any acquisition or Disposition of a
company, division, line of business, operation or any other material acquisition
or Disposition since the beginning of the Test Period by a Person that became a
Restricted Subsidiary after the beginning of the Test Period, and (C) the
discontinuation of any discontinued operations, in each case, as if such events
had occurred, and, in the case of any Disposition, the proceeds thereof applied,
on the first day of the reference period. To the extent that pro forma effect is
to be given to an acquisition, disposition or discontinuation of a company,
division, line of business or operation or any other material acquisition or
Disposition, the pro forma calculation will be based upon the most recently
completed Test Period. For purposes of this definition, whenever pro forma
effect is to be given to any event, the pro forma calculations shall be made in
good faith by a responsible financial or accounting officer of the Borrower or
Holdings. Any such pro forma calculation may include adjustments appropriate, in
the reasonable good faith determination of the Borrower as set forth in an

25



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Officer’s Certificate, to reflect operating expense reductions and other
operating improvements or synergies reasonably expected to result from the
applicable event within 18 months after the applicable event; provided that
actions to realize such operating expense reductions and other operating
improvements or synergies are taken within 18 months after the applicable event.
To the extent applicable, for purposes of making the computation referred to
above, interest on any Indebtedness under a revolving credit facility computed
on a pro forma basis shall be computed based upon the average daily balance of
such Indebtedness during the applicable period. Interest on Indebtedness that
may optionally be determined at an interest rate based upon a factor of a prime
or similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate as the Borrower may designate.
     “License Revocation” means (a) the revocation, involuntary failure to renew
or suspension of any Gaming License covering any casino or gaming facility of
Borrower or any Restricted Subsidiary, (b) the appointment by any Gaming
Authority or any court pursuant to the request of any Gaming Authority of a
receiver, supervisor or similar official with respect to any such gaming
facility or (c) the involuntary closure of any such casino or gaming facility
pursuant to an order of any Gaming Authority.
     “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give a security
interest in and any filing of or agreement to give any financing statement under
the Uniform Commercial Code (or equivalent statutes) of any jurisdiction.
     “Loan” means an extension of credit (including a deemed extension of credit
pursuant to Section 2.1(a)) by a Lender to the Borrower under Article 2 or
Section 3.3 or 3.4.
     “Loan Documents” means, collectively, this Agreement, the Notes, any
Subsidiary Guaranty, the Collateral Documents, any Secured Bank Products
Agreement, any Secured Hedging Obligation, the Fee Letter, any Refinancing
Amendment, any Extension Offer, any Extension Amendment, any Compliance
Certificate and any other agreements of any type or nature hereafter executed
and delivered by Borrower, Holdings or the Subsidiaries of Borrower to the
Administrative Agent or any Lender in any way relating to or in furtherance of
this Agreement, in each case either as originally executed or as the same may
from time to time be supplemented, modified, amended, restated, extended or
supplanted.
     “Loan Parties” means, collectively, Holdings, the Borrower and each other
Guarantor.

26



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Maintenance Capital Expenditures” means Capital Expenditures to the extent
that such Capital Expenditures are used to replace or refurbish components of,
or repair the Aliante Casino and Hotel (rather than to add additional material
features or amenities).
     “Management Agreement” means that certain Management Agreement, as the same
may be amended, restated, replaced or otherwise modified from time to time in
accordance with Section 6.12.
     “Management Fees” means the Base Management Fees and Incentive Management
Fees payable pursuant to the Management Agreement.
     “Manager” means Aliante Station, LLC and its corporate successors or any
successor manager for the Aliante Casino and Hotel under the Management
Agreement.
     “Margin Stock” means “margin stock” as such term is defined in
Regulation U.
     “Material Adverse Effect” means any event, circumstance or condition
occurring after the Closing Date that has had a materially adverse effect on
(a) the business, operations, assets, liabilities (actual or contingent) or
financial condition of Holdings and its Subsidiaries, taken as a whole, (b) the
ability of the Borrower and each Guarantor (taken as a whole) to perform their
respective payment obligations under any Loan Document to which any of them is a
party or (c) the rights and remedies of the Lenders or the Administrative Agent
under any Loan Document.
     “Maturity Date” means (i) with respect to the Initial Loans that have not
been extended pursuant to Section 3.4, the date that is seven years after the
Closing Date (the “Original Loan Maturity Date”), (ii) with respect to any
tranche of Extended Loans, the final maturity date as specified in the
applicable Extension Offer accepted by the respective Lender or Lenders and
(iii) with respect to any Other Loans, the final maturity date as specified in
the applicable Refinancing Amendment; provided, in each case, that if such day
is not a Business Day, the applicable Maturity Date shall be the Business Day
immediately preceding such day.
     “Minimum Extension Condition” has the meaning set forth in Section 3.4.
     “Minority Investment” means any Person other than a Subsidiary in which the
Borrower or any Restricted Subsidiary owns any Equity Interests.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA to which Borrower or any of its ERISA Affiliates
contributes or is obligated to contribute.
     “Net Income” means, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

27



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Net Proceeds” means, (a) with respect to any Asset Sale or Recovery Event,
the aggregate cash proceeds, including payments in respect of deferred payment
obligations (to the extent corresponding to the principal, but not the interest
component, thereof) received by Borrower or any of its Restricted Subsidiaries
in respect of any Asset Sale or Recovery Event (including, without limitation,
any cash received upon the sale or other Disposition of any non-cash
consideration received in any Asset Sale or Recovery Event), net of (1) the
direct costs relating to such Asset Sale or Recovery Event, including, without
limitation, legal, accounting, investment banking and brokerage fees, and sales
commissions, and any relocation expenses incurred as a result thereof, (2) taxes
paid or reasonably expected to be payable as a result thereof, including any
Permitted Tax Distributions in respect thereof, in each case, after taking into
account any available tax credits or deductions and any tax sharing
arrangements, (3) amounts required to be applied to the repayment of
Indebtedness or other liabilities secured by a Lien on the asset or assets that
were the subject of such Asset Sale or Recovery Event or required to be paid as
a result of such sale, (4) any reserve for adjustment in respect of the sale
price of such asset or assets established in accordance with GAAP, (5) in the
case of any Asset Sale or Recovery Event by a Restricted Subsidiary, payments to
holders of Equity Interests in such Restricted Subsidiary in such capacity
(other than such Equity Interests held by Borrower or any Restricted Subsidiary
thereof) to the extent that such payment is required to permit the distribution
of such proceeds in respect of the Equity Interests in such Restricted
Subsidiary held by Borrower or any Restricted Subsidiary thereof and
(6) appropriate amounts to be provided by Borrower or its Restricted
Subsidiaries as a reserve against liabilities associated with such Asset Sale,
including, without limitation, pension and other post-employment benefit
liabilities, liabilities related to environmental matters and liabilities under
any indemnification obligations associated with such Asset Sale, all as
determined in accordance with GAAP; provided that (x) excess amounts set aside
for payment of taxes pursuant to clause (2) above remaining after such taxes
have been paid in full or the statute of limitations therefor has expired and
(y) amounts initially held in reserve pursuant to clause (6) no longer so held,
will, in the case of each of clause (a) and (b), at that time become Net
Proceeds and (b) with respect to any sale or issuance of any Equity Interests by
Borrower or any Restricted Subsidiary or any incurrence or issuance of
Indebtedness by Borrower or any Restricted Subsidiary, the cash proceeds
thereof, net of customary underwriting fees or discounts, commissions, costs and
other direct expenses (including, without limitation, legal and accounting fees)
or any taxes incurred in connection therewith..
     “Non-Consenting Lender” has the meaning set forth in Section 11.2 of this
Agreement.
     “Non-Excluded Taxes” has the meaning set forth in Section 3.13(d) of this
Agreement.
     “Note” means a promissory note in the form of Exhibit C, as the same may be
amended from time to time.
     “Obligations” means all present and future obligations of every kind or
nature of Borrower and the other Loan Parties at any time and from time to time
owed to the

28



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Administrative Agent or the Lenders or any one or more of them (or in the case
of any Secured Bank Products Agreement or any Secured Hedging Obligation, owed
to any Lender or any Affiliate of a Lender), under any one or more of the Loan
Documents, whether due or to become due, matured or unmatured, liquidated or
unliquidated, or contingent or noncontingent, including obligations of
performance as well as obligations of payment, and including interest that
accrues after the commencement of any proceeding under any Debtor Relief Law by
or against Borrower or any other Loan Party.
     “OFAC” means the U.S. Office of Foreign Assets Control.
          “Offered Amount” has the meaning set forth in Section 3.5(d)(i).
     “Offered Discount” has the meaning set forth in Section 3.5(d)(i).
     “Officer’s Certificate” means a certificate signed on behalf of Borrower by
a Senior Officer that meets the requirements of this Agreement.
     “OID” means original issue discount.
     “Operating Account” means Borrower’s primary operating deposit account.
     “Operating Agreement” means the Second Amended and Restated Operating
Agreement of Aliante Gaming, LLC dated as of the Closing Date, as the same may
be further amended from time to time in accordance with Section 6.12.
     “Original Loan Maturity Date” has the meaning set forth in the definition
of “Maturity Date”.
     “Other Loans” means one or more Classes of Loans that result from a
Refinancing Amendment.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
     “Other Term Commitments” means one or more Classes of Loan commitments
hereunder that result from a Refinancing Amendment.
     “Participant” has the meaning specified in Section 11.8(d).
     “Participating Lender” has the meaning set forth in Section 3.5(c)(ii).
     “Party” means any Person other than the Administrative Agent, the Lenders,
any Affiliate of any Lender and the trustee under the Deed of Trust, which now
or hereafter is a party to any of the Loan Documents.

29



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, which is
subject to Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA
and is maintained by Borrower or any of its ERISA Affiliates or to which
Borrower or any of its ERISA Affiliates contributes or has an obligation to
contribute.
     “Permits” means all authorizations, consents, decrees, licenses, permits,
waivers, privileges, approvals from and filings with all Governmental Agencies
necessary for the ownership, lease, financing or operation of the Aliante Casino
and Hotel in accordance with this Agreement.
     “Permitted Business” means the operation of the Aliante Casino and Hotel
and any other businesses reasonably related or ancillary thereto, but not any
businesses which involve the conduct of gaming or lodging businesses at
locations other than the Aliante Casino and Hotel (or any other property
associated with the Aliante Casino and Hotel which is subject to the Lien of the
Deed of Trust).
     “Permitted Holders” means (a) North LV HoldCo, LLC, Apollo ALST Holdco,
LLC, TPG ALST HoldCo, L.L.C., Halcyon Master Fund L.P., NYBEQ LLC, Credit
Agricole Corporate and Investment Bank and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, (b) any Affiliate of any of the foregoing and (c) with respect to
each Fund Equity Holder, any funds or partnerships managed or advised by any
such Fund Equity Holder or any of its Affiliates; but not including, in each
case, any portfolio company of any of the foregoing.
     “Permitted Investments” means:
          (1) Investments by (i) Holdings in any Loan Party, (ii) the Borrower
or any Restricted Subsidiary that is a Loan Party in the Borrower or any
Restricted Subsidiary that is a Loan Party and (iii) any Loan Party in a
Restricted Subsidiary that is not a Guarantor, in an aggregate amount pursuant
to this clause (iii) not to exceed at any time outstanding the sum of (x)
$1,000,000 and (y) the Available Amount at such time, and satisfaction of such
test shall be evidenced by a certificate from a Senior Officer demonstrating
such satisfaction calculated in reasonable detail;
          (2) any Investment in Cash Equivalents;
          (3) any Investment by Borrower or any Restricted Subsidiary in a
Person, if as a result of such Investment:
     (a) such Person becomes a Restricted Subsidiary; or
     (b) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated, into
Borrower or a Restricted Subsidiary;
          (4) any acquisition of assets or Equity Interests solely in exchange
for the issuance of Equity Interests of the Borrower;

30



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (5) any Investments received in compromise or resolution of
obligations of (a) trade creditors or customers that were incurred in the
ordinary course of business, including pursuant to any plan of reorganization or
similar arrangement upon the bankruptcy or insolvency of any trade creditor or
customer or (b) litigation, arbitration or other similar disputes;
          (6) any Investments made in settlement of gambling debts incurred by
patrons of the Borrower or any of its Restricted Subsidiaries which settlements
have been entered into in the ordinary course of business;
          (7) loans and advances to officers, directors and employees in an
aggregate amount not to exceed $2,500,000 outstanding at any time;
          (8) Hedging Obligations that are incurred for the purpose of fixing,
hedging or swapping interest rate, commodity price or foreign currency exchange
rate risk (or to reverse or amend any such agreements previously made for such
purposes), and not for speculative purposes, and that do not increase the
Indebtedness of the obligor outstanding at any time other than as a result of
fluctuations in interest rates, commodity prices or foreign currency exchange
rates or by reason of fees, indemnities and compensation payable thereunder;
          (9) advances to customers or suppliers in the ordinary course of
business that are, in conformity with GAAP, recorded as accounts receivable,
prepaid expenses or deposits on the balance sheet of Borrower or its Restricted
Subsidiaries and endorsements for collection or deposit arising in the ordinary
course of business;
          (10) commission, payroll, travel and similar advances to officers and
employees of Borrower or any of its Restricted Subsidiaries that are expected at
the time of such advance ultimately to be recorded as an expense in conformity
with GAAP;
          (11) Investments existing on the date hereof or made pursuant to
legally binding written contracts in existence on the date hereof, in each case,
set forth on Schedule 1.1 and any modification, replacement, renewal,
reinvestment or extension of any of the foregoing; provided that the amount of
any Investment permitted pursuant to this clause (11) is not increased from the
amount of such Investment on the Closing Date except pursuant to the terms of
such Investment as of the Closing Date or as otherwise permitted by another
clause of this definition of “Investment”;
          (12) Investments to the extent that payment for such Investments is
made solely with the Net Proceeds of the issuance of Qualified Equity Interests
of Holdings (or any direct or indirect parent thereof);
          (13) promissory notes and other non-cash consideration that is
permitted to be received in connection with Dispositions permitted by
Section 6.1;
          (14) loans and advances to Holdings (or any direct or indirect parent
thereof) in lieu of, and not in excess of the amount of (after giving effect to
any other loans, advances or Restricted Payments in respect thereof), Restricted
Payments to the extent permitted to be made to Holdings (or such direct or
indirect parent) in accordance with clause (3) or clause (5) of the definition
of Permitted Restricted Payments; and

31



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (15) Investments held by a Restricted Subsidiary acquired after the
Closing Date or of a Person merged into the Borrower or consolidated with a
Restricted Subsidiary in accordance with Section 6.6 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation.
          “Permitted Junior Secured Refinancing Debt” means any secured
Indebtedness incurred by the Borrower in the form of one or more series of
second-lien secured notes or second-lien secured loans; provided that (i) such
Indebtedness is secured by the Collateral on a second-priority basis with the
Obligations and is not secured by any property or assets of Holdings, the
Borrower or any Subsidiary of the Borrower other than the Collateral, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness, (iii) such
Indebtedness does not mature or have scheduled amortization or scheduled
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (other than customary offers to repurchase
upon a change of control, asset sale or casualty event and customary
acceleration rights after an event of default) prior to the Latest Maturity Date
at the time such Indebtedness is incurred, (iv) the security agreements relating
to such Indebtedness are substantially the same as the Collateral Documents
(with such differences as are reasonably satisfactory to the Administrative
Agent), (v) such Indebtedness is not guaranteed by any Subsidiaries other than
the Subsidiary Guarantors and (vi) a Senior Representative acting on behalf of
the holders of such Indebtedness shall have become party to or otherwise subject
to the provisions of a Second Lien Intercreditor Agreement; provided that if
such Indebtedness is the initial Permitted Junior Secured Refinancing Debt
incurred by the Borrower, then Holdings, the Borrower, the Subsidiary
Guarantors, the Administrative Agent and the Senior Representative for such
Indebtedness shall have executed and delivered a Second Lien Intercreditor
Agreement. Permitted Junior Secured Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.
     “Permitted Liens” means:
          (1) Liens in favor of Borrower or any of its Restricted Subsidiaries;
          (2) [reserved];
          (3) Liens existing on the Closing Date and set forth on Schedule 1.2
and any modifications, replacements, renewals or extensions thereof; provided
that (i) the Lien does not extend to any additional Property other than
(A) after-acquired property that is affixed or incorporated into the property
covering such Lien or financed by Indebtedness permitted under Section 6.3, and
(B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 6.3;

32



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (4) Liens securing obligations in respect of Indebtedness permitted
under Section 6.3(c); provided that (A) such Liens attach concurrently with or
within two hundred and seventy (270) days after completion of the acquisition,
construction, repair, replacement or improvement (as applicable) of the property
subject to such Liens, (B) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness, replacements thereof and
additions and accessions to such property and the proceeds and the products
thereof and customary security deposits and (C) such Liens do not at any time
extend to or cover any assets (except for additions and accessions to such
assets, replacements and products thereof and customary security deposits) other
than the assets subject to, or acquired, constructed, repaired, replaced or
improved with the proceeds of such Indebtedness; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender;
          (5) Liens incurred or deposits made in the ordinary course of business
in connection with worker’s compensation, unemployment insurance or other social
security obligations;
          (6) Liens, deposits or pledges to secure the performance of bids,
tenders, contracts (other than contracts for the payment of Indebtedness),
leases, or other similar obligations arising in the ordinary course of business;
          (7) carriers’, warehousemen’s, materialmen’s and mechanics’ Liens, in
each case incurred in the ordinary course of business, provided that in no event
shall the Aliante Casino and Hotel or any other property subject thereto be
subject to an imminent risk of seizure, levy or forfeiture;
          (8) judgment and attachment Liens not giving rise to an Event of
Default and notices of lis pendens and associated rights related to litigation
being contested in good faith by appropriate proceedings and for which adequate
reserves have been made;
          (9) Liens in favor of collecting or payor banks having a right of
setoff, revocation, refund or chargeback with respect to money or instruments of
Borrower or any Subsidiary thereof on deposit with or in possession of such
bank;
          (10) any interest or title of a lessor, licensor or sublicensor in the
property subject to any lease, license or sublicense (other than any property
that is the subject of a Sale and Leaseback Transaction);
          (11) Liens for taxes, assessments and governmental charges not yet
delinquent or being contested in good faith and for which adequate reserves have
been established to the extent required by GAAP;
          (12) Liens existing on property at the time of its acquisition or
existing on the property of any Person at the time such Person becomes a
Restricted Subsidiary (other than by designation as a Restricted Subsidiary
pursuant to Section 6.19), in each case after the date hereof (other than Liens
on the Equity Interests of any Person that

33



--------------------------------------------------------------------------------



TABLE OF CONTENTS



becomes a Restricted Subsidiary); provided that (i) such Lien does not extend to
or cover any other assets or property (other than the proceeds or products
thereof and other than after-acquired property of such acquired Restricted
Subsidiary), and (ii) the Indebtedness secured thereby is permitted under
Section 6.3(h);
          (13) Liens on the Collateral securing obligations in respect of
Permitted Pari Passu Secured Refinancing Debt or Permitted Junior Secured
Refinancing Debt and any Permitted Refinancing Indebtedness of any of the
foregoing; provided that (x) any such Liens securing any Permitted Refinancing
Indebtedness in respect of Permitted Pari Passu Secured Refinancing Debt are
subject to a First Lien Intercreditor Agreement and (y) any such Liens securing
any Permitted Refinancing Indebtedness in respect of Permitted Junior Secured
Refinancing Debt are subject to a Second Lien Intercreditor Agreement.
     “Permitted Pari Passu Secured Refinancing Debt” means any secured
Indebtedness incurred by the Borrower in the form of one or more series of
senior secured notes or loans; provided that (i) such Indebtedness is secured by
the Collateral on a pari passu basis (but without regard to the control of
remedies) with the Obligations and is not secured by any Property or assets of
Holdings, the Borrower or any Subsidiary of the Borrower other than the
Collateral, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness, (iii) such Indebtedness does not mature or have scheduled
amortization or scheduled payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (other than
customary offers to repurchase upon a change of control, asset sale or casualty
event and customary acceleration rights after an event of default) prior to the
Latest Maturity Date at the time such Indebtedness is incurred, (iv) the
security agreements relating to such Indebtedness are substantially the same as
the Collateral Documents (with such differences as are reasonably satisfactory
to the Administrative Agent), (v) such Indebtedness is not guaranteed by any
Subsidiaries other than the Subsidiary Guarantors and (vi) a Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to or otherwise subject to the provisions of a First Lien
Intercreditor Agreement; provided that if such Indebtedness is the initial
Permitted Pari Passu Secured Refinancing Debt incurred by the Borrower, then the
Borrower, Holdings, the Subsidiary Guarantors, the Administrative Agent and the
Senior Representative for such Indebtedness shall have executed and delivered a
First Lien Intercreditor Agreement. Permitted Pari Passu Secured Refinancing
Debt will include any Registered Equivalent Notes issued in exchange therefor.
     “Permitted Refinancing Indebtedness” means any Indebtedness of Borrower or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used to extend, refinance, renew, replace, defease or refund other
Indebtedness of Borrower or any of its Restricted Subsidiaries (other than
intercompany Indebtedness); provided that:
          (1) the amount of such Permitted Refinancing Indebtedness does not
exceed the amount of the Indebtedness so extended, refinanced, renewed,
replaced, defeased or refunded (plus all accrued and unpaid interest thereon and
the amount of any

34



--------------------------------------------------------------------------------



TABLE OF CONTENTS



reasonably determined premium necessary to accomplish such refinancing plus
reasonable OID and upfront fees and all other fees and expenses reasonably
incurred in connection therewith);
          (2) such Permitted Refinancing Indebtedness has a final maturity date
later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;
          (3) if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to the Loans, such
Permitted Refinancing Indebtedness has a final maturity date later than the
final maturity date of the Loans and is subordinated in right of payment to the
Loans on terms at least as favorable, taken as a whole, to the Lenders as those
contained in the documentation governing the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; provided that a certificate
of a Senior Officer delivered to the Administrative Agent at least five (5)
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a description of the basis upon which it
disagrees);
          (4) if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is pari passu in right of payment with the Loans, such
Permitted Refinancing Indebtedness is pari passu with, or subordinated in right
of payment to, the Loans;
          (5) if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is unsecured or secured by a Lien ranking junior to the
Liens securing the Obligations, such Permitted Refinancing Indebtedness is
unsecured or secured by a Lien ranking junior to the Liens securing the
Obligations; and
          (6) such Indebtedness is incurred by either (a) the Restricted
Subsidiary that is the obligor on the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded; or (b) Borrower, but only if the
Indebtedness being extended, refinanced, renewed, replaced, defeased or refunded
was incurred by Borrower.
     “Permitted Restricted Payments” means any of the following Restricted
Payments:
          (1) the payment of any dividend by a Restricted Subsidiary to
Borrower;

35



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (2) the defeasance, redemption, repurchase or other acquisition of
Indebtedness subordinated to the Loans with the net cash proceeds from an
incurrence of Permitted Refinancing Indebtedness with respect to such
Indebtedness;
          (3) the repurchase, redemption or other acquisition or retirement for
value of any Equity Interests of Holdings, Borrower or any Restricted Subsidiary
held by any current or former employee or director of Holdings, Borrower (or any
Restricted Subsidiary) (a) upon the death, disability or termination of
employment of such director, officer, employee or consultant or to the extent
required pursuant to employee benefit plans, employment agreements or consulting
agreements entered into in the ordinary course of business, or (b) pursuant to
the terms of any employee equity subscription agreement, stock option agreement
or similar agreement entered into in the ordinary course of business; provided
that the aggregate price paid for all such repurchased, redeemed, acquired or
retired Equity Interests in any calendar year shall not exceed $1,000,000;
          (4) Permitted Tax Distributions;
          (5) Restricted Payments made by the Borrower to Holdings or to any
direct or indirect parent of Holdings (and Restricted Payments by Holdings to
any direct or indirect parent of Holdings): (i) the proceeds of which shall be
used to pay (or make Restricted Payments to allow any direct or indirect parent
thereof to pay) its operating costs and expenses incurred in the ordinary course
of business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business, attributable to the ownership or operations of the Borrower and its
Subsidiaries; (ii) the proceeds of which shall be used to pay (or make
Restricted Payments to allow any direct or indirect parent thereof which does
not own other Subsidiaries besides Holdings, its Subsidiaries and the direct or
indirect parents of Holdings to pay) franchise taxes and other fees, taxes and
expenses required to maintain its (or any of such direct or indirect parents’)
corporate existence; and (iii) the proceeds of which shall be used to pay
customary salary, bonus and other benefits payable to officers and employees of
Holdings or any direct or indirect parent company of Holdings to the extent such
salaries, bonuses and other benefits are attributable to the ownership or
operation of the Borrower and the Restricted Subsidiaries;
          (6) the redemption, repurchase, retirement or other acquisition of any
Equity Interest or Indebtedness of Borrower to the extent required by a Gaming
Authority or, if determined in the good faith judgment of the Board of Directors
of Holdings, to prevent the loss or to secure the grant or establishment of any
Gaming License or other right to conduct lawful gaming operations in each case
relating to the Aliante Casino and Hotel;
          (7) to the extent constituting Restricted Payments, the entry into and
consummation of transactions expressly permitted by any provision of
Section 6.6, Section 6.7 (other than Sections 6.7(b) or (i)) or Section 6.16, by
Holdings, the Borrower and the Restricted Subsidiaries;

36



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (8) so long as no Event of Default shall have occurred and be
continuing or would result therefrom, other Restricted Payments declared and
made provided that
          (i) after giving effect to the making of such Restricted Payment, the
Leverage Ratio for the Test Period immediately preceding such Restricted Payment
for which financial statements have been or are required to have been delivered
pursuant to Section 7.1(a) or (b) is not in excess of 5:0:1.0 (calculated on a
Pro Forma Basis) and satisfaction of such test shall be evidenced by a
certificate from a Senior Officer demonstrating such satisfaction calculated in
reasonable detail, and
          (ii) the aggregate amount of the Restricted Payments made pursuant to
this clause (8) shall not exceed $4,000,000 in any Test Period;
          (9) so long as no Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may make additional
Restricted Payments (the proceeds of which may be utilized by Holdings to make
additional Restricted Payments) in an aggregate amount not to exceed the sum of
(i) the greater of $15,000,000 and five percent (5%) of Consolidated Total
Assets, in each case determined at the time of such Restricted Payment, and
(ii) so long as immediately after giving effect to such Restricted Payment, the
Leverage Ratio for the Test Period immediately preceding such Restricted Payment
for which financial statements have been or are required to have been delivered
pursuant to Section 7.1(a) or (b) is not in excess of 5.0:1.0 (calculated on a
Pro Forma Basis) and satisfaction of such test shall be evidenced by a
certificate from a Senior Officer demonstrating such satisfaction calculated in
reasonable detail, the Available Amount at such time;
          (10) repurchases of Equity Interests in Holdings, the Borrower or any
of the Restricted Subsidiaries deemed to occur upon exercise of stock options or
warrants or similar rights if such Equity Interests represent a portion of the
exercise price of such options or warrants or similar rights; and
          (11) the payment of cash in lieu of fractional Equity Interests in
connection with any dividend, split or combination thereof or any acquisition
permitted under this Agreement.
     “Permitted Tax Distributions” means, so long as Borrower is treated as a
pass-through entity for United States federal income tax purposes, distributions
to Holdings, and so long as Holdings is treated as a pass-through entity for
United States federal income tax purposes, by Holdings to its members, in an
amount with respect to any taxable year beginning with the 2012 taxable year (or
that portion of the 2011 taxable year following the Closing Date) not to exceed
the Tax Amount for such taxable year and, in the case of 2012 (or that portion
of the 2011 taxable year following the Closing Date), only to the extent that
such amounts have not been distributed prior to the date of this Agreement (it
being understood that Borrower and Holdings may distribute the Tax Amount for
any taxable year in four quarterly installments at times reasonably designed to
enable their equity owners to pay estimated taxes on taxable income allocated to
them

37



--------------------------------------------------------------------------------



TABLE OF CONTENTS



by Borrower and Holdings with respect to such taxable year, the amount of each
installment to be based on estimates of the excess of (x) the Tax Amount that
would have been payable from the beginning of such taxable year through the end
of the month preceding the date of such distribution being a taxable year over
(y) distributions attributable to all prior periods during such taxable year,
with any over-distributions for a taxable year reducing the Tax Amount
distributable with respect to the next succeeding taxable year).
     “Permitted Unsecured Refinancing Debt” means any unsecured Indebtedness
incurred by the Borrower in the form of one or more series of unsecured notes or
loans; provided that (i) such Indebtedness is not secured by any property or
assets of Holdings, the Borrower or any Restricted Subsidiary, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness, (iii) such
Indebtedness does not mature or have scheduled amortization prior to the Latest
Maturity Date at the time such Indebtedness is incurred (other than customary
offers to repurchase upon a change of control or asset sale and customary
acceleration rights after an event of default), and (iv) such Indebtedness is
not guaranteed by any Subsidiaries other than the Subsidiary Guarantors.
Permitted Unsecured Refinancing Debt will include any Registered Equivalent
Notes issued in exchange therefor.
     “Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.
     “PIK Interest Rate” means 10% per annum.
     “Plan of Reorganization” means that Prepackaged Joint Chapter 11 Plan of
Reorganization for Subsidiary Debtors, Aliante Debtors and Green Valley Ranch
Gaming, LLC (Dated March 22, 2011), as it may be amended, supplemented or
otherwise modified from time to time.
     “Preferred Stock” means, with respect to any Person, any Capital Stock of
such Person that has preferential rights to any other Capital Stock of such
Person with respect to dividends or redemptions upon liquidation.
     “Pro Forma Basis” means on a basis in accordance with the application of
GAAP and Article 11 of Regulation S-X promulgated under the Securities Act of
1933, as amended, or otherwise in express compliance with the definition of the
financial metric being calculated.
     “Pro Forma Financial Statements” has the meaning set forth in Section 4.5.
     “Pro Rata Share” means, with respect to any Lender, the percentage obtained
by dividing (a) the Exposure of such Lender by (b) the aggregate Exposure of all
Lenders.
     “Projections” has the meaning set forth in Section 5.12.

38



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
     “Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
     “Qualifying Lender” has the meaning set forth in Section 3.5(d)(iii).
     “Quarterly Payment Date” means each March 31, June 30, September 30, and
December 31 following the Closing Date.
     “Real Property” means, as of any date of determination, all real Property
then or theretofore owned, leased or occupied by Borrower and its Restricted
Subsidiaries.
     “Recovery Event” means any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding, eminent
domain or similar takings relating to any assets of Holdings, the Borrower and
its Restricted Subsidiaries.
     “Refinanced Loans” has the meaning set forth in Section 11.2.
     “Refinanced Term Debt” has the meaning set forth in the definition of
“Credit Agreement Refinancing Indebtedness”.
     “Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower and Holdings, (b) the Administrative Agent
and (c) each Additional Lender and Lender that agrees to provide any portion of
the Credit Agreement Refinancing Indebtedness being incurred pursuant thereto,
in accordance with Section 3.3.
     “Registered Equivalent Notes” means, with respect to any notes originally
issued in a Rule 144A or other private placement transaction under the
Securities Act, substantially identical notes (having the same Guarantees)
issued in a dollar-for-dollar exchange therefor pursuant to an exchange offer
registered with the SEC.
     “Registration Rights Agreement” means the Registration Rights Agreement
dated as of the Closing Date, by and among Holdings and the Permitted Holders
party thereto, either as originally executed or as it may from time to time be
supplemented, modified, amended, extended or supplanted.
     “Regulation U” means Regulation U, as at any time amended, of the Board of
Governors of the Federal Reserve System, or any other regulations in substance
substituted therefor.
     “Reinvestment Period” means, in respect of each receipt of proceeds from
any Asset Sale or Recovery Event, a period of 360 days following the receipt
thereof; provided that such period may be extended to the date which is 90 days
following the execution by Borrower or its relevant Restricted Subsidiary of a
binding agreement to purchase or construct Replacement Assets if such binding
agreement is executed within the original 360-day period.

39



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, managers, employees, agents
and advisors of such Person and of such Person’s Affiliates.
     “Replacement Assets” means (1) assets that shall be used or useful in a
Permitted Business (which assets may be current assets only to the extent that
the assets being replaced were current assets), (2) hard and soft costs related
to works of improvement in respect of a Permitted Business, or (3) substantially
all the assets of a Permitted Business or a majority of the Voting Stock of any
Person engaged in a Permitted Business that shall become on the date of
acquisition thereof a Restricted Subsidiary.
     “Replacement Loans” has the meaning set forth in Section 11.2.
     “Requirement of Law” means, as to any Person, the articles or certificate
of incorporation and by-laws or other organizational or governing documents of
such Person, and any Law, or judgment, award, decree, writ or determination of a
Governmental Agency, in each case applicable to or binding upon such Person or
any of its Property or to which such Person or any of its Property is subject.
     “Requisite Lenders” means, as of any date of determination, Lenders having
or holding Exposure representing more than 50% of the aggregate Exposure of all
Lenders. The Exposure of any Defaulting Lender shall be disregarded in
determining Requisite Lenders at any time.
     “Restricted Payment” means any transaction pursuant to which Holdings,
Borrower or any Restricted Subsidiary, directly or indirectly:
     (a) declares or pays (without duplication) any dividend or makes any other
payment or distribution on account of Holdings’, Borrower’s or any Restricted
Subsidiary’s Equity Interests (including, without limitation, any payment in
connection with any merger or consolidation involving Holdings, Borrower or any
Restricted Subsidiary) or to the direct or indirect holders of Holdings’,
Borrower’s or any Restricted Subsidiary’s Equity Interests in their capacity as
such (other than dividends, payments or distributions (x) payable in Equity
Interests of Holdings or Borrower or (y) to Borrower or a Restricted
Subsidiary);
     (b) purchases, redeems or otherwise acquires or retires for value
(including, without limitation, in connection with any merger or consolidation
involving Holdings, Borrower or any of its Restricted Subsidiaries) any Equity
Interests of Borrower, any Restricted Subsidiary thereof, or any direct or
indirect parent of Borrower, including, without limitation, Holdings; or
     (c) makes any payment on or with respect to, or purchases, redeems,
defeases or otherwise acquires or retires for value any Indebtedness that is

40



--------------------------------------------------------------------------------



TABLE OF CONTENTS



subordinated to the Loans, except (x) a scheduled payment of interest or a
payment of principal at the Stated Maturity thereof or (y) the purchase,
repurchase or other acquisition of any such Indebtedness in anticipation of
satisfying a sinking fund obligation, principal installment or final maturity,
in each case due within one year of the date of such purchase, repurchase or
other acquisition.
     “Restricted Subsidiary” of (a) the Borrower means any Subsidiary of the
Borrower that is not an Unrestricted Subsidiary and (b) of Holdings means the
Borrower and each Restricted Subsidiary of the Borrower. Unless otherwise stated
herein, each reference to a Restricted Subsidiary shall refer to a Restricted
Subsidiary of the Borrower.
     “Sale and Leaseback Transaction” means, with respect to any Person, any
transaction involving any of the assets or properties of such Person whether now
owned or hereafter acquired, whereby such Person sells or otherwise transfers
such assets or properties and then or thereafter leases such assets or
properties or any part thereof or any other assets or properties which such
Person intends to use for substantially the same purpose or purposes as the
assets or properties sold or transferred.
     “Sanctioned Person” means a person named on the list of “specially
designated nationals” or “blocked persons” maintained by OFAC at
www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise published from
time to time.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Agency succeeding to any of its principal functions.
     “Second Lien Intercreditor Agreement” means a “junior lien” intercreditor
agreement among the Administrative Agent and one or more Senior Representatives
for holders of Permitted Junior Secured Refinancing Debt in form and substance
reasonably satisfactory to the Administrative Agent.
     “Secured Bank Products Agreement” means any Bank Products Agreement that is
entered into by and between the Borrower and any Bank Products Bank.
     “Secured Hedging Obligation” means any Hedging Obligation governed by an
agreement entered into by and between the Borrower and any Hedge Bank.
     “Secured Parties” means, collectively, the Administrative Agent, the
Lenders, the Bank Products Banks, the Hedge Banks and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 10.2.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Security Agreement” means the security agreement to be executed and
delivered by Borrower on the Closing Date, either as originally executed or as
it may from time to time be supplemented, modified, amended, extended or
supplanted.

41



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Senior Officer” means (a) the chief executive officer, (b) the president,
(c) any executive vice president, (d) any senior vice president, (e) the chief
financial officer, (f) the treasurer or (g) the secretary, in each case, of the
Borrower or Holdings.
     “Senior Representative” means, with respect to any series of Permitted Pari
Passu Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.
     “Solicited Discount Proration” has the meaning set forth in Section
3.5(d)(iii).
     “Solicited Discounted Prepayment Amount” has the meaning set forth in
Section 3.5(d)(i).
     “Solicited Discounted Prepayment Notice” means a written notice of the
Borrower of Solicited Discounted Prepayment Offers made pursuant to
Section 3.5(d) substantially in the form of Exhibit H.
     “Solicited Discounted Prepayment Offer” means the irrevocable written offer
by each Lender, substantially in the form of Exhibit I, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.
     “Solicited Discounted Prepayment Response Date” has the meaning set forth
in Section 3.5(d)(i).
     “Specified Discount” has the meaning set forth in Section 3.5(b)(i).
     “Specified Discount Prepayment Amount” has the meaning set forth in Section
3.5(b)(i).
     “Specified Discount Prepayment Notice” means a written notice of the
Borrower Offer of Specified Discount Prepayment made pursuant to Section 3.5(b)
substantially in the form of Exhibit J.
     “Specified Discount Prepayment Response” means the irrevocable written
response by each Lender, substantially in the form of Exhibit K, to a Specified
Discount Prepayment Notice.
     “Specified Discount Prepayment Response Date” has the meaning set forth in
Section 3.5(b)(i).
     “Specified Discount Proration” has the meaning set forth in Section
3.5(b)(iii).
     “Specified Transaction” means any Investment that results in a Person
becoming a Restricted Subsidiary, any designation of a Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary, any acquisition permitted
under this Agreement, any Disposition that results in a Restricted Subsidiary
ceasing to be a Subsidiary of the Borrower, any

42



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Investment constituting an acquisition of assets constituting a business unit,
line of business or division of another Person or any Disposition of a business
unit, line of business or division of the Borrower or a Restricted Subsidiary,
in each case whether by merger, consolidation, amalgamation or otherwise, or any
incurrence or repayment of Indebtedness (other than Indebtedness incurred or
repaid under any revolving credit facility in the ordinary course of business
for working capital purposes) or Restricted Payment that by the terms of this
Agreement requires such test to be calculated on a “Pro Forma Basis”.
     “Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and shall not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.
          “Submitted Amount” has the meaning set forth in Section 3.5(c)(i).
     “Submitted Discount” has the meaning set forth in Section 3.5(c)(i).
     “Subordinated Obligations” means (a) the obligations of Borrower or any of
its Subsidiaries to make payments of Management Fees or other amounts under the
Management Agreement to the Manager or any Affiliate thereof but only to the
extent the payment thereof is expressly subordinated by its terms in right of
payment to the Obligations and (b) any obligation of Borrower or any of its
Subsidiaries to any other Person that is subordinated by its terms in right of
payment to the Obligations or to all Indebtedness of Borrower or such
Subsidiary, in a manner which is acceptable to the Requisite Lenders in their
sole discretion and the terms of which, including, without limitation, the
representations, warranties, covenants, defaults, tenor and pricing, are
reasonably acceptable to the Requisite Lenders.
     “Subordination, Non Disturbance and Attornment Agreements” means
subordination, non disturbance and/or attornment agreements entered into by the
Administrative Agent at the request of Borrower with commercial tenants on the
Real Property, in a form acceptable to the Administrative Agent.
     “Subsidiary” means, with respect to any specified Person:
     (a) any corporation, association or other business entity of which more
than 50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by such Person or one or more of the other Subsidiaries
of that Person (or a combination thereof), and
     (b) any partnership (i) the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such Person or (ii) the only
general partners of which are such Person or one or more Subsidiaries of such
Person (or any combination thereof).

43



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Subsidiary Guarantor” means any Restricted Subsidiary that guarantees the
Obligations pursuant to a Subsidiary Guaranty.
     “Subsidiary Guaranty” means a Guarantee of the Obligations to be executed
and delivered by each Restricted Subsidiary in accordance with Section 5.10,
either as originally executed or as it may from time to time be supplemented,
modified, amended, extended or supplanted.
     “Swap Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).
     “Tax Amount” means, with respect to any taxable year, the product of
(i) the amount of the taxable income of Borrower and its Subsidiaries for such
taxable year determined in accordance with GAAP multiplied by (ii) the
Applicable Tax Rate.
     “Test Period” in effect at any time means the most recent period of four
consecutive fiscal quarters of Holdings ended on or prior to such time (taken as
one accounting period) in respect of which financial statements for each quarter
or fiscal year in such period have been or are required to be delivered pursuant
to Section 4.5 or Section 7.1(a) or (b), as applicable; provided that, prior to
the first date that financial statements have been or are required to be
delivered pursuant to Section 7.1(a) or (b), the Test Period in effect shall be
the period of four consecutive fiscal quarters of the Borrower ended immediately
prior to the Closing Date. A Test Period may be designated by reference to the
last day thereof (i.e., the “March 31, 2011 Test Period” refers to the period of
four consecutive fiscal quarters of the Borrower ended March 31, 2011), and a
Test Period shall be deemed to end on the last day thereof.
     “to the best knowledge of” means, when modifying a representation, warranty
or other statement of the Borrower, that the fact or situation described therein
is known by the Senior Officer making the representation, warranty or other
statement, or with the exercise of reasonable due diligence under the
circumstances (in accordance with the standard of what a reasonable Person in
similar circumstances would have done) would have been known by the Senior
Officer.
     “Trademark Collateral Assignment” means the trademark collateral assignment
executed and delivered by Borrower on the Closing Date, either as originally
executed or as it may from time to time be supplemented, modified, amended,
extended or supplanted.
     “tranche” has the meaning set forth in Section 3.4.

44



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     “Unrestricted Subsidiary” means any Subsidiary of the Borrower that is
designated by the Borrower as an Unrestricted Subsidiary and any Subsidiary of
such Subsidiary.
     “Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is ordinarily entitled to vote in the election of the Board of
Directors of such Person.
     “Weighted Average Life to Maturity” means, when applied to any Indebtedness
at any date, the number of years obtained by dividing:
     (a) the sum of the products obtained by multiplying (i) the amount of each
then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect thereof,
by (ii) the number of years (calculated to the nearest one-twelfth) that shall
elapse between such date and the making of such payment; by
     (b) the then outstanding principal amount of such Indebtedness.
     “Wilmington Trust” means Wilmington Trust, National Association, its
successors and assigns.
     “Wholly Owned Restricted Subsidiary” of any specified Person means a
Restricted Subsidiary of such Person all of the outstanding Capital Stock or
other ownership interests of which (other than directors’ qualifying shares)
shall at the time be owned by such Person or by one or more Wholly Owned
Restricted Subsidiaries of such Person.
          1.2 Use of Defined Terms. Any defined term used in the plural shall
refer to all members of the relevant class, and any defined term used in the
singular shall refer to any one or more of the members of the relevant class.
          1.3 Accounting Terms. All accounting terms not specifically defined in
this Agreement shall be construed in conformity with, and all financial data
required to be submitted by this Agreement shall be prepared in conformity with,
GAAP applied on a consistent basis, except as otherwise specifically prescribed
herein.
          1.4 Rounding. Any financial ratios required to be maintained by
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed in this
Agreement and rounding the result up or down to the nearest number (with a round
up if there is no nearest number) to the number of places by which such ratio is
expressed in this Agreement.
          1.5 Exhibits and Schedules. All Exhibits and Schedules to this
Agreement, either as originally existing or as the same may from time to time be
supplemented, modified or amended, are incorporated herein by this reference. A
matter disclosed on any Schedule shall be deemed disclosed on all Schedules.

45



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          1.6 Miscellaneous Terms. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
          (a) The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.
          (b) The words “herein,” “hereto,” “hereof and ”hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
          (c) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
          (d) The term “including” is by way of example and not limitation.
          (e) The term “or” is not exclusive.
          (f) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
          (g) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
          (h) Any definition of or reference to any agreement, instrument or
other document shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or other
modifications set forth herein or in any other Loan Document).
ARTICLE 2
LOANS
          2.1 Loans.
          (a) Loans and Commitments. Pursuant to the Plan of Reorganization, on
the Closing Date, each Lender shall be deemed to have made a Loan to the
Borrower, and the Borrower shall be deemed to have requested a Loan from such
Lender, in the amount of such Lender’s Commitment. Any Loans (or any portion
thereof) repaid or prepaid hereunder may not be reborrowed. If not previously
paid, the Loans and all other amounts owed hereunder with respect to the Loans
shall be paid in full no later than the Maturity Date.
          (b) Each Lender’s Commitment shall terminate immediately and without
further action on the Closing Date after giving effect to the making of such
Lender’s Loan on such date as provided in clause (a) above.

46



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          2.2 Collateral. The Obligations shall be secured by the Collateral
pursuant to the Collateral Documents.
ARTICLE 3
PAYMENTS AND FEES
          3.1 Interest.
          (a) Each Loan shall bear interest on the unpaid principal amount
thereof (including any capitalized interest as provided in clause (c) below)
from the Closing Date until payment in full is made and shall accrue and be
payable at the rates set forth or provided for herein, before and after Default,
before and after maturity, before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law, with interest on
overdue interest at the Default Rate to the fullest extent permitted by
applicable Laws. Subject to Section 3.10, the unpaid principal amount of any
Loan shall bear interest at a rate per annum equal to the Applicable Interest
Rate.
          (b) [Reserved]
          (c) Except as otherwise set forth herein, interest on each Loan shall
be payable in arrears on each Quarterly Payment Date by adding the accrued and
unpaid interest for the applicable Interest Period (or that portion of any
Interest Period that occurs prior to the third anniversary of the Closing Date
in the case of the Interest Period in which the third anniversary of the Closing
Date occurs) to the outstanding principal amount of such Loan on and as of the
applicable Quarterly Payment Date; provided that (i) from and after the Closing
Date, the Borrower may elect to pay interest in cash on all or any portion of
the outstanding Loans with respect to any Interest Period by delivering to the
Administrative Agent a written election (the “Cash Interest Election”) at least
three (3) Business Days prior to the commencement of such applicable Interest
Period, in which case such interest shall be payable in arrears in cash on the
Quarterly Payment Date that occurs on the last day of such Interest Period and
(ii) with respect to any Interest Period (or that portion of any Interest Period
that occurs on or after the third anniversary of the Closing Date in the case of
the Interest Period in which the third anniversary of the Closing Date occurs)
occurring after the third anniversary of the Closing Date, interest on each Loan
shall be payable in arrears in cash on the Quarterly Payment Date that occurs on
the last day of such Interest Period. Amounts representing accrued interest
which are added to the outstanding principal amount of Loans shall thereafter
bear interest in accordance with Section 3.1(a) and shall otherwise be treated
as Loans for purposes of this Agreement and the other Loan Documents.
          3.2 Principal Payments. The outstanding principal amount of the Loans
shall be payable as follows:
          (a) In addition to the provisions of Sections 3.3 and 3.4, the Loans
may, at any time and from time to time, voluntarily be paid or prepaid in whole
or in part without premium or penalty, except that with respect to any voluntary
prepayment under

47



--------------------------------------------------------------------------------



TABLE OF CONTENTS



this Section, (i) any partial prepayment shall be not less than $1,000,000 and
in an integral multiple of $500,000, and (ii) the Administrative Agent shall
have received written notice of any prepayment by 9:00 a.m. Nevada time on the
Business Day prior to the date of prepayment (which must be a Business Day).
          (b) If not sooner paid, the unpaid principal amount of each Loan (and
all other Obligations) shall in any event be payable on the Maturity Date.
          (c) Asset Sales. Not later than five Business Days following the
receipt of any Net Proceeds of any Asset Sale by Borrower or any of its
Restricted Subsidiaries, Borrower shall make prepayments in accordance with
Section 3.2(f) in an aggregate amount equal to 100% of such Net Proceeds;
provided that:
          (i) no such prepayment shall be required under this Section 3.2(c)
with respect to (A) any Asset Sale permitted by Section 6.1 (other than
Section 6.1(g)), (B) the Disposition of property which constitutes a Recovery
Event, or (C) Asset Sales for fair market value resulting in no more than
$1,000,000 in Net Proceeds per Asset Sale (or series of related Asset Sales) and
less than $5,000,000 in Net Proceeds in any fiscal year; and
          (ii) such proceeds shall not be required to be so applied on such date
to the extent that Borrower shall have delivered a certificate of a Senior
Officer to the Administrative Agent on or prior to such date stating that such
Net Proceeds are expected to be reinvested in Replacement Assets within the
Reinvestment Period applicable to such proceeds; provided that if all or any
portion of such Net Proceeds is not so reinvested within such Reinvestment
Period, such unused portion shall be applied on the last day of such period as a
mandatory prepayment as provided in this Section 3.2(c).
          (d) Recovery Events. Not later than five Business Days following the
receipt of any Net Proceeds from a Recovery Event by Borrower or any of its
Restricted Subsidiaries, Borrower shall make prepayments in accordance with
Section 3.2(f) in an aggregate amount equal to 100% of such Net Proceeds;
provided that:
          (i) no such prepayment shall be required under this Section 3.2(d)
with respect to Recovery Events resulting in no more than $1,000,000 in Net
Proceeds per Recovery Event (or series of related Recovery Events) and less than
$5,000,000 in Net Proceeds in any fiscal year; and
          (ii) such proceeds shall not be required to be so applied on such date
to the extent that Borrower shall have delivered a certificate of a Senior
Officer to the Administrative Agent on or prior to such date stating that such
proceeds are expected to be used to repair, replace or restore any Property in
respect of which such Net Proceeds were paid or to reinvest in Replacement
Assets of a similar character during the Reinvestment Period applicable to such
proceeds; provided that if all or any portion of such Net Proceeds is not so
applied

48



--------------------------------------------------------------------------------



TABLE OF CONTENTS



within such Reinvestment Period, such unused portion shall be applied on the
last day of such period as a mandatory prepayment as provided in this Section
3.2(d).
          (e) Indebtedness. Not later than one Business Day following the
receipt of any Net Proceeds from the incurrence or issuance of any Indebtedness
(A) not expressly permitted to be incurred or issued pursuant to Section 6.3 or
(B) that constitutes Credit Agreement Refinancing Indebtedness, in each case, by
Borrower or any of its Restricted Subsidiaries, Borrower shall make prepayments
in accordance with Section 3.2(f) in an aggregate amount equal to 100% of such
Net Proceeds.
          (f) (A) Except as may otherwise be set forth in any Refinancing
Amendment or Extension Offer, each prepayment of Loans pursuant to this
Section 3.2 shall be applied ratably to each Class of Loans then outstanding
(provided that any prepayment of Loans with the Net Proceeds of Credit Agreement
Refinancing Indebtedness shall be applied solely to each applicable Class of
Refinanced Term Debt) and (B) each such prepayment shall be paid to the Lenders
in accordance with their respective Pro Rata Shares of such prepayment.
          3.3 Refinancing Amendments. At any time after the Closing Date, the
Borrower may obtain, from any Lender or any Additional Lender, Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Loans then
outstanding under this Agreement (which for purposes of this Section 3.3 will be
deemed to include any then outstanding Other Loans or Extended Loans), in the
form of Other Loans or Other Term Commitments in each case pursuant to a
Refinancing Amendment; provided that such Credit Agreement Refinancing
Indebtedness (i) will rank pari passu in right of payment and of security with
the other Loans and Commitments hereunder, (ii) will have such pricing, premiums
and optional prepayment or redemption terms as may be agreed by the Borrower and
the Lenders thereof; (iii) will have a later maturity date than, and will have a
Weighted Average Life to Maturity equal to or greater than, the Loans being
refinanced and (iv) except as set forth in clause (ii) above, will have terms
and conditions that are substantially identical to, or (taken as a whole) are no
more favorable to the lenders or holders providing such Credit Agreement
Refinancing Indebtedness than those applicable to the Loans being refinanced;
provided, further, that the terms and conditions applicable to such Credit
Agreement Refinancing Indebtedness may provide for any additional or different
financial or other covenants or other provisions that are agreed between the
Borrower and the Lenders thereof and applicable only during periods after the
Latest Maturity Date that is in effect on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained. Any Other Loans may
participate on a pro rata basis or on a less than pro rata basis (but not on a
greater than pro rata basis) in any voluntary or mandatory prepayments
hereunder, as specified in the applicable Refinancing Amendment. The
effectiveness of any Refinancing Amendment shall be subject to the satisfaction
on the date thereof of each of the conditions set forth in Section 8.1(c) on and
as of the date thereof, provided that, to the extent that any representations
and warranties referred to in Section 8.1(c) specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date, and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of legal opinions, board resolutions,
officers’ certificates and/or reaffirmation agreements consistent with those
delivered on the Closing Date under Section 8.1 or otherwise in form and
substance reasonably satisfactory to the Administrative Agent. Each Credit
Agreement Refinancing

49



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Indebtedness incurred under this Section 3.3 shall be in an aggregate principal
amount that is not less than $10,000,000. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Refinancing
Amendment. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Refinancing Amendment, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Credit Agreement Refinancing Indebtedness incurred pursuant thereto
(including any amendments necessary to treat the Loans and Commitments subject
thereto as Other Loans and/or Other Term Commitments). Any Refinancing Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 3.3. This Section 3.3 shall supersede any
provisions in Section 3.13(b), 11.2 or 11.10 to the contrary.
          3.4 Extension of Loans.  Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers (each, an “Extension Offer”) made
from time to time by the Borrower to all Lenders of Loans with a like Maturity
Date on a pro rata basis (based on the aggregate outstanding principal amount of
the respective Loans with the same Maturity Date) and on the same terms to each
such Lender, the Borrower may from time to time with the consent of any Lender
(an “Extending Lender”) that shall have accepted such offer extend the maturity
date of any Loans and otherwise modify the terms of such Loans of such Lender
pursuant to the terms of the relevant Extension Offer (including, without
limitation, by increasing the interest rate or fees payable in respect of such
Loans and/or modifying the amortization schedule in respect of such Loans)
(each, an “Extension”, and each group of Loans as so extended (each, an
“Extended Loan”), as well as the original Loans not so extended, being a
“tranche”; any Extended Loans shall constitute a separate tranche of Loans from
the tranche of Loans from which they were converted), so long as the following
terms are satisfied: (i) no Default shall exist at the time the notice in
respect of an Extension Offer is delivered to the Lenders, and no Default shall
exist immediately prior to or after giving effect to the effectiveness of any
Extended Loans, (ii) except as to interest rates, fees, final maturity date,
amortization, premium, required prepayment dates and participation in
prepayments (which shall, subject to the immediately succeeding clauses (iii),
(iv) and (v), be determined by the Borrower and set forth in the relevant
Extension Offer) and except for covenants or other provisions contained therein
applicable only to periods after the then Latest Maturity Date, the Loans of any
Lender extended pursuant to any Extension shall have the same terms as the
tranche of Loans subject to such Extension Offer, (iii) the final maturity date
of any Extended Loans shall be no earlier than the then Latest Maturity Date at
the time of extension and there shall be no scheduled amortization payments for
periods prior to the Original Loan Maturity Date, (iv) the Weighted Average Life
to Maturity of any Extended Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of the Loans extended thereby, (v) any
Extended Loans may participate on a pro rata basis or on a less than pro rata
basis (but not on a greater than pro rata basis) in any voluntary or mandatory
prepayments hereunder, as specified in the applicable Extension Offer, (vi) if
the aggregate principal amount of Loans (calculated on the face amount thereof)
in respect of which Lenders shall have accepted the relevant Extension Offer
shall exceed the maximum aggregate principal amount of Loans offered to be
extended by the Borrower pursuant to such Extension Offer, then the Loans of
such Lenders shall

50



--------------------------------------------------------------------------------



TABLE OF CONTENTS



be extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Lenders have accepted such Extension Offer, (vii) all documentation in respect
of such Extension shall be consistent with the foregoing, (viii) any applicable
Minimum Extension Condition shall be satisfied unless waived by the Borrower and
(ix) the interest rate applicable to any Extended Loans will be determined by
the Borrower and the lenders providing such Extended Loans.
          (b) With respect to all Extensions consummated by the Borrower
pursuant to this Section 3.4, (i) such Extensions shall not constitute a
voluntary or mandatory payment or prepayments for purposes of Section 3.2 and
(ii) any Extension Offer is required to be in a minimum amount of $10,000,000,
provided that the Borrower may at its election specify as a condition (a
“Minimum Extension Condition”) to consummating any such Extension that a minimum
amount (to be determined and specified in the relevant Extension Offer in the
Borrower’s sole discretion and may be waived by the Borrower) of Loans of any or
all applicable tranches be tendered.
          (c) The Lenders hereby irrevocably authorize the Administrative Agent
to enter into amendments to this Agreement and the other Loan Documents with the
Borrower as may be necessary in order to establish new tranches or sub-tranches
in respect of Loans so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 3.4 (each, an
“Extension Amendment”).
          (d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably, to accomplish the
purposes of this Section 3.4.
          (e) This Section 3.4 shall supersede any provisions in
Section 3.13(b), 11.2 or 11.10 to the contrary.
     3.5 Prepayment Offers. Notwithstanding anything in any Loan Document to the
contrary, so long as no Default or Event of Default has occurred and is
continuing, the Borrower may prepay the outstanding Loans (which shall, for the
avoidance of doubt, be automatically and permanently canceled immediately upon
acquisition by the Borrower) Loans on the following basis:
          (a) The Borrower shall have the right to make a voluntary prepayment
of Loans at a discount to par pursuant to a Borrower Offer of Specified Discount
Prepayment, Borrower Solicitation of Discount Range Prepayment Offers or
Borrower Solicitation of Discounted Prepayment Offers (any such prepayment, the
“Discounted Loan Prepayment”), in each case made in accordance with this
Section 3.5; provided that the Borrower shall not initiate any action under this
Section 3.5 in order to make a Discounted Loan Prepayment unless (i) at least
ten (10) Business Days shall have passed

51



--------------------------------------------------------------------------------



TABLE OF CONTENTS



since the consummation of the most recent Discounted Loan Prepayment as a result
of a prepayment made by the Borrower on the applicable Discounted Prepayment
Effective Date; or (ii) at least three (3) Business Days shall have passed since
the date the Borrower was notified that no Lender was willing to accept any
prepayment of any Loan at the Specified Discount, within the Discount Range or
at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of the Borrower’s
election not to accept any Solicited Discounted Prepayment Offers.
     (b) (i) Subject to the proviso to subsection (a) above, the Borrower may
from time to time offer to make a Discounted Loan Prepayment by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided that (I) any such offer shall be made
available, at the sole discretion of the Borrower, to (x) each Lender and/or
(y) each Lender with respect to any Class of Loans on an individual tranche
basis, (II) any such offer shall specify the aggregate principal amount of Loans
offered to be prepaid (the “Specified Discount Prepayment Amount”) with respect
to each applicable tranche, the tranche or tranches of Loans subject to such
offer and the specific percentage discount to par (the “Specified Discount”) of
such Loans to be prepaid (it being understood that different Specified Discounts
and/or Specified Discount Prepayment Amounts may be offered with respect to
different tranches of Loans and, in such event, each such offer will be treated
as a separate offer pursuant to the terms of this clause), (III) the Specified
Discount Prepayment Amount shall be in an aggregate amount not less than
$5,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such offer shall remain outstanding through the Specified Discount Prepayment
Response Date. The Auction Agent will promptly provide each Appropriate Lender
with a copy of such Specified Discount Prepayment Notice and a form of the
Specified Discount Prepayment Response to be completed and returned by each such
Lender to the Auction Agent (or its delegate) by no later than 2:00 p.m., Nevada
time, on the third Business Day after the date of delivery of such notice to
such Lenders (the “Specified Discount Prepayment Response Date”).
          (ii) Each Lender receiving such offer shall notify the Auction Agent
(or its delegate) by the Specified Discount Prepayment Response Date whether or
not it agrees to accept a prepayment of any of its applicable then outstanding
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the tranches of such Lender’s
Loans to be prepaid at such offered discount. Each acceptance of a Discounted
Loan Prepayment by a Discount Prepayment Accepting Lender shall be irrevocable.
Any Lender whose Specified Discount Prepayment Response is not received by the
Auction Agent by the Specified Discount Prepayment Response Date shall be deemed
to have declined to accept the applicable Borrower Offer of Specified Discount
Prepayment.
          (iii) If there is at least one Discount Prepayment Accepting Lender,
the Borrower will make a prepayment of outstanding Loans pursuant to

52



--------------------------------------------------------------------------------



TABLE OF CONTENTS



this clause (b) to each Discount Prepayment Accepting Lender in accordance with
the respective outstanding amount and tranches of Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subclause
(ii) above; provided that, if the aggregate principal amount of Loans accepted
for prepayment by all Discount Prepayment Accepting Lenders exceeds the
Specified Discount Prepayment Amount, such prepayment shall be made pro rata
among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
reasonable discretion) will calculate such proration (the “Specified Discount
Proration”). The Auction Agent shall promptly, and in any case within three
(3) Business Days following the Specified Discount Prepayment Response Date,
notify (I) the Borrower of the respective Lenders’ responses to such offer, the
Discounted Prepayment Effective Date and the aggregate principal amount of the
Discounted Loan Prepayment and the tranches to be prepaid, (II) each Lender of
the Discounted Prepayment Effective Date, and the aggregate principal amount and
the tranches of Loans to be prepaid at the Specified Discount on such date and
(III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount and tranche of Loans
of such Lender to be prepaid at the Specified Discount on such date. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrower and such Lenders shall be conclusive and binding for all
purposes absent manifest error. The payment amount specified in such notice to
the Borrower shall be due and payable by the Borrower on the Discounted
Prepayment Effective Date in accordance with clause (f) below (subject to clause
(j) below).
     (c) (i) Subject to the proviso to subsection (a) above, the Borrower may
from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of the Borrower, to (x) each Lender and/or
(y) each Lender with respect to any Class of Loans on an individual tranche
basis, (II) any such notice shall specify the maximum aggregate principal amount
of the relevant Loans (the “Discount Range Prepayment Amount”), the tranche or
tranches of Loans subject to such offer and the maximum and minimum percentage
discounts to par (the “Discount Range”) of the principal amount of such Loans
with respect to each relevant tranche of Loans willing to be prepaid by the
Borrower (it being understood that different Discount Ranges and/or Discount
Range Prepayment Amounts may be offered with respect to different tranches of
Loans and, in such event, each such offer will be treated as separate offer
pursuant to the terms of this clause), (III) the Discount Range Prepayment
Amount shall be in an aggregate amount not less than $5,000,000 and whole
increments of $1,000,000 in excess thereof and (IV) each such solicitation by
the Borrower shall remain outstanding through the Discount Range Prepayment
Response Date. The Auction Agent will promptly provide each Appropriate Lender
with a copy of

53



--------------------------------------------------------------------------------



TABLE OF CONTENTS



such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 2:00 p.m., Nevada time, on the third Business Day
after the date of delivery of such notice to such Lenders (the “Discount Range
Prepayment Response Date”). Each Lender’s Discount Range Prepayment Offer shall
be irrevocable and shall specify a discount to par within the Discount Range
(the “Submitted Discount”) at which such Lender is willing to allow prepayment
of any or all of its then outstanding Loans of the applicable tranche or
tranches and the maximum aggregate principal amount and tranches of such
Lender’s Loans (the “Submitted Amount”) such Lender is willing to have prepaid
at the Submitted Discount. Any Lender whose Discount Range Prepayment Offer is
not received by the Auction Agent by the Discount Range Prepayment Response Date
shall be deemed to have declined to accept a Discounted Loan Prepayment of any
of its Loans at any discount to their par value within the Discount Range.
          (ii) The Auction Agent shall review all Discount Range Prepayment
Offers received on or before the applicable Discount Range Prepayment Response
Date and shall determine (in consultation with the Borrower and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the Applicable Discount and Loans to be prepaid at such Applicable
Discount in accordance with this clause (c). The Borrower agrees to accept on
the Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by the Auction Agent by the Discount Range Prepayment Response Date, in
the order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Loan Prepayment in an aggregate principal amount equal to the lower
of (I) the Discount Range Prepayment Amount and (II) the sum of all Submitted
Amounts. Each Lender that has submitted a Discount Range Prepayment Offer to
accept prepayment at a discount to par that is larger than or equal to the
Applicable Discount shall be deemed to have irrevocably consented to prepayment
of Loans equal to its Submitted Amount (subject to any required proration
pursuant to the following subclause (iii)) at the Applicable Discount (each such
Lender, a “Participating Lender”).
          (iii) If there is at least one Participating Lender, the Borrower will
prepay the respective outstanding Loans of each Participating Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made

54



--------------------------------------------------------------------------------



TABLE OF CONTENTS



pro rata among the Identified Participating Lenders in accordance with the
Submitted Amount of each such Identified Participating Lender and the Auction
Agent (in consultation with the Borrower and subject to rounding requirements of
the Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Discount Range Proration”). The Auction Agent shall promptly,
and in any case within five (5) Business Days following the Discount Range
Prepayment Response Date, notify (I) the Borrower of the respective Lenders’
responses to such solicitation, the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount of the Discounted Loan
Prepayment and the tranches to be prepaid, (II) each Lender of the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount and tranches of Loans to be prepaid at the Applicable Discount on such
date, (III) each Participating Lender of the aggregate principal amount and
tranches of such Lender to be prepaid at the Applicable Discount on such date,
and (IV) if applicable, each Identified Participating Lender of the Discount
Range Proration. Each determination by the Auction Agent of the amounts stated
in the foregoing notices to the Borrower and Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with clause (f) below
(subject to clause (j) below).
     (d) (i) Subject to the proviso to clause (a) above, the Borrower may from
time to time solicit Solicited Discounted Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of the Borrower, to (x) each Lender and/or
(y) each Lender with respect to any Class of Loans on an individual tranche
basis, (II) any such notice shall specify the maximum aggregate principal amount
of the Loans (the “Solicited Discounted Prepayment Amount”) and the tranche or
tranches of Loans the Borrower is willing to prepay at a discount (it being
understood that different Solicited Discounted Prepayment Amounts may be offered
with respect to different tranches of Loans and, in such event, each such offer
will be treated as separate offer pursuant to the terms of this clause),
(III) the Solicited Discounted Prepayment Amount shall be in an aggregate amount
not less than $5,000,000 and whole increments of $1,000,000 in excess thereof
and (IV) each such solicitation by the Borrower shall remain outstanding through
the Solicited Discounted Prepayment Response Date. The Auction Agent will
promptly provide each Appropriate Lender with a copy of such Solicited
Discounted Prepayment Notice and a form of the Solicited Discounted Prepayment
Offer to be submitted by a responding Lender to the Auction Agent (or its
delegate) by no later than 2:00 p.m., Nevada time on the third Business Day
after the date of delivery of such notice to such Lenders (the “Solicited
Discounted Prepayment Response Date”). Each Lender’s Solicited Discounted
Prepayment Offer shall (x) be irrevocable, (y) remain outstanding until the
Acceptance Date, and (z) specify both a discount to par (the “Offered Discount”)
at which such Lender is willing to allow prepayment of its then outstanding Loan

55



--------------------------------------------------------------------------------



TABLE OF CONTENTS



and the maximum aggregate principal amount and tranches of such Loans (the
“Offered Amount”) such Lender is willing to have prepaid at the Offered
Discount. Any Lender whose Solicited Discounted Prepayment Offer is not received
by the Auction Agent by the Solicited Discounted Prepayment Response Date shall
be deemed to have declined prepayment of any of its Loans at any discount.
          (ii) The Auction Agent shall promptly provide the Borrower with a copy
of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. The Borrower shall review all
such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Borrower (the “Acceptable
Discount”), if any. If the Borrower elects to accept any Offered Discount as the
Acceptable Discount, then as soon as practicable after the determination of the
Acceptable Discount, but in no event later than by the third Business Day after
the date of receipt by the Borrower from the Auction Agent of a copy of all
Solicited Discounted Prepayment Offers pursuant to the first sentence of this
subclause (ii) (the “Acceptance Date”), the Borrower shall submit an Acceptance
and Prepayment Notice to the Auction Agent setting forth the Acceptable
Discount. If the Auction Agent shall fail to receive an Acceptance and
Prepayment Notice from the Borrower by the Acceptance Date, the Borrower shall
be deemed to have rejected all Solicited Discounted Prepayment Offers.
          (iii) Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, within three (3) Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with the Borrower and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the tranches of Loans
(the “Acceptable Prepayment Amount”) to be prepaid by the Borrower at the
Acceptable Discount in accordance with this Section 3.5(d). If the Borrower
elects to accept any Acceptable Discount, then the Borrower agrees to accept all
Solicited Discounted Prepayment Offers received by Auction Agent by the
Solicited Discounted Prepayment Response Date, in the order from largest Offered
Discount to smallest Offered Discount, up to and including the Acceptable
Discount. Each Lender that has submitted a Solicited Discounted Prepayment Offer
with an Offered Discount that is greater than or equal to the Acceptable
Discount shall be deemed to have irrevocably consented to prepayment of Loans
equal to its Offered Amount (subject to any required pro-rata reduction pursuant
to the following sentence) at the Acceptable Discount (each such Lender, a
“Qualifying Lender”). The Borrower will prepay outstanding Loans pursuant to
this clause (d) to each Qualifying Lender in the aggregate principal amount and
of the tranches specified in such Lender’s Solicited Discounted Prepayment Offer
at the Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Loans for those Qualifying Lenders
whose Offered Discount is

56



--------------------------------------------------------------------------------



TABLE OF CONTENTS



greater than or equal to the Acceptable Discount (the “Identified Qualifying
Lenders”) shall be made pro rata among the Identified Qualifying Lenders in
accordance with the Offered Amount of each such Identified Qualifying Lender and
the Auction Agent (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Solicited Discount Proration”). On or prior to
the Discounted Prepayment Determination Date, the Auction Agent shall promptly
notify (I) the Borrower of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Loan Prepayment and the
tranches to be prepaid, (II) each Lender of the Discounted Prepayment Effective
Date, the Acceptable Discount, and the Acceptable Prepayment Amount of all Loans
and the tranches to be prepaid at the Applicable Discount on such date,
(III) each Qualifying Lender of the aggregate principal amount and the tranches
of such Lender to be prepaid at the Acceptable Discount on such date, and
(IV) if applicable, each Identified Qualifying Lender of the Solicited Discount
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower and Lenders shall be conclusive and binding
for all purposes absent manifest error. The payment amount specified in such
notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with clause (f) below
(subject to clause (j) below).
          (e) In connection with any Discounted Loan Prepayment, the Borrower
and the Lenders acknowledge and agree that the Auction Agent may require as a
condition to any Discounted Loan Prepayment the payment of customary fees and
expenses from the Borrower in connection therewith.
          (f) If any Loan is prepaid in accordance with clauses (b) through
(d) above, the Borrower shall prepay such Loans on the Discounted Prepayment
Effective Date. The Borrower shall make such prepayment to the Administrative
Agent, for the account of the Discount Prepayment Accepting Lenders,
Participating Lenders or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in immediately available funds not later than
11:00 a.m. (Nevada time) on the Discounted Prepayment Effective Date and all
such prepayments shall be applied to the remaining principal installments of the
relevant tranche of Loans on a pro-rata basis across such installments. The
Loans so prepaid shall be accompanied by all accrued and unpaid interest on the
par principal amount so prepaid up to, but not including, the Discounted
Prepayment Effective Date. Each prepayment of the outstanding Loans pursuant to
this Section 3.5 shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders or Qualifying Lenders, as applicable, and shall be applied
to the relevant Loans of such Lenders in accordance with their respective Pro
Rata Share. The aggregate principal amount of the tranches and installments (if
any) of the relevant Loans outstanding shall be deemed reduced by the full par
value of the aggregate principal amount of the tranches of Loans prepaid (or, if
there are no installments, the aggregate principal amount of the tranches of the
relevant Loans shall be reduced on a pro rata basis) on the Discounted

57



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Prepayment Effective Date in any Discounted Loan Prepayment. In connection with
each prepayment pursuant to this Section 3.5, the Borrower shall make a
representation to the Lenders that it does not possess material non-public
information with respect to Holdings and its Subsidiaries or the securities of
any of them that has not been disclosed to the Lenders generally (other than
Lenders who elect not to receive such information).
          (g) To the extent not expressly provided for herein, each Discounted
Loan Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 3.5, established by the Auction Agent acting in its
reasonable discretion and as reasonably agreed by the Borrower.
          (h) Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 3.5, each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.
          (i) The Borrower and the Lenders acknowledge and agree that the
Auction Agent may perform any and all of its duties under this Section 3.5 by
itself or through any Affiliate of the Auction Agent and expressly consent to
any such delegation of duties by the Auction Agent to such Affiliate and the
performance of such delegated duties by such Affiliate. The exculpatory
provisions pursuant to this Agreement shall apply to each Affiliate of the
Auction Agent and its respective activities in connection with any Discounted
Loan Prepayment provided for in this Section 3.5 as well as activities of the
Auction Agent.
          (j) The Borrower shall have the right, by written notice to the
Auction Agent, to revoke in full (but not in part) its offer to make a
Discounted Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Specified Range Prepayment Notice or Solicited Discount
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date (and if such offer is
revoked pursuant to the preceding clauses, any failure by the Borrower to make
any prepayment to a Lender, as applicable, pursuant to this Section 3.5 shall
not constitute a Default or Event of Default under Section 9.1 or otherwise).
          (k) The provisions of this Section 3.5 shall supersede any provisions
in Section 3.13(b), 11.2 or 11.10 to the contrary.
          3.6 [Reserved].
          3.7 Agency Fee. Borrower shall pay to the Administrative Agent an
agency fee in such amounts and at such times as heretofore agreed upon in the
Fee Letter. The agency fee is for the services to be performed by the
Administrative Agent in acting as Administrative Agent and is fully earned on
the date paid. The agency fee paid to the Administrative Agent is solely for its
own account and is nonrefundable.

58



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          3.8 Increased Commitment Costs. If any Lender shall determine in good
faith that the effectiveness or enforceability after the Closing Date of any
applicable law, rule, regulation or guideline regarding capital adequacy, or any
change therein or any change in the interpretation or administration thereof by
any central bank or other Governmental Agency charged with the interpretation or
administration thereof, or compliance by such Lender or any corporation
controlling the Lender, with any request, guideline or directive regarding
capital adequacy (whether or not having the force of Law) of any such central
bank or other authority not imposed as a result of such Lender’s or such
corporation’s failure to comply with any other Laws, affects or would affect the
amount of capital required or expected to be maintained by such Lender or any
corporation controlling such Lender and (taking into consideration such Lender’s
or such corporation’s policies with respect to capital adequacy and such
Lender’s desired return on capital) determines in good faith that the amount of
such capital is increased, or the rate of return on capital is reduced, as a
consequence of its obligations under this Agreement, then, within ten Business
Days after demand of such Lender, Borrower shall pay to such Lender, from time
to time as specified in good faith by such Lender, additional amounts sufficient
to compensate such Lender in light of such circumstances, to the extent
reasonably allocable to such obligations under this Agreement; provided that
Borrower shall not be obligated to pay any such amount which arose prior to the
date which is ninety days preceding the date of such demand or is attributable
to periods prior to the date which is ninety days preceding the date of such
demand. Each Lender’s determination of such amounts shall be conclusive in the
absence of manifest error.
          3.9 [Reserved].
          3.10 Late Payments; Default Rate. During the existence of an Event of
Default, upon written notice to Borrower from the Administrative Agent (with the
approval of the Requisite Lenders), and in any event if any principal or
interest or any fee or cost or other amount payable under any Loan Document to
the Administrative Agent or any Lender is not paid when due, (a) the Loans shall
thereafter bear interest at a rate per annum equal to the sum of (i) the
Applicable Interest Rate, plus (ii) 2%, and (b) each other Obligation shall
thereafter bear interest at a rate per annum at all times equal to the sum of
the Applicable Interest Rate plus 2%, in each case, to the fullest extent
permitted by applicable Laws (such rate, as applicable, the “Default Rate”).
Accrued and unpaid interest at the Default Rate on past due amounts (including,
without limitation, interest on past due interest) shall be payable on demand
and shall be compounded monthly, on the last day of each calendar month, to the
fullest extent permitted by applicable Laws.
          3.11 Computation of Interest. Interest payable hereunder shall be
computed on the basis of a 365/366 day year for the actual number of days
elapsed in the period during which it accrues. In computing interest on any
Loan, the date of the making of such Loan shall be included, and the date of
payment of such Loan shall be excluded; provided that if a Loan is repaid on the
same day on which it is made, one (1) day’s interest shall be paid on that Loan.
Notwithstanding anything in this Agreement to the contrary, interest in excess
of the maximum amount permitted by applicable Laws shall not accrue or be
payable hereunder or under the Notes, and any amount paid as interest hereunder
or under the Notes which would otherwise be in excess of such maximum permitted
amount shall instead be treated as a payment of principal.

59



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          3.12 Non Business Days. If any payment to be made by Borrower or any
other Party under any Loan Document shall come due on a day other than a
Business Day, payment shall instead be considered due on the next succeeding
Business Day and the extension of time shall be reflected in computing interest
and fees.
          3.13 Manner and Treatment of Payments.
          (a) Each payment hereunder (except payments pursuant to Sections 3.8,
11.3, 11.11 and 11.22) or on the Notes or under any other Loan Document shall be
made to the Administrative Agent at the Administrative Agent’s Office for the
account of the Lenders or the Administrative Agent, as the case may be, in
immediately available funds not later than 11:00 a.m. Nevada time, on the day of
payment (which must be a Business Day). All payments received after such time,
on any Business Day, shall be deemed received on the next succeeding Business
Day. The amount of all payments received by the Administrative Agent for the
account of each Lender shall be immediately paid by the Administrative Agent to
the applicable Lender in immediately available funds and, if such payment was
received by the Administrative Agent by 11:00 a.m., Nevada time on a Business
Day and not so made available to the account of a Lender on that Business Day,
the Administrative Agent shall reimburse that Lender for the cost to such Lender
of funding the amount of such payment at the Federal Funds Rate. All payments
shall be made in lawful money of the United States of America. All payments
(including, without limitation, pursuant to Section 3.2) in respect of the
principal amount of any Loan shall be accompanied by payment in cash of accrued
and unpaid interest on the principal amount being repaid or prepaid.
          (b) The Administrative Agent shall promptly distribute to each Lender
at such address as such Lender shall have specified in such Lender’s
Administrative Questionnaire such Lender’s applicable Pro Rata Share of all
payments and prepayments of principal and interest due hereunder, together with
all other amounts due thereto, including all fees payable with respect thereto,
to the extent received by the Administrative Agent.
          (c) Each Lender shall use its best efforts to keep a record (in
writing or by an electronic data entry system) of Loans made by it and payments
received by it with respect to each of its Loans and such record shall, as
against Borrower, be presumptive evidence of the amounts owing. Notwithstanding
the foregoing sentence, the failure by any Lender to keep such a record shall
not affect Borrower’s obligation to pay the Obligations.
          (d) Except as otherwise required by Law, each payment of any amount
payable by Borrower under this Agreement or any other Loan Document (and
Borrower shall assure that each payment made by any other Party under any other
Loan Document) shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Agency, central bank or comparable authority, excluding, (i) net
income taxes, franchise taxes (imposed in lieu of net income taxes) and backup

60



--------------------------------------------------------------------------------



TABLE OF CONTENTS



withholding taxes, in each case imposed on the Administrative Agent or any
Lender as a result of a present or former connection between the Administrative
Agent or such Lender and the jurisdiction of the Governmental Agency imposing
such tax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising solely from the Administrative Agent’s
or such Lender’s having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Loan
Document), (ii) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction described in clause
(i) above, (iii) any taxes that are attributable to such Lender’s failure to
comply with the requirements of Section 11.21, (iv) any withholding taxes
imposed on amounts payable to a Lender at the time such Lender becomes a party
to this Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such Non-Excluded Taxes pursuant to this
Section 3.13(d), or (v) any taxes that are imposed as a result of any event
occurring after the Lender becomes a Lender other than a change in Law or
regulation or the introduction of any Law or regulation or a change in
interpretation or administration of any Law. If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or any Other Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender hereunder (1) the
amounts so payable to the Administrative Agent or such Lender shall be increased
to the extent necessary to yield to the Administrative Agent or such Lender
(after payment of all Non-Excluded Taxes and Other Taxes) interest or any such
other amounts payable hereunder at the rates or in the amounts specified in this
Agreement, and (2) the Borrower shall pay the full amount withheld to the
relevant Governmental Agency in accordance with applicable law. If and when
receipt of such payment results in an excess payment or credit to that Lender on
account of such Non-Excluded Taxes or Other Taxes, that Lender shall promptly
refund such excess to Borrower.
          (e) All payments to be made by Borrower shall be made without
conditions or deduction for any counterclaim, defense, recoupment or setoff.
          (f) Notwithstanding anything to the contrary contained herein, if, at
the end of any accrual period (as defined in Section 1272(a)(5) of the Code)
ending after the fifth anniversary of the issuance of any Loan, (i) the
aggregate amount of accrued and unpaid original issue discount (as defined in
Section 1273(a)(1) of the Code) on such Loan would, but for this paragraph,
exceed (ii) an amount equal to the product of (A) the issue price (as defined in
Sections 1273(b) and 1274(a) of the Code) of such Loan multiplied by (B) the
yield to maturity (interpreted in accordance with Section 163(i) of the Code) of
such Loan, the Borrower will prepay at the end of each such accrual period
without premium or penalty the minimum amount of principal plus accrued interest
on such Loan necessary to prevent any of the accrued and unpaid interest and
original issue discount on the Loan from being disallowed or deferred as a
deduction to the Borrower under Section 163(e)(5) of the Code.

61



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          3.14 [Reserved]
          3.15 Failure to Charge Not Subsequent Waiver. Any decision by the
Administrative Agent or any Lender not to require payment of any interest
(including interest arising under Section 3.10), fee, cost or other amount
payable under any Loan Document, or to calculate any amount payable by a
particular method, on any occasion shall in no way limit or be deemed a waiver
of the Administrative Agent’s or such Lender’s right to require full payment of
any interest (including interest arising under Section 3.10), fee, cost or other
amount payable under any Loan Document, or to calculate an amount payable by
another method that is not inconsistent with this Agreement, on any other or
subsequent occasion.
          3.16 Administrative Agent’s Right to Assume Payments Will be Made.
Unless Borrower or any Lender has notified the Administrative Agent, prior to
the date any payment is required to be made by it to the Administrative Agent
hereunder, that Borrower or such Lender, as the case may be, will not make such
payment, the Administrative Agent may assume that Borrower or such Lender, as
the case may be, has timely made such payment and may (but shall not be so
required to), in reliance thereon, make available a corresponding amount to the
Person entitled thereto. If and to the extent that such payment was not in fact
made to the Administrative Agent in immediately available funds, then:
          (a) if Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and
          (b) if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to Borrower
to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the Federal Funds Rate from
time to time in effect. If such Lender does not pay such amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon Borrower, if applicable, and Borrower, if applicable, shall
pay such amount to the Administrative Agent, together with interest thereon for
the Compensation Period at a rate per annum equal to the rate of interest
applicable to the applicable Obligation. Nothing herein shall be deemed to
prejudice any rights which the Administrative Agent or Borrower may have against
any Lender as a result of any default by such Lender hereunder.
A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this Section 3.16 shall be conclusive, absent manifest
error.
          3.17 Fee Determination Detail. The Administrative Agent, and any
Lender, shall provide reasonable detail to Borrower regarding the manner in
which the amount of any payment to the Administrative Agent and the Lenders, or
that Lender, under Article 3 has been determined, concurrently with demand for
such payment.

62



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          3.18 Replacement of Lenders. If any Lender requests compensation under
Section 3.8, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Agency for the account of any Lender pursuant to
Section 3.13(d), the Borrower may replace such Lender in accordance with
Section 11.25.
          3.19 Survivability. All of Borrower’s obligations under Section 3.8
shall survive for the ninety day period following the date on which all Loans
hereunder are fully paid, and Borrower shall remain obligated thereunder for all
claims under such Sections made by any Lender to Borrower prior to the
expiration of such period.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
          In order to induce the Lenders to enter into this Agreement, each of
Borrower and Holdings represents and warrants to the Lenders that:
          4.1 Existence and Qualification, Power, Compliance With Laws. Borrower
is a limited liability company duly formed, validly existing and in good
standing under the Laws of Nevada. Holdings is a limited liability company duly
formed, validly existing and in good standing under the Laws of Delaware. Each
Restricted Subsidiary is a Person duly formed, validly existing and in good
standing under the Laws of its state of formation. Each of Borrower, Holdings
and each Restricted Subsidiary is duly qualified or registered to transact
business and is in good standing in each other jurisdiction in which the conduct
of its business or the ownership or leasing of its Properties makes such
qualification or registration necessary, except where the failure so to qualify
or register and to be in good standing would not constitute a Material Adverse
Effect. Each of Borrower, Holdings and each Restricted Subsidiary has all
requisite power and authority to conduct its business, to own and lease its
Properties and to execute and deliver each Loan Document to which it is a Party
and to perform its Obligations. The chief executive office of Borrower is
located in Nevada. All outstanding member’s interests in Borrower are validly
issued, and fully paid, and no holder thereof has any enforceable right of
rescission under any applicable state or federal securities Laws. Each of
Borrower, Holdings and each Restricted Subsidiary is in compliance with all Laws
and other legal requirements applicable to its business, has obtained all
authorizations, consents, approvals, orders, licenses and permits from, and has
accomplished all filings, registrations and qualifications with, or obtained
exemptions from any of the foregoing from, any Governmental Agency that are
necessary for the transaction of its business as currently conducted, except
where the failure so to comply, obtain authorizations, consents, approvals,
orders, licenses and permits, or to file, register, qualify or obtain
exemptions, does not constitute a Material Adverse Effect.
          4.2 Authority, Compliance With Other Agreements and Instruments and
Government Regulations. The execution, delivery and performance by each of the
Borrower, Holdings and each Subsidiary of Borrower of each Loan Document to
which it is a Party and the consummation of the other transactions contemplated
to occur on the Closing Date have been duly authorized by all necessary limited
liability company or other corporate action, and do not and will not

63



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (a) require any consent or approval not heretofore obtained of any
partner, director, stockholder, security holder or creditor of such party,
          (b) violate or conflict with any provision of such party’s articles of
incorporation, organization or other organizational documents, including,
without limitation, any operating agreements or bylaws,
          (c) result in or require the creation or imposition of any Lien upon
or with respect to any Property now owned or leased or hereafter acquired by
such party (other than Permitted Liens and Liens created by the Loan Documents),
          (d) violate any Requirement of Law applicable to such party, subject
to obtaining the authorizations from, or filings with, the Governmental Agencies
described in Schedule 4.3; or
          (e) result in a breach of or constitute a default under, or cause or
permit the acceleration of any obligation owed under, any Contractual Obligation
to which such party is a party or by which such party or any of its Property is
bound or affected;
and as of the Closing Date, neither Borrower nor Holdings is in violation of, or
default under, any Requirement of Law or Contractual Obligation, including any
Contractual Obligation described in Section 4.2(e), in any respect that
constitutes a Material Adverse Effect.
          4.3 No Governmental Approvals Required. Except as set forth in
Schedule 4.3 or previously obtained or made, no authorization, consent,
approval, order, license or permit from, or filing, registration or
qualification with, any Governmental Agency is or will be required to authorize
or permit under applicable Laws the execution, delivery and performance by each
of Borrower, Holdings and each Subsidiary of Borrower of the Loan Documents to
which it is a Party.
          4.4 Subsidiaries. As of the Closing Date, Borrower has no Subsidiaries
and Holdings’ only Subsidiary is Borrower. As of the Closing Date, neither
Holdings nor Borrower owns any Capital Stock or debt security which is
convertible, or exchangeable, for Capital Stock in any Person. All of the
outstanding Capital Stock of the Borrower is owned of record and beneficially by
Holdings, there are no outstanding options, warrants or other rights to purchase
Capital Stock of any the Borrower, and all such Capital Stock so owned is duly
authorized, validly issued, fully paid and non assessable, and was issued in
compliance with all applicable state and federal securities and other Laws, and
is free and clear of all Liens and rights of others, except for nonconsensual
Permitted Liens. All of the outstanding Capital Stock of each Restricted
Subsidiary is owned of record and beneficially by Borrower, there are no
outstanding options, warrants or other rights to purchase Capital Stock of any
such Restricted Subsidiary, and all such Capital Stock so owned is duly
authorized, validly issued, fully paid and non assessable, and was issued in
compliance with all applicable state and federal securities and other Laws, and
is free and clear of all Liens and rights of others, except for nonconsensual
Permitted Liens.

64



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          4.5 Financial Statements. Borrower has furnished to the Lenders an
unaudited balance sheet of the Borrower for the quarter ended June 30, 2011,
which fairly presents in all material respects the financial condition of
Borrower as of that date in conformity with GAAP except for the absence of
footnotes. Holdings has furnished to the Lenders (a) an unaudited pro forma
consolidated balance sheet of Holdings as of June 30, 2011, presented as if the
consummation of the Plan of Reorganization and the implementation of the
transactions contemplated thereby had occurred on June 30, 2011, and
(b) unaudited pro forma consolidated statements of operations for the six months
ended June 30, 2011 and the fiscal year ended December 31, 2010, presented as if
the consummation of the Plan of Reorganization and the implementation of the
transactions contemplated thereby had occurred on January 1, 2011 and January 1,
2010, respectively ((a) and (b) collectively, the “Pro Forma Financial
Statements”). The Pro Forma Financial Statements have been derived from the
balance sheet and statements of operations of Borrower and have been prepared in
good faith, based on assumptions believed by Holdings and Borrower to be
reasonable as of the date of delivery thereof, and present fairly in all
material respects on a pro forma basis the estimated financial position of
Holdings and Borrower at June 30, 2011 and their estimated results of operations
for the period covered thereby.
          4.6 No Other Liabilities; No Material Adverse Changes. After giving
effect to the Plan of Reorganization, on the Effective Date, Borrower does not
have any material liability or material contingent liability required under GAAP
to be reflected or disclosed and not reflected or disclosed in the balance sheet
described in Section 4.5, other than the Obligations and liabilities and
contingent liabilities arising in the ordinary course of business.
          4.7 Title to Property. As of the Closing Date, Borrower has valid
title to its Property (other than assets which are the subject of a Capital
Lease Obligation) reflected in the balance sheet described in Section 4.5, other
than items of Property or exceptions to title which are in each case immaterial
to Borrower and Property subsequently sold or disposed of in the ordinary course
of business, free and clear of all Liens and rights of others, other than
Permitted Liens.
          4.8 Intangible Assets. Borrower owns, or possesses (or as of any
relevant date will own or possess the same to the extent that it has the present
need for such assets) the right to use to the extent necessary in its business,
all material trademarks, trade names, copyrights, patents, patent rights,
computer software, licenses and other Intangible Assets that are used in the
conduct of its businesses as now operated, and no such Intangible Asset, to the
best knowledge of Borrower, conflicts with the valid trademark, trade name,
copyright, patent, patent right or Intangible Asset of any other Person to the
extent that such conflict constitutes a Material Adverse Effect. Schedule 4.8
sets forth all material trademarks and trade names used by Borrower as of the
Closing Date.
          4.9 Litigation. Except for (a) any matter fully covered as to subject
matter and amount (subject to applicable deductibles and retentions) by
insurance for which the insurance carrier has not asserted lack of subject
matter coverage or reserved its right to do so, (b) any matter, or series of
related matters, involving a claim against Holdings, Borrower or any of its
Subsidiaries of less than $1,000,000, (c) matters of an administrative nature
not involving a

65



--------------------------------------------------------------------------------



TABLE OF CONTENTS



claim or charge against Holdings, Borrower or any of its Subsidiaries and
(d) matters set forth in Schedule 4.9 (none of which may reasonably be expected
to have Material Adverse Effect), there are no actions, suits, proceedings or
investigations pending as to which Borrower, Holdings or any Restricted
Subsidiary has been served or has received notice or, to the best knowledge of
Borrower, threatened against or affecting Borrower, Holdings or any Restricted
Subsidiary or any Property of Borrower, Holdings or any Restricted Subsidiary
before any Governmental Agency.
          4.10 Binding Obligations. Each of the Loan Documents to which the
Borrower, Holdings or a Restricted Subsidiary is a Party will, when executed and
delivered by such party constitute the legal, valid and binding obligation of
such party enforceable against such party in accordance with its terms, except
as enforcement may be limited by Debtor Relief Laws, Gaming Laws or equitable
principles relating to the granting of specific performance and other equitable
remedies as a matter of judicial discretion.
          4.11 No Default. No event has occurred and is continuing that is a
Default or Event of Default.
          4.12 ERISA.
          (a) With respect to each Pension Plan, except as would not reasonably
be expected, individually or in the aggregate, to result in a material liability
to the Borrower:
          (i) no “reportable event” as defined in Section 4043 of ERISA or the
regulations issued thereunder (other than an event for which the 30-day notice
period is waived by regulation) has occurred that could reasonably be expected
to result in a material liability to the Borrower;
          (ii) there has been no failure to satisfy the minimum funding standard
of Section 412 of the Code and Section 302 of ERISA, whether or not waived;
          (iii) there has been no failure to make by its due date a required
contribution under Section 430(j) of the Code, as amended by the Pension
Protection Act of 2006;
          (iv) there has been no filing pursuant to Section 412 of the Code of
an application for a waiver of the minimum funding standard;
          (v) neither Borrower nor any of its ERISA Affiliates has incurred any
liability under Title IV of ERISA with respect to the termination of the Pension
Plan;
          (vi) neither the Borrower nor any of its ERISA Affiliates has received
a notice of intent to terminate the Pension Plan in a distress termination
described in Section 4041(c) of ERISA;

66



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (vii) the PBGC has not instituted proceedings to terminate the Pension
Plan;
          (viii) to the knowledge of the Borrower, no event has occurred that
would reasonably constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, the Pension Plan;
          (ix) neither Borrower nor any of its ERISA Affiliates has incurred any
material liability, which remains unsatisfied, with respect to the withdrawal
from any Pension Plan; and
          (x) no amendment has been adopted that would require the provision of
security pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA.
Each event described in this Section 4.12(a) is referred to herein as a “Pension
Plan Event”.
          (b) Neither Borrower nor any of its ERISA Affiliates has incurred or
expects to incur any complete or partial withdrawal liability to any
Multiemployer Plan that could reasonably be expected to result in a material
liability to the Borrower. With respect to each Multiemployer Plan, except as
would not reasonably be expected to result in material liability to the
Borrower, neither Borrower nor any of its ERISA Affiliates has (i) failed to
make any required contribution to such Multiemployer Plan or (ii) received any
notice from the Multiemployer Plan that it is insolvent or in reorganization
pursuant to Section 4241 or 4245 of ERISA or that it intends to terminate or has
terminated under Section 4041A or 4042 of ERISA. Each event described in this
Section 4.12(b) is referred to herein as a “Multiemployer Plan Event”.
          (c) Each Employee Benefit Plan complies in form and operation with
ERISA, the Code and all other applicable Laws, except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
          (d) Borrower has not engaged in any non exempt “prohibited
transaction” (as defined in Section 4975 of the Code) and, to the knowledge of
Borrower, no such “prohibited transaction” has occurred with respect to any
Employee Benefit Plan that could reasonably be expected to result in material
liability to the Borrower.
          4.13 Regulation U; Investment Company Act. No part of the proceeds of
any Loan hereunder will be used to purchase or carry, or to extend credit to
others for the purpose of purchasing or carrying, any Margin Stock in violation
of Regulation U. Neither Holdings, Borrower nor any Restricted Subsidiary is or
is required to be registered as an “investment company” under the Investment
Company Act of 1940.
          4.14 Disclosure. None of the information and data heretofore or
contemporaneously furnished in writing by or on behalf of Holdings or the
Borrower to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or any other Loan Document (as

67



--------------------------------------------------------------------------------



TABLE OF CONTENTS



modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make such information and data (taken as a whole), in the
light of the circumstances under which it was delivered, not materially
misleading; it being understood that for purposes of this Section 4.14, such
information and data shall not include projections and pro forma financial
information or information of a general economic or general industry nature.
          4.15 Tax Liability. Holdings, Borrower and its Subsidiaries have filed
all tax returns which are required to be filed, and have paid, or made provision
for the payment of, all taxes, fees or other charges with respect to the
periods, Property or transactions covered by said returns, or pursuant to any
assessment received by Holdings, Borrower or any of its Subsidiaries, except
(a) such taxes, if any, as are being contested in good faith by appropriate
proceedings and as to which adequate reserves have been established and
maintained in accordance with GAAP and (b) immaterial taxes so long as no
material Property of Holdings, Borrower or its Subsidiaries is at impending risk
of being seized, levied upon or forfeited. To the best knowledge of the
Borrower, no Lien for taxes, fees or other charges has been filed (other than
Permitted Liens), and no claim is being asserted against Holdings, Borrower or
any of its Subsidiaries for any such taxes, fees or other charges.
          4.16 [Reserved].
          4.17 Hazardous Materials. Except as described in Schedule 4.17,
(a) neither Holdings, Borrower nor any of its Subsidiaries at any time has
disposed of, discharged, released or threatened the release of any Hazardous
Materials on, from or under the Real Property in violation of any Hazardous
Materials Law that would individually or in the aggregate constitute a Material
Adverse Effect, (b) to the best knowledge of Borrower, no condition exists that
violates any Hazardous Material Law affecting any Real Property except for such
violations that would not individually or in the aggregate constitute a Material
Adverse Effect, (c) no Real Property or any portion thereof is or has been
utilized by Borrower as a site for the manufacture of any Hazardous Materials
and (d) to the extent that any Hazardous Materials are used, generated or stored
by Borrower on any Real Property, or transported to or from such Real Property
by Borrower, such use, generation, storage and transportation are in compliance
with all Hazardous Materials Laws except for such non compliance that would not
constitute a Material Adverse Effect or be materially adverse to the interests
of the Lenders.
          4.18 Gaming Laws. Each of Holdings, Borrower and each Restricted
Subsidiary is in compliance with all applicable Gaming Laws except for such non
compliance that would not constitute a Material Adverse Effect.
          4.19 Security Interests. The Security Agreement creates a valid
security interest in the Collateral described therein securing the Obligations
(subject only to Permitted Liens and to such qualifications and exceptions as
are contained in the Uniform Commercial Code with respect to the priority of
security interests perfected by means other than the filing of a financing
statement or with respect to the creation of security interests in Property to
which Article 9 of the Uniform Commercial Code does not apply) and all actions
necessary to perfect the security interest so created have been taken and
completed. The Trademark Collateral Assignment creates a valid first priority
collateral assignment of the Collateral described therein

68



--------------------------------------------------------------------------------



TABLE OF CONTENTS



securing the Obligations (subject to the matters disclosed in Schedule 1.2) and
all action necessary to perfect the collateral assignment so created, other than
the filing thereof with the United States Patent and Trademark Office, has been
taken and completed. The Holdings Pledge Agreement creates a first priority
valid security interest in the Holdings Pledged Collateral and all action
necessary to perfect the security interest so created has been taken and
completed. The Deed of Trust creates a valid Lien in the Collateral described
therein securing the Obligations, other than those arising under Sections 4.17,
5.11 and 11.22 (subject only to Permitted Liens), and all action necessary to
perfect the Lien so created, other than recordation or filing thereof with the
appropriate Governmental Agencies, will have been taken and completed.
          4.20 Deposit and Securities Accounts. As of the Closing Date, each
deposit, securities, or other similar account maintained by Borrower or Holdings
is described on Schedule 4.20. As of the Closing Date, each deposit, securities,
or other similar account maintained by Borrower or Holdings is pledged to the
Administrative Agent as collateral for the Obligations and is or will be within
the period of time specified in Section 5.13 the subject of a Control Agreement,
other than any account designated as a payroll account, tax withholding account
or other employee wage and benefits payments account, other fiduciary or trust
account or excluded accounts on Schedule 4.20.
          4.21 Permits. Except as set forth in Schedule 4.21, there are no
Permits that are required or will become required under existing Laws for the
ownership, lease, financing or operation of the Aliante Casino and Hotel that
(a) have not been obtained and (b) are not valid and in full force and effect,
except, in each case, as would not reasonably be expected to have a Material
Adverse Effect. Borrower has no reason to believe that any Permit so indicated
will not be obtained before it becomes necessary for the ownership, lease,
financing or operation of the Aliante Casino and Hotel or that obtaining such
Permit will result in material expense or delay. Borrower is not in violation of
any condition in any Permit the effect of which could reasonably be expected to
have a Material Adverse Effect.
          4.22 OFAC, Etc.
          (a) Each of Borrower, Holdings and each Restricted Subsidiary is not
an “enemy” or an “ally of the enemy” within the meaning of Section 2 of the
Trading with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1
et seq.), as amended. Each of Borrower, Holdings and each Restricted Subsidiary
is not in violation of the Trading with the Enemy Act, as amended, any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (c) the Patriot Act. Each of Borrower, Holdings and
each Restricted Subsidiary (i) is not a blocked person described in Section 1 of
the Anti-Terrorism Order and (ii) to the best of its knowledge, does not engage
in any dealings or transactions, or is otherwise associated, with any such
blocked person.
          (b) Each of Borrower, Holdings and each Restricted Subsidiary is not
in violation of any of the country or list based economic and trade sanctions
administered and enforced by OFAC that are described or referenced at

69



--------------------------------------------------------------------------------



TABLE OF CONTENTS



http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time in any material respect.
          (c) Neither Borrower nor its Affiliates (i) is a Sanctioned Person,
(ii) has more than 10% of its assets invested in Sanctioned Persons, or
(iii) derives more than 10% of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities.
          (d) Each of Borrower, Holdings and each Restricted Subsidiary is in
compliance with the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-l, et seq.,
and any foreign counterpart thereto. Each of Borrower, Holdings and each
Restricted Subsidiary has not made a payment, offering, or promise to pay, or
authorized the payment of, money or anything of value (a) in order to assist in
obtaining or retaining business for or with, or directing business to, any
foreign official, foreign political party, party official or candidate for
foreign political office, (b) to a foreign official, foreign political party or
party official or any candidate for foreign political office, and (c) with the
intent to induce the recipient to misuse his or her official position to direct
business wrongfully to Borrower or to any other Person, in violation of the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-l, et seq.
ARTICLE 5
AFFIRMATIVE COVENANTS
(OTHER THAN INFORMATION AND
REPORTING REQUIREMENTS)
          So long as any Obligation (other than (i) contingent indemnification
obligations as to which no claim has been asserted and (ii) Secured Hedging
Obligations and Obligations under Secured Bank Products Agreements) remains
unpaid, each of Holdings and Borrower shall, and shall cause each Restricted
Subsidiary to, unless the Administrative Agent (with the written approval of the
Requisite Lenders) otherwise consents:
          5.1 Payment of Taxes and Other Potential Liens. Pay and discharge
promptly all taxes, assessments and governmental charges or levies imposed upon
any of them, upon their respective Property or any part thereof and upon their
respective income or profits or any part thereof, except that each of Holdings
and Borrower and the Restricted Subsidiaries shall not be required to pay or
cause to be paid (a) any tax, assessment, charge or levy that is not yet past
due, or is being contested in good faith by appropriate proceedings so long as
the relevant entity has established and maintains adequate reserves in
accordance with GAAP for the payment of the same or (b) any immaterial tax so
long as no material Property of Holdings, Borrower or any Restricted Subsidiary
is at material risk of impending seizure, levy or forfeiture.
          5.2 Preservation of Existence. Preserve and maintain their respective
existences in the jurisdiction of their formation and all material
authorizations, rights, franchises, privileges, consents, approvals, orders,
licenses, permits, or registrations from any Governmental Agency that are
necessary for the transaction of their respective business and qualify and
remain qualified to transact business in each jurisdiction in which such
qualification is necessary in view

70



--------------------------------------------------------------------------------



TABLE OF CONTENTS



of their respective business or the ownership or leasing of their respective
Properties except where the failure to so qualify or remain qualified would not
constitute a Material Adverse Effect.
          5.3 Maintenance of Properties. Maintain, preserve and protect all of
their respective Properties in good order and condition, subject to wear and
tear in the ordinary course of business, and not permit any waste of their
respective Properties, except that the failure to maintain, preserve and protect
a particular item of Property that is not of significant value, either
intrinsically or to the operations of Holdings, Borrower and their respective
Subsidiaries, taken as a whole, shall not constitute a violation of this
covenant.
          5.4 Maintenance of Insurance.
          (a) Maintain with financially sound and reputable insurance companies
having an A.M. Best Rating of not less than A:X and which are not Affiliates of
Borrower, insurance with respect to Holdings’, Borrower’s and the Restricted
Subsidiaries’ properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and providing for not less than 30 days’
prior written notice to the Administrative Agent of termination, lapse or
cancellation of such insurance.
          (b) Without limitation on the foregoing, maintain the coverage
(including all deductibles and retentions) described below, provided that
neither Holdings nor Borrower shall unreasonably refuse to purchase any
casualty, liability or other coverages requested by the Requisite Lenders which
is reflective of insurance ordinarily carried by responsible companies engaged
in similar businesses and owning similar assets in the geographic areas in which
each of Holdings and Borrower operates. All such insurance shall be carried
through insurance companies rated A:X or better by A.M. Best.
          (c) In any event, each of Holdings, Borrower and the Restricted
Subsidiaries shall maintain and keep in force the following insurance:
          (i) at all times during any period of construction of any capital
projects, and with respect to any property affected by such construction, a
policy or policies of builder’s “all risk” insurance in nonreporting form in an
amount not less than the full insurable completed value of such portion of the
affected property on a replacement cost basis;
          (ii) with respect to any property not covered by a policy or policies
described in clause (c)(i), a policy or policies of fire and hazards “all risk”
insurance providing extended coverage in an amount not less than the amount of
the full value of that property, calculated on a replacement cost basis;
          (iii) business interruption insurance (including insurance against
income loss during a period of at least one year);

71



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (iv) comprehensive liability insurance, naming the Administrative
Agent as additional insured, on an “occurrence” basis, against claims for
“personal injury” liability, including bodily injury, death or property damage
liability, with an aggregate limit of not less than $15,000,000;
          (v) policies of worker’s compensation insurance as may be required by
applicable laws (including employer’s liability insurance, if required by the
Administrative Agent), covering all employees of Holdings, Borrower and its
Restricted Subsidiaries and each relevant contractor and subcontractor;
          (vi) if any property is required to be insured pursuant to the Flood
Disaster Protection Act of 1973 or the National Flood Insurance Act of 1968, and
the regulations promulgated thereunder, because it is located in an area which
has been identified by the Secretary of Housing and Urban Development as a Flood
Hazard Area, then Holdings and Borrower shall provide, maintain and keep in
force at all times a flood insurance policy covering the property in limits that
would equal or exceed the damage caused by what is expected to be the most
severe flood (or any greater limits to the extent required by applicable law
from time to time);
          (vii) liquor liability insurance, directors and officers liability
insurance with coverages at commercially reasonable levels acceptable to the
Administrative Agent and the Requisite Lenders;
          (viii) crime protection coverage with coverages at commercially
reasonable levels acceptable to the Administrative Agent and the Requisite
Lenders; and
          (ix) such other insurance as the Administrative Agent or the Requisite
Lenders may hereafter reasonably require based upon the recommendation of a
third party insurance consultant.
          (d) Each such policy shall name the Administrative Agent as an
additional insured and mortgagee, and shall, to the extent relevant, include a
waiver of subrogation against the Administrative Agent and the Lenders, contain
a provision that provides for a severability of interests, and shall provide
that an act or omission by one of the insured shall not reduce or avoid coverage
with respect to the other insureds, insure against loss or damage by hazards
customarily included within “all risk” and “extended coverage” policies and any
other risks or hazards which the Administrative Agent or the Requisite Lenders
may reasonably specify (and shall include fire, sprinkler leakage, windstorm,
hurricane, international and domestic acts of terrorism, earthquake, steam
boiler, pressurized vessel and machinery insurance insuring both against
breakdown and explosion or other losses to personal property resulting from the
use or maintenance thereof), shall contain a Lender’s Loss Payable Endorsement
in a form acceptable to the Administrative Agent in favor of the Administrative
Agent and shall be primary and noncontributory with any other insurance carried
by the Administrative Agent or the Lenders.

72



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (e) Borrower shall supply the Administrative Agent with certificates
of each policy required hereunder, and, if requested, an original or underlyer
of each such policy and all endorsements thereto. When any insurance policy
required hereunder expires, Borrower shall furnish the Administrative Agent with
proof acceptable to the Administrative Agent that the policy has been
reinstated, renewed or a new policy issued, continuing in force the insurance
covered by the policy which expired. If Borrower or Holdings, as applicable,
fails to pay any such premium, the Administrative Agent shall have the right,
but not the obligation, to obtain reasonable replacement coverage and advance
funds to pay the premiums for it on behalf of the Lenders, and Borrower shall
repay the Administrative Agent upon demand for any advance for such premiums,
which shall be considered to be an additional Loan bearing interest from the
date of demand at the Default Rate.
          5.5 Compliance With Laws. Comply, within the time period, if any,
given for such compliance by the relevant Governmental Agency or Agencies with
enforcement authority, with all Requirements of Law noncompliance with which
constitutes a Material Adverse Effect, except that each of Holdings, Borrower
and its Restricted Subsidiaries need not comply with a Requirement of Law then
being contested by any of them in good faith by appropriate proceedings.
          5.6 Inspection Rights. Upon reasonable notice, at any time during
regular business hours and as often as reasonably requested (but not so as to
materially interfere with the business of Borrower or any of its Restricted
Subsidiaries), but subject to the applicable provisions of Gaming Laws, permit
the Administrative Agent or any Lender, or any authorized employee, agent or
representative thereof, to examine, audit and make copies and abstracts from the
records and books of account of, and to visit and inspect the Properties of,
each of Holdings, Borrower and the Restricted Subsidiaries and to discuss the
affairs, finances and accounts of each of Holdings, Borrower and its Restricted
Subsidiaries with any of their officers, key employees or accountants.
          5.7 Keeping of Records and Books of Account. Keep adequate records and
books of account reflecting all financial transactions in conformity with GAAP,
consistently applied, and in material conformity with all applicable
requirements of any Governmental Agency having regulatory jurisdiction over
Holdings, Borrower or any of its Restricted Subsidiaries.
          5.8 Compliance With Agreements. Promptly and fully comply with all
Contractual Obligations under all material agreements, indentures, leases and/or
instruments to which any one or more of them is a party, whether such material
agreements, indentures, leases or instruments are with a Lender or another
Person, except for any such Contractual Obligations (a) the performance of which
would cause a Default or (b) then being contested by any of them in good faith
by appropriate proceedings or if the failure to comply with such agreements,
indentures, leases or instruments does not constitute a Material Adverse Effect.

73



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          5.9 [Reserved].
          5.10 New Subsidiaries; Collateral; Legal Opinions.
          (a) Concurrently with the formation or acquisition of any Subsidiary,
Borrower shall deliver to the Administrative Agent a written designation of such
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary, and shall
cause each Wholly Owned Restricted Subsidiary that is a Domestic Subsidiary,
promptly and in any event within ten Business Days, to execute and deliver to
the Administrative Agent a Subsidiary Guaranty in a form reasonably acceptable
to the Administrative Agent, a security agreement substantially in the form of
the Security Agreement granting a Lien on substantially all of its assets
(subject only to Permitted Liens and Liens permitted pursuant to Section 6.4(c))
and other Collateral Documents granting Liens on all of its other Properties,
and (subject to compliance with applicable Gaming Laws) to deliver the
certificates evidencing all Equity Interests in such Subsidiary to the
Administrative Agent in pledge pursuant to a pledge agreement substantially in
the form of the Holdings Pledge Agreement, and to take such actions as are
required by the Administrative Agent to perfect the Liens of the Administrative
Agent pursuant thereto. Concurrently with the formation or acquisition of any
Restricted Subsidiary that is a Foreign Subsidiary, the ownership interests of
which are owned by Borrower or by any Wholly Owned Domestic Subsidiary of
Borrower, Borrower shall take, or shall cause such Domestic Subsidiary to take,
all actions necessary to grant and to perfect a Lien (subject only to Permitted
Liens and Liens permitted pursuant to Section 6.4(c)) in favor of the
Administrative Agent, for the benefit of the Secured Parties, in sixty-five
percent (65%) of such ownership interests.
          (b) Concurrently with the acquisition by any Loan Party of any Real
Property, deliver to the Administrative Agent a deed of trust with respect
thereto, substantially in the form of the Deed of Trust, together with such
environmental reviews, title policies and other similar assurances as the
Administrative Agent may request.
          (c) Upon the formation or acquisition of any Restricted Subsidiary or
the acquisition by any Loan Party of any Real Property and the request of the
Administrative Agent (acting at the direction of the Requisite Lenders), deliver
to the Administrative Agent written legal opinions issued to the Administrative
Agent and the Lenders, in form and substance reasonably satisfactory to the
Administrative Agent, of any applicable counsel (including, without limitation,
regulatory counsel) to the Borrower and any applicable Loan Party.
          (d) Upon the written request by the Administrative Agent (acting at
the direction of the Requisite Lenders), the Borrower shall use commercially
reasonably efforts to cause each third-party commercial tenant to execute and
deliver to the Administrative Agent a Subordination, Non-Disturbance and
Attornment Agreement with respect to such third party tenant’s lease of space at
the Aliante Casino and Hotel.
          5.11 Hazardous Materials Laws. Keep and maintain all Real Property and
each portion thereof in compliance with all applicable Hazardous Materials Laws
(except for such non compliance that would not constitute a Material Adverse
Effect or be materially adverse to the interests of the Lenders) and promptly
notify the Administrative Agent in writing (attaching a copy of any pertinent
written material) of (a) any and all material enforcement, cleanup, removal

74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



or other governmental or regulatory actions instituted, completed or threatened
in writing by a Governmental Agency pursuant to any applicable Hazardous
Materials Laws, (b) any and all material claims made or threatened in writing by
any Person against Borrower or any of its Subsidiaries relating to damage,
contribution, cost recovery, compensation, loss or injury resulting from any
Hazardous Materials and (c) discovery by any Senior Officer of any material
occurrence or condition on any real Property adjoining or in the vicinity of
such Real Property that could reasonably be expected to cause such Real Property
or any part thereof to be subject to any restrictions on the ownership,
occupancy, transferability or use of such Real Property under any applicable
Hazardous Materials Laws.
          5.12 Projections. Within 90 days after the Closing Date, Borrower
shall deliver to the Administrative Agent a budget and projections covering the
current Fiscal Year on a monthly basis and the following four Fiscal Years on an
annual basis, including projected consolidated and consolidating balance sheets,
statements of operations and statements of cash flow, all in reasonable detail,
which shall be approved by the Board of Directors of Holdings (the
“Projections”), and Borrower shall believe that the assumptions set forth in the
Projections are reasonable and consistent with each other and with all facts
known to Borrower, and that the Projections are reasonably based on such
assumptions. Nothing in this Section 5.12 shall be construed as a representation
or covenant that the Projections in fact will be achieved.
          5.13 Deposit and Securities Accounts. (a) Maintain all deposit,
securities or other similar accounts (including, without limitation, the
Operating Account) with commercial banks located in the United States and
(b) use commercially reasonable efforts to enter into, as soon as possible after
the Closing Date, a control agreement in a form reasonably satisfactory to the
Administrative Agent with such commercial banks and the Administrative Agent,
for the benefit of the Secured Parties, with respect to each such deposit,
securities or other similar account (the “Control Agreements”); provided that
Holdings, Borrower and such Restricted Subsidiary shall not be required to
obtain a Control Agreement with respect to those accounts designated as a
payroll account, tax withholding account or other employee wage and benefits
payments account, other fiduciary or trust account or other excluded account
listed on Schedule 4.20 (collectively, the “Excluded Accounts”); provided,
further, that if within 60 days after the Closing Date (or such longer period
following such date as the Administrative Agent may agree in its sole
discretion), Holdings, Borrower or such Restricted Subsidiary, as applicable,
shall not have entered into a Control Agreement with respect to any deposit,
securities or other similar account required to be subject to a Control
Agreement under this Section 5.13, such account shall be closed and all funds
therein transferred to an account at another financial institution that has
executed a Control Agreement.
ARTICLE 6
NEGATIVE COVENANTS
          So long as any Obligation (other than (i) contingent indemnification
obligations as to which no claim has been asserted and (ii) Secured Hedging
Obligations and Obligations under Secured Bank Products Agreements) remains
unpaid, unless the Administrative Agent (with the written approval of the
Requisite Lenders) otherwise consents:

75



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          6.1 Asset Sales. Holdings and Borrower shall not, and shall not permit
any Restricted Subsidiary to, make or consummate any Asset Sale except:
          (a) transfers of Property subject to Recovery Events upon receipt of
Net Proceeds of such Recovery Event;
          (b) Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture agreements and similar binding
agreements;
          (c) the unwinding of any Hedging Agreement;
          (d) the lapse or abandonment in the ordinary course of any
registrations or applications of any immaterial patents, patent rights,
trademarks, servicemarks, trade names, copyrights, technology, software,
know-how, database rights, rights of privacy and publicity, licenses and other
intellectual property rights;
          (e) Dispositions permitted by Section 6.6(a)(iii);
          (f) Property which constitutes parcels of land not underlying material
improvements and which is sold or otherwise transferred to Governmental Agencies
for public purposes benefiting the Aliante Casino and Hotel; and
          (g) Asset Sales not otherwise permitted under this Section 6.1;
provided that (i) at the time of such Asset Sale, no Default shall exist or
would result from such Asset Sale; (ii) the Net Proceeds of such Asset sale
shall be applied to the prepayment of Loans to the extent required in accordance
with Section 3.2(c); (iii) with respect to any Asset Sale pursuant to this
clause (g) for a purchase price in excess of $2,500,000, the Borrower or any of
its Restricted Subsidiaries shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents; provided, however, that
for the purposes of this clause (iii), (A) any liabilities (as shown on the
Borrower’s or such Restricted Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto) of the Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Asset Sale and for which the Borrower and all of the
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any securities received by Borrower or such Restricted
Subsidiary from such transferee that are converted into cash (to the extent of
the cash received) within one hundred and eighty (180) days following the
closing of the applicable Asset Sale and (C) any Designated Non-Cash
Consideration received in respect of such Asset Sale having an aggregate fair
market value as determined by the Borrower in good faith, taken together with
all other Designated Non-Cash Consideration received pursuant to this clause
(C) that is at that time outstanding, not in excess of the greater of
$25,000,000 and 5.00% of Consolidated Total Assets at the time of the receipt of
such Designated Non-Cash Consideration, with the Fair Market Value of each item
of Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value, shall be deemed to be cash
(and satisfaction

76



--------------------------------------------------------------------------------



TABLE OF CONTENTS



of such test shall be evidenced by a certificate from a Senior Officer
demonstrating such satisfaction calculated in reasonable detail); and (iv) to
the extent the aggregate amount of Net Proceeds received by the Borrower or a
Restricted Subsidiary from Asset Sales made pursuant to this Section 6.1(g)
exceeds $30,000,000, all Net Proceeds in excess of such amount shall be applied
to prepay Loans in accordance with Section 3.2(c) and may not be reinvested in
the business of the Borrower or a Restricted Subsidiary;
provided that any Disposition of any property pursuant to Section 6.1(g) shall
be for no less than the Fair Market Value of such property at the time of such
Disposition as determined by the Borrower in good faith. To the extent any
Collateral is Disposed of as expressly permitted by Section 6.1 to any Person
other than a Loan Party, such Collateral shall be sold free and clear of the
Liens created by the Loan Documents, and, if requested by the Administrative
Agent, upon the certification by the Borrower that such Disposition is permitted
by this Agreement, the Administrative Agent shall be authorized to take any
actions deemed appropriate in order to effect the foregoing.
          6.2 Restricted Payments. Holdings and Borrower shall not, and shall
not permit any Restricted Subsidiary to, directly or indirectly, make any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default or Event of Default shall have occurred and
remain continuing or would result therefrom, Holdings, Borrower and any
Restricted Subsidiary may make Permitted Restricted Payments.
          6.3 Indebtedness. The Borrower shall not, and shall not permit any
Restricted Subsidiary to, directly or indirectly, create, incur, issue, assume,
guarantee or otherwise become directly or indirectly liable, contingently or
otherwise (collectively, “incur” and collectively, an “incurrence”) with respect
to any Indebtedness; provided that the Borrower may incur Indebtedness, and any
Restricted Subsidiary may incur Indebtedness, if, after giving effect thereto,
the Fixed Charge Coverage Ratio on a Pro Forma Basis would be at least 2.0:1.0,
and satisfaction of such test shall be evidenced by a certificate from a Senior
Officer demonstrating such satisfaction calculated in reasonable detail.
Notwithstanding the foregoing, Borrower and any Restricted Subsidiary may incur
the following Indebtedness:
          (a) the Obligations;
          (b) Indebtedness consisting of accrued and unpaid Management Fees;
          (c) Indebtedness of the Borrower and its Restricted Subsidiaries
consisting of FF&E Financings, Capital Lease Obligations, mortgage financings or
purchase money obligations, in each case, incurred for the purpose of financing
all or any part of the purchase price or cost of design, construction or
improvement of property, plant or FF&E or works of improvement used in the
business of Holdings, Borrower or such Restricted Subsidiary; provided that the
aggregate principal amount of Indebtedness at any one time outstanding incurred
pursuant to this clause (c) and the aggregate principal amount of all Permitted
Refinancing Indebtedness thereof shall not exceed the greater of $25,000,000 and
five percent (5%) of Consolidated Total Assets, in each case determined at the
time of incurrence, and satisfaction of such test shall be evidenced by a

77



--------------------------------------------------------------------------------



TABLE OF CONTENTS



certificate from a Senior Officer demonstrating such satisfaction calculated in
reasonable detail;
          (d) Indebtedness of the Borrower or any Restricted Subsidiary owing to
and held by the Borrower or any of its Restricted Subsidiaries;
          (e) Indebtedness consisting of the Guarantee by Borrower of
Indebtedness of any of its Restricted Subsidiaries otherwise permitted
hereunder;
          (f) Hedging Obligations to the extent entered into for the purpose of
fixing, hedging or swapping interest rate, commodity price or foreign currency
exchange rate risk (or to reverse or amend any such agreements previously made
for such purposes), and not for speculative purposes;
          (g) Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business, provided, that such
Indebtedness is extinguished within five Business Days of its incurrence; and
          (h) Indebtedness (i) of any Person that becomes a Restricted
Subsidiary after the date hereof, which Indebtedness is existing at the time
such Person becomes a Restricted Subsidiary and is not incurred in contemplation
of such Person becoming a Restricted Subsidiary that is non-recourse to the
Borrower, Holdings or any Restricted Subsidiary (other than any Subsidiary of
such Person that is a Subsidiary on the date such Person becomes a Restricted
Subsidiary after the date hereof) and is either (A) unsecured or (B) secured
only by the assets of such Restricted Subsidiary by Liens permitted under clause
(12) of the definition of Permitted Liens and, in each case, any Permitted
Refinancing Indebtedness thereof, and (ii) of the Borrower or any Restricted
Subsidiary incurred or assumed in connection with any Investment expressly
permitted hereunder that is secured only by Liens permitted under clause (12) of
the definition of Permitted Liens (and any Permitted Refinancing Indebtedness of
the foregoing) and so long as the aggregate principal amount of such
Indebtedness and the aggregate principal amount of any Permitted Refinancing
Indebtedness thereof at any time outstanding pursuant to clause (h)(ii) does not
exceed $10,000,000;
          (i) Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in any Investment expressly permitted hereunder or any Disposition,
in each case to the extent constituting indemnification obligations or
obligations in respect of purchase price (including earn-outs) or other similar
adjustments;
          (j) Indebtedness consisting of obligations of the Borrower and its
Restricted Subsidiaries under deferred compensation or other similar
arrangements with employees incurred by such Person in connection with any
Investment expressly permitted hereunder;
          (k) obligations under Bank Products Agreements and other Indebtedness
in respect of netting services, automatic clearinghouse arrangements,

78



--------------------------------------------------------------------------------



TABLE OF CONTENTS



overdraft protections, employee credit card programs and other cash management
and similar arrangements in the ordinary course of business and any Guarantees
thereof;
          (l) Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business consistent with past practice in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;
          (m) obligations in respect of performance, bid, appeal and surety
bonds and performance and completion guarantees and similar obligations provided
by the Borrower or any of its Restricted Subsidiaries or obligations in respect
of letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;
          (n) Permitted Refinancing Indebtedness in respect of any Indebtedness
incurred as permitted under the first sentence of this Section 6.3;
          (o) additional Indebtedness of the Borrower and its Restricted
Subsidiaries in an aggregate principal amount at any time outstanding not to
exceed the greater of $10,000,000 and two percent (2%) of Consolidated Total
Assets, in each case determined at the time of incurrence, and satisfaction of
such test shall be evidenced by a certificate from a Senior Officer
demonstrating such satisfaction calculated in reasonable detail;
          (p) additional unsecured Indebtedness of the Borrower and its
Restricted Subsidiaries in an aggregate principal amount at any time outstanding
not to exceed the greater of $25,000,000 and five percent (5%) of Consolidated
Total Assets, in each case determined at the time of incurrence, and
satisfaction of such test shall be evidenced by a certificate from a Senior
Officer demonstrating such satisfaction calculated in reasonable detail; and
          (q) Permitted Pari Passu Secured Refinancing Debt, Permitted Junior
Secured Refinancing Debt, Permitted Unsecured Refinancing Debt and, in each
case, Permitted Refinancing Indebtedness in respect thereof.
          6.4 Liens and Negative Pledges. Holdings and Borrower shall not, and
shall not permit any Restricted Subsidiary to, create, assume or suffer to exist
any Liens upon their respective Properties, other than the following:
          (a) Liens securing the Obligations;
          (b) Permitted Liens; and

79



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (c) Liens securing Indebtedness incurred pursuant to the first
sentence of Section 6.3 or Section 6.3(n) or (o); provided that (i) such Liens
shall not attach to any Property of Holdings, the Borrower or any Restricted
Subsidiary not constituting Collateral for the Obligations, and in no event
shall such Liens be senior to the Liens securing the Obligations and (ii) such
Liens shall either be (x) junior in priority to the Liens securing the
Obligations (but without regard to the control of remedies) and subject to an
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent and the Requisite Lenders, or (y) if the Leverage Ratio
after giving effect to the incurrence of such Indebtedness would be less than
5.0:1.0 on a Pro Forma Basis (and satisfaction of such test shall be evidenced
by a certificate from a Senior Officer demonstrating such satisfaction
calculated in reasonable detail), pari passu to the Liens securing the
Obligations and subject to an intercreditor agreement in form and substance
reasonably satisfactory to the Administrative Agent and the Requisite Lenders.
Furthermore, Holdings and Borrower shall not, and shall not permit any
Restricted Subsidiary to, enter into any covenant or agreement which prohibits
the granting of any Lien in respect of their Properties to the Administrative
Agent and the Lenders, other than any such covenant in favor of the holder of a
Permitted Lien described in clauses (4) and (12) of the definition thereof but
solely in respect of the Property which is the subject of that Permitted Lien.
          6.5 Restrictions on Subsidiaries. Holdings and Borrower shall not, and
shall not permit any Restricted Subsidiary to, directly or indirectly, create or
permit to exist or become effective any consensual encumbrance or restriction on
the ability of any Restricted Subsidiary to:
          (a) pay dividends or make any other distributions on its Capital Stock
(or with respect to any other interest or participation in, or measured by, its
profits) to Holdings, Borrower or any Restricted Subsidiary or pay any
liabilities owed to Holdings, Borrower or any Restricted Subsidiary;
          (b) make loans or advances to Holdings, Borrower or any Restricted
Subsidiary;
          (c) transfer any of its properties or assets to Holdings, Borrower or
any Restricted Subsidiary;
provided, however, that this Section shall not apply to encumbrances or
restrictions:
          (1) existing under, by reason of or with respect to any agreements in
effect on the Closing Date and any amendments, modifications, restatements,
renewals, extensions, supplements, refundings, replacements or refinancings
thereof including any Permitted Refinancing Indebtedness, provided that the
encumbrances and restrictions in any such amendments, modifications,
restatements, renewals, extensions, supplements, refundings, replacements or
refinancings or Permitted Refinancing Indebtedness are no more restrictive,
taken as a whole, than those contained in such other agreements, as the case may
be, as in effect on the Closing Date;

80



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (2) set forth in this Agreement;
          (3) existing under, by reason of or with respect to applicable law;
          (4) with respect to any Person or the property or assets of a Person
acquired by Borrower or any of its Restricted Subsidiaries existing at the time
of such acquisition and not incurred in connection with or in contemplation of
such acquisition, which encumbrance or restriction is not applicable to any
Person or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired and any amendments, modifications,
restatements, renewals, extensions, supplements, refundings, replacements or
refinancings thereof, provided that the encumbrances and restrictions in any
such amendments, modifications, restatements, renewals, extensions, supplements,
refundings, replacements or refinancings are no more restrictive, taken as a
whole, than those in effect on the date of the acquisition;
          (5) in the case of clause (c) above:
          (i) that restrict in a customary manner the subletting, assignment or
transfer of any property or asset that is a lease (including pursuant to Capital
Lease Obligations), license, conveyance or contract or similar property or
asset;
          (ii) existing by virtue of any transfer of, agreement to transfer,
option or right with respect to, or Lien on, any property or assets of Holdings,
Borrower or any Restricted Subsidiary not otherwise prohibited by this
Agreement; or
          (iii) arising or agreed to in the ordinary course of business, not
relating to any Indebtedness, and that do not, individually or in the aggregate,
detract from the value of property or assets of Holdings, Borrower or any
Restricted Subsidiary in any manner material to Holdings, Borrower or any
Restricted Subsidiary;
          (6) existing under, by reason of or with respect to any agreement for
the sale or other Disposition of all or substantially all of the Capital Stock
of, or property and assets of, a Restricted Subsidiary that restrict
distributions by that Restricted Subsidiary pending such sale or other
Disposition;
          (7) existing under restrictions on cash or other deposits or net worth
imposed by customers or required by insurance, surety or bonding companies, in
each case, under contracts entered into in the ordinary course of business;
          (8) existing under, by reason of or with respect to provisions with
respect to the Disposition or distribution of assets or property, in each case
contained in joint venture agreements, asset sale agreements, sale-lease back

81



--------------------------------------------------------------------------------



TABLE OF CONTENTS



agreements, stock-sale and other similar agreements and which Board of Directors
of Holdings determines in good faith shall not adversely affect Borrower’s
ability to make payments of principal or interest payments on the Loans; and
          (9) restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business.
          6.6 Fundamental Changes.
          (a) Neither Holdings, Borrower nor any Restricted Subsidiary shall,
directly or indirectly, merge or consolidate with or into another Person or
dissolve, liquidate or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person except (in each case, provided
that the applicable Gaming Authority has granted all required approvals
thereto):
          (i) any Restricted Subsidiary may merge or consolidate with Borrower
(including a merger, the purpose of which is to reorganize the Borrower into a
new jurisdiction); provided that (x) the Borrower shall be the continuing or
surviving Person and (y) such merger or consolidation does not result in the
Borrower ceasing to be organized under the laws of the United States, any state
thereof or the District of Columbia; and
          (ii) (w) any Restricted Subsidiary that is not a Loan Party may merge
or consolidate with or into any other Restricted Subsidiary that is not a Loan
Party, (x) any Restricted Subsidiary that is a Loan Party may merge or
consolidate with or into any other Restricted Subsidiary that is a Loan Party,
(y) any merger the sole purpose of which is to reincorporate or reorganize
Holdings, Borrower or any Restricted Subsidiary in another jurisdiction in the
United States shall be permitted and (z) any Restricted Subsidiary may liquidate
or dissolve or change its legal form if the Borrower determines in good faith
that such action is in the best interests of the Borrower and its Restricted
Subsidiaries and is not materially disadvantageous to the Lenders; provided, in
the cases of clauses (x) through (z), that (A) no Event of Default shall result
therefrom, (B) no Change of Control shall result therefrom and (C) the surviving
Person (or, with respect to clause (z), the Person who receives the assets of
such dissolving or liquidating Restricted Subsidiary) shall be a Restricted
Subsidiary; and
          (iii) any Restricted Subsidiary may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to the Borrower or
another Restricted Subsidiary.
          (b) Holdings and Borrower shall not, and shall not permit any
Restricted Subsidiary to, sell, assign, transfer, convey or otherwise Dispose of
(whether in one transaction or a series of transactions) all or substantially
all of the Properties of Holdings, Borrower and the Restricted Subsidiaries
taken as a whole, to another Person.

82



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          6.7 Transactions with Affiliates Holdings and Borrower shall not, and
shall not permit any Restricted Subsidiary to, enter into any transaction of any
kind with any Affiliate of Borrower other than: (a) employment and severance
arrangements between Holdings, the Borrower and the Restricted Subsidiaries and
their respective officers and employees in the ordinary course of business and
transactions pursuant to stock option plans and employee benefit plans and
arrangements; (b) Restricted Payments permitted pursuant to Section 6.2; (c)
[Reserved]; (d) any payment of reasonable out-of-pocket costs and expenses
relating to registration rights and indemnities provided pursuant to the
Registration Rights Agreement; (e) indemnities, preemptive rights and other
rights in connection with a Qualified IPO (as defined in the Holdings Operating
Agreement), in each case afforded to the members of Holdings pursuant to the
Holdings Operating Agreement; (f) the payment of customary fees and reasonable
out-of-pocket costs to, and indemnities provided on behalf of, directors,
officers and employees of Holdings, Borrower and the Restricted Subsidiaries or
any direct or indirect parent of Holdings in the ordinary course of business to
the extent attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries; (g) any agreement, instrument or arrangement as in
effect as of the Closing Date and set forth on Schedule 6.7, or any amendment
thereto (so long as any such amendment is not adverse to the Lenders in any
material respect as compared to the applicable agreement as in effect on the
Closing Date); (h) transactions contemplated by the Plan of Reorganization;
(i) transactions between or among Borrower and its Restricted Subsidiaries; and
(j) transactions on terms substantially as favorable to Holdings, Borrower or
such Restricted Subsidiary as would be obtainable by the Holdings, Borrower or
such Restricted Subsidiary at the time in a comparable arms-length transaction
with a Person other than an Affiliate.
          6.8 Sale and Leaseback Transactions. Borrower shall not, and shall not
permit any of its Subsidiaries to, enter into any Sale and Leaseback
Transaction, except to the extent that the Indebtedness thereunder is permitted
under Section 6.3 and the Liens associated with such Sale and Leaseback
Transaction are permitted under Section 6.4.
          6.9 Limitation on Issuances and Sales of Equity Interests in
Restricted Subsidiaries.
          (a) Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, transfer, convey, sell, lease or otherwise dispose of any
Equity Interests in any Restricted Subsidiary to any Person (other than Borrower
or a Wholly Owned Restricted Subsidiary of Borrower), unless:
          (i) such transfer, conveyance, sale, lease or other Disposition is of
all the Equity Interests in such Restricted Subsidiary owned by Borrower and its
Restricted Subsidiaries; and
          (ii) the cash Net Proceeds from such transfer, conveyance, sale, lease
or other Disposition are applied in accordance with Section 3.2(c).
          (b) Borrower shall not permit any Restricted Subsidiary to issue any
of its Equity Interests (other than, if necessary, shares of its Capital Stock
constituting directors’ qualifying shares) to any Person other than to Borrower
or a Wholly Owned Restricted Subsidiary of Borrower.

83



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          6.10 Permitted Businesses. Holdings and Borrower shall not, and shall
not permit any Restricted Subsidiary to, engage in any business other than
Permitted Businesses, except to such extent as would not be material to
Holdings, Borrower and the Restricted Subsidiaries taken as a whole.
          6.11 Management Fees. Holdings and Borrower shall not, and shall not
permit any Restricted Subsidiary to, pay any management or other similar fees,
other than Management Fees to the extent same are due and payable pursuant to
the terms of the Management Agreement (including Management Fees the payment of
which was deferred from prior periods).
          6.12 Amendments to Constituent Documents and Management Agreement.
          (a) Holdings and Borrower shall not, and shall not permit any
Restricted Subsidiary to, amend, replace, restate or otherwise modify the
Operating Agreement, the Articles of Organization of Borrower, the Holdings
Operating Agreement, the Articles of Organization of Holdings or any similar
organizational document of any Restricted Subsidiary in a manner materially
adverse to the interests of the Lenders.
          (b) Holdings and Borrower shall not, and shall not permit any
Restricted Subsidiary to, amend, replace, restate or otherwise modify the
Management Agreement as in effect on the Closing Date (and any other Management
Agreement in effect thereafter) in a manner materially adverse to the interests
of the Lenders.
          6.13 [Reserved].
          6.14 [Reserved].
          6.15 [Reserved].
          6.16 Investments. Holdings and Borrower shall not, and shall not
permit any Restricted Subsidiary to, make any Investment, other than the
following:
          (a) Investments in the equity securities of joint ventures or
partnerships entered into with Persons who are not Affiliates of Borrower for
the purpose of developing restaurants, nightclubs, retail stores or other
similar businesses located at the Aliante Casino and Hotel and to finance
Capital Expenditures by such joint ventures or partnerships associated with such
businesses at the Aliante Casino and Hotel in an aggregate amount at any time
outstanding not to exceed $20,000,000;
          (b) Permitted Investments; and
          (c) other Investments that do not exceed at any time outstanding the
greater of (x) $25,000,000 plus five (5%) percent of Consolidated Total Assets,
determined as of the date of such Investment and (y) so long as no Default or
Event of Default shall have occurred and be continuing or would result from the
making of such Investment, the Available Amount at such time, and satisfaction
of such test shall be

84



--------------------------------------------------------------------------------



TABLE OF CONTENTS



evidenced by a certificate from a Senior Officer demonstrating such satisfaction
calculated in reasonable detail.
          6.17 ERISA. Borrower shall not at any time:
          (a) permit any Employee Benefit Plan to (i) fail to comply in all
material respects with ERISA or any other applicable Laws, (ii) in the case of a
Pension Plan, fail to satisfy the minimum funding standard (as defined in
Section 302 of ERISA or Section 412 of the Code), or (iii) in the case of a
Pension Plan, be terminated, if such termination could reasonably be expected to
result in a liability to Holdings and its Subsidiaries which is in excess of
$1,000,000; or
          (b) withdraw, completely or partially, from any Multiemployer Plan if
to do so would result in a liability to Holdings and its Subsidiaries which is
in excess of $1,000,000.
          6.18 [Reserved].
          6.19 Designation of Subsidiaries. The Borrower may at any time
designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) immediately after giving effect to such
designation, the Leverage Ratio for the Test Period immediately preceding such
designation for which financial statements have been delivered pursuant to
Section 7.1(a) or (b) is less than or equal to 5.0:1.0 (calculated on a Pro
Forma Basis) (and, as a condition precedent to the effectiveness of any such
designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
satisfaction of such test) and (iii) no Subsidiary may be designated as an
Unrestricted Subsidiary if, after such designation, it would be a “Restricted
Subsidiary” for the purpose of any other Indebtedness of any Loan Party. The
designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Borrower therein at the date of designation in an amount equal
to the Fair Market Value as determined by the Borrower in good faith of the
Borrower’s or its Subsidiary’s (as applicable) Investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time and a return on any Investment by
the Borrower in Unrestricted Subsidiaries pursuant to the preceding sentence in
an amount equal to the Fair Market Value as determined by the Borrower in good
faith at the date of such designation of the Borrower’s or its Subsidiary’s (as
applicable) Investment in such Subsidiary.
          Notwithstanding the foregoing, any Unrestricted Subsidiary that has
been re-designated a Restricted Subsidiary may not be subsequently re-designated
as an Unrestricted Subsidiary.
          6.20 Holdings. Holdings shall not conduct, transact or otherwise
engage in any business or operations other than the following: (a) its ownership
of the Equity Interests of Borrower; (b) the maintenance of its legal existence
as a public company (including the ability to incur fees, costs and expenses
relating to such maintenance); (c) the performance of its

85



--------------------------------------------------------------------------------



TABLE OF CONTENTS



obligations with respect to the Loan Documents; (d) any public offering of its
common stock or any other issuance of its Equity Interests or any transaction
permitted under Section 6.6; (e) making contributions to the capital of its
Subsidiaries and guaranteeing the obligations of its Subsidiaries in each case
solely to the extent permitted hereunder; (f) participating in tax, accounting
and other administrative matters as a member of the consolidated group of
Holdings and the Borrower; (g) holding any cash or property in connection with
Restricted Payments made by the Borrower hereunder; (h) providing
indemnification to officers and directors and (i) activities incidental to the
businesses or activities described in clauses (a) to (h) of this Section 6.20.
ARTICLE 7
INFORMATION AND REPORTING REQUIREMENTS
          7.1 Financial and Business Information. So long as any Obligation
(other than (i) contingent indemnification obligations as to which no claim has
been asserted and (ii) Secured Hedging Obligations and Obligations under Secured
Bank Products Agreements) remains unpaid, Borrower shall, unless the
Administrative Agent (with the written approval of the Requisite Lenders)
otherwise consents, deliver to the Administrative Agent for distribution by it
to the Lenders the following:
          (a) As soon as practicable, and in any event within 60 days after the
end of each Fiscal Quarter (other than the fourth Fiscal Quarter in any Fiscal
Year), (i) the consolidated balance sheet of Holdings and its Subsidiaries as at
the end of such Fiscal Quarter and the consolidated statement of operations and
its statement of cash flows for such Fiscal Quarter and for the portion of the
Fiscal Year ended with such Fiscal Quarter, (ii) if applicable and if requested
by the Administrative Agent, the consolidating balance sheets and statements of
operations, in each case as at and for the portion of the Fiscal Year ended with
such Fiscal Quarter, all in reasonable detail, and (iii) a report of the
occupancy rate and average daily room rates at the Aliante Casino and Hotel
during such Fiscal Quarter. Such financial statements shall be certified by a
Senior Officer as fairly presenting the financial condition, results of
operations and cash flows of Holdings and its Subsidiaries in accordance with
GAAP (other than footnote disclosures), consistently applied, as at such date
and for such periods, subject only to normal year end accruals, audit
adjustments and adjustments for fresh start accounting;
          (b) As soon as practicable, and in any event within 90 days after the
end of each Fiscal Year, (i) the consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such Fiscal Year and the consolidated statements
of operations, members’ equity and cash flows, in each case of Holdings and its
Subsidiaries for such Fiscal Year and (ii) if applicable and if requested by the
Administrative Agent, consolidating balance sheets and statements of operations,
in each case as at the end of and for the Fiscal Year, all in reasonable detail.
Such financial statements shall be prepared in accordance with GAAP,
consistently applied, and such consolidated balance sheet and consolidated
statements shall be accompanied by a report of independent public accountants of
recognized standing selected by Borrower and reasonably satisfactory to the
Requisite Lenders (it being understood that Ernst & Young, LLP is reasonably
satisfactory to the Requisite Lenders), which report shall be prepared in
accordance with

86



--------------------------------------------------------------------------------



TABLE OF CONTENTS



generally accepted auditing standards as at such date, and shall not be subject
to any qualifications or exceptions as to the scope of the audit;
          (c) As soon as practicable, and in any event no later than 30 days
prior to the commencement of each Fiscal Year (and within 90 days after the
Closing Date with respect to the current Fiscal Year), the Projections;
          (d) As soon as practicable following the Closing Date, and in no event
later than 180 days thereafter, a consolidated balance sheet of Holdings and its
Subsidiaries as at the Closing Date and after giving effect to the Plan of
Reorganization and the transactions contemplated thereunder (including, without
limitation, to reflect fresh start accounting);
          (e) Promptly after request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the Board of Directors (or the audit committee of the Board of
Directors) of Holdings by independent accountants in connection with the
accounts or books of Borrower or any of its Restricted Subsidiaries, or any
audit of any of them;
          (f) Promptly after the same are publicly available, copies of all
annual, regular, periodic and special reports, proxy statements and registration
statements which Holdings or the Borrower or any Restricted Subsidiary files
with the SEC or with any Governmental Agency that may be substituted therefor or
with any national securities exchange, as the case may be (other than amendments
to any registration statement (to the extent such registration statement, in the
form it became effective, is delivered to the Administrative Agent), exhibits to
any registration statement and, if applicable, any registration statement on
Form S-8), and in any case not otherwise required to be delivered to the
Administrative Agent pursuant to any other clause of this Section 7.1;
          (g) Promptly after request by the Administrative Agent or any Lender,
a copy of each Nevada “Regulation 6.090 Report” filed by Borrower or any
Subsidiary of the Borrower and copies of any written communication to Borrower
or any Subsidiary of the Borrower from any Gaming Authority advising it of a
violation of or non compliance with any Gaming Law by Borrower or any of its
Restricted Subsidiaries;
          (h) Promptly after request by the Administrative Agent or any Lender,
copies of any other material report or other material document that was filed by
Borrower or any Subsidiary of the Borrower with any Governmental Agency;
          (i) Promptly upon a Senior Officer becoming aware, and in any event
within ten Business Days after becoming aware, of the occurrence of any Pension
Plan Event or Multiemployer Plan Event, telephonic notice specifying the nature
thereof, and, no more than five Business Days after such telephonic notice,
(i) written notice again specifying the nature thereof and specifying what
action Borrower is taking or proposes to take with respect thereto, (ii) when
known, written notice of any action taken by the Internal Revenue Service, the
Department of Labor, the Pension Benefit Guaranty Corporation, any Multiemployer
Plan sponsor, or any other Government Agency with

87



--------------------------------------------------------------------------------



TABLE OF CONTENTS



respect thereto and (iii) upon request by the Administrative Agent, copies of
(A) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by the Borrower or any of its ERISA Affiliates with the Internal
Revenue Service or Department of Labor with respect to each Pension Plan,
(B) the most recent actuarial valuation report for each Pension Plan and (C) all
notices received by the Borrower or any of its ERISA Affiliates from a
Multiemployer Plan sponsor or any Governmental Agency concerning an ERISA Event;
          (j) As soon as practicable, and in any event within two Business Days
after a Senior Officer becomes aware of the existence of any condition or event
which constitutes a Default or Event of Default, telephonic notice specifying
the nature and period of existence thereof, and, no more than three Business
Days after such telephonic notice, written notice again specifying the nature
and period of existence thereof and specifying what action Borrower is taking or
proposes to take with respect thereto;
          (k) Promptly upon a Senior Officer becoming aware that (i) any Person
has commenced a legal proceeding with respect to a claim against Borrower or any
Restricted Subsidiary that is $2,000,000 or more in excess of the amount thereof
that is fully covered by insurance, (ii) any creditor under a credit agreement
involving Indebtedness of $2,000,000 or more or any lessor under a lease
involving aggregate rent of $2,000,000 or more has asserted a default thereunder
on the part of Borrower or any Restricted Subsidiary, (iii) any labor union has
notified Borrower of its intent to strike on a date certain and such strike
would involve more than 100 employees of Borrower or any Restricted Subsidiary
or (iv) any Gaming Authority has indicated its intent to consider or act upon a
License Revocation or a fine or penalty of $1,000,000 or more with respect to
Borrower or any Restricted Subsidiary, a written notice describing the pertinent
facts relating thereto and what action Borrower is taking or proposes to take
with respect thereto; and
          (l) such other data and information as from time to time may be
reasonably requested by the Administrative Agent, any Lender (through the
Administrative Agent) or the Requisite Lenders.
          Borrower hereby acknowledges that (a) the Administrative Agent will
make available to the Lenders materials and/or information provided by or on
behalf of Borrower hereunder (collectively, “Borrower Materials”) by posting
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to Borrower or its securities) (each, a “Public Lender”). Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to Borrower or its
securities for purposes of United States Federal and state securities laws;
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the

88



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Platform designated “Public Investor;” and (z) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”
          7.2 Compliance Certificates. At the time of the delivery of the
financial statements provided for in Sections 7.1(a) and (b), the Borrower shall
deliver to the Administrative Agent a Compliance Certificate to the effect that
no Default or Event of Default exists or, if any Default or Event of Default
does exist, specifying the nature and period of existence thereof, which
certificate shall set forth a specification of any change in the identity of the
Restricted Subsidiaries and Unrestricted Subsidiaries as at the end of such
fiscal year or period, as the case may be, from the Restricted Subsidiaries and
Unrestricted Subsidiaries, respectively, provided to the Lenders on the Closing
Date or the most recent fiscal year or period, as the case may be. At the time
of the delivery of the financial statements provided for in Section 7.1(a), the
Borrower shall deliver to the Administrative Agent a certificate of a Senior
Officer setting forth the information required pursuant to Section 1(a) of the
Perfection Certificate or confirming that there has been no change in such
information since the Closing Date or the date of the most recent certificate
delivered pursuant to this Section 7.2, as the case may be.
ARTICLE 8
CONDITIONS
          8.1 Conditions to Closing. The effectiveness of this Agreement is
subject to the satisfaction of each of the following conditions precedent
(unless all of the Lenders, in their sole and absolute discretion, shall agree
otherwise):
          (a) The Administrative Agent (or, in the case of clause (2) below,
each applicable Lender) shall have received all of the following, each properly
executed by a Senior Officer (in the case of the Borrower or Holdings) or an
authorized official (in the case of any other Person) of each party thereto,
each dated as of the Closing Date and each in form and substance satisfactory to
the Administrative Agent and its legal counsel (unless otherwise specified or,
in the case of the date of any of the following, unless the Administrative Agent
otherwise agrees or directs):
          (1) this Agreement;
          (2) Notes executed by Borrower in favor of each Lender which has
requested a Note;
          (3) the Security Agreement executed by Borrower;
          (4) the Trademark Collateral Assignment executed by Borrower;
          (5) the Deed of Trust executed by Borrower;
          (6) [Reserved];

89



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (7) such documentation as the Administrative Agent may require to
establish the due organization, valid existence and good standing of each of the
Borrower and Holdings, its qualification to engage in business in each material
jurisdiction in which it is engaged in business or required to be so qualified,
its authority to execute, deliver and perform any Loan Documents to which it is
a Party, the identity, authority and capacity of each official of it authorized
to act on its behalf, including (if applicable) certified copies of the
Operating Agreement, certificates of good standing and/or qualification to
engage in business, tax clearance certificates, certificates of corporate or
other organizational resolutions, incumbency certificates, and the like;
          (8) [reserved];
          (9) the commitment of the Title Company to issue an ALTA policy of
lender’s title insurance, insuring the Lien of the Deed of Trust in the amount
of $45,000,000, subject only to such exceptions as are reasonably acceptable to
the Administrative Agent, together with reinsurance pursuant to ALTA
facilitative reinsurance agreements which is acceptable to the Administrative
Agent;
          (10) a certificate of insurance issued by Borrower’s insurance carrier
or agent with respect to the insurance required to be maintained pursuant to the
Loan Documents, together with lender’s loss payable endorsements thereof on
Form 438BFU or other form acceptable to the Administrative Agent;
          (11) the Fee Letter;
          (12) an Officer’s Certificate certifying that the conditions specified
in Sections 8.1(c), 8.1(d) and 8.1(f) have been satisfied;
          (13) the Management Agreement;
          (14) [reserved];
          (15) evidence satisfactory to the Administrative Agent of the
compliance by Holdings and Borrower of their obligations under the Holdings
Pledge Agreement, the Security Agreement and the other Collateral Documents
(including their obligations to execute, as applicable, and deliver UCC
financing statements, originals of securities, instruments and chattel paper and
any agreements governing deposit and/or securities accounts as provided
therein);
          (16) a Certificate of a Senior Officer attaching the balance sheet
referred to in Section 4.5 and the Pro Forma Financial Statements;
          (17) a Perfection Certificate of the Borrower in the form attached
hereto as Exhibit L;
          (18) [reserved]; and

90



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (19) such other assurances, certificates, documents, consents or
opinions as the Administrative Agent reasonably may require.
          (b) All fees payable on the Closing Date pursuant to Article 3 shall
have been paid.
          (c) The representations and warranties of Borrower and Holdings
contained in Article 4 and each other Loan Document shall be true and correct in
all material respects.
          (d) Borrower and any other Parties shall be in compliance with all the
terms and provisions of the Loan Documents, and no Default or Event of Default
shall have occurred and be continuing.
          (e) The Borrower shall have used commercially reasonable efforts to
deliver to the Administrative Agent a Subordination, Non-Disturbance and
Attornment Agreement executed by each of Regal Cinemas, Inc. and Briad
Restaurant Group, LLC, d/b/a TGI Friday’s with respect to its lease of space at
the Aliante Casino and Hotel.
          (f) The Borrower shall have obtained all Permits and all Gaming
Licenses required for the operation of the Aliante Casino and Hotel and any
approvals or consents of the Gaming Authorities required under the Gaming Laws
for the Liens granted pursuant to the Collateral Documents.
          (g) The Effective Date shall have occurred and all conditions to the
effectiveness of the Plan of Reorganization shall have been satisfied or waived;
provided that if such waiver could reasonably be expected to be adverse in any
material respect to the interests of the Lenders, the Administrative Agent shall
have provided its prior written consent to such waiver.
ARTICLE 9
DEFAULT AND REMEDIES UPON EVENT OF DEFAULT
          9.1 Events of Default. The existence or occurrence of any one or more
of the following events, whatever the reason therefor and under any
circumstances whatsoever, shall constitute an “Event of Default”:
          (a) Borrower fails to pay any principal amount of any of the Loans, or
any portion thereof, on the date when due; or
          (b) Borrower fails to pay any interest on any of the Loans, or any
agency fee or any other fee payable under Article 3, or any portion thereof,
within three Business Days after the date when due; or fails to pay any other
fee or amount payable to the Lenders under any Loan Document, or any portion
thereof, within three Business Days after demand therefor; or

91



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (c) Holdings or Borrower fails to comply with any of the covenants
contained in Section 5.2, Section 5.13, Article 6 or Section 7.1(j) of this
Agreement on the date when such compliance is required; or
          (d) [Reserved]
          (e) Holdings, Borrower, any of its Restricted Subsidiaries or any
other Party fails to perform or observe any other covenant or agreement (not
specified in clauses (a), (b), (c) or (d) above) contained in any Loan Document
on its part to be performed or observed within 30 days after receipt by Borrower
of written notice thereof from the Administrative Agent; or
          (f) Any representation or warranty of Holdings, Borrower or any of its
Restricted Subsidiaries made in any Loan Document, or in any certificate or
other writing delivered by Holdings, Borrower or such Subsidiary pursuant to any
Loan Document, proves to have been incorrect when made or reaffirmed in any
material respect; or
          (g) Holdings, Borrower or any its Restricted Subsidiaries (A) fails to
make any payment beyond the applicable grace period, if any, whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise, in
respect of any Indebtedness (other than Indebtedness hereunder) having an
aggregate outstanding principal amount (individually or in the aggregate with
all other Indebtedness as to which such a failure shall exist) of not less than
$10,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness, or any other event occurs (other than, with
respect to Indebtedness consisting of Hedging Agreements, termination events or
equivalent events pursuant to the terms of such Hedging Agreements and not as a
result of any default thereunder by any Loan Party), the effect of which default
or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (g)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; provided,
further, that such failure is unremedied and is not waived by the holders of
such Indebtedness prior to any acceleration of the Loans pursuant to
Section 9.2; or
          (h) [reserved]; or
          (i) [reserved]; or
          (j) any Loan Document (other than a Secured Hedge Obligation), at any
time after its execution and delivery and for any reason, other than the
agreement or action (or omission to act) of the Administrative Agent or the
Lenders or satisfaction in full of all the payment Obligations, or the
termination thereof pursuant to its express

92



--------------------------------------------------------------------------------



TABLE OF CONTENTS



terms, ceases to be in full force and effect or is declared by a court of
competent jurisdiction to be null and void, invalid or unenforceable in any
respect which is materially adverse to the interests of the Lenders; or any
Collateral Document ceases (other than by action or inaction of the
Administrative Agent or any Lender) to create a valid and effective Lien in any
material Collateral covered thereby; or any Party thereto denies in writing that
it has any or further liability or obligation under any Loan Document (other
than a Secured Hedge Obligation), or purports to revoke, terminate or rescind
same; or
          (k) a final judgment against Holdings, Borrower or any of its
Subsidiaries is entered for the payment of money in excess of $5,000,000 (not
covered by insurance or for which an insurer has reserved its rights) and,
absent procurement of a stay of execution, such judgment remains unsatisfied for
thirty calendar days after the date of entry of judgment, or in any event later
than five days prior to the date of any proposed sale thereunder; or any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the Property of any such Person and is not
released, vacated or fully bonded within thirty calendar days after its issue or
levy; or
          (l) other than the Bankruptcy Case, Holdings, Borrower or any of its
Subsidiaries institutes or consents to the institution of any proceeding under a
Debtor Relief Law relating to it or to all or any material part of its Property,
or is unable or admits in writing its inability to pay its debts as they mature,
or makes an assignment for the benefit of creditors; or applies for or consents
to the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
Property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of that Person and the appointment continues undischarged or unstayed for sixty
calendar days; or any proceeding under a Debtor Relief Law relating to any such
Person or to all or any part of its Property is instituted without the consent
of that Person and continues undismissed or unstayed for sixty calendar days; or
          (m) the occurrence of any Pension Plan Event or Multiemployer Plan
Event that, individually or in the aggregate with any other Pension Plan Event
or Multiemployer Plan Event, could reasonably be expected to have a Material
Adverse Effect; or
          (n) the occurrence of an Event of Default (as such term is or may
hereafter be specifically defined in any other Loan Document) under any other
Loan Document; or
          (o) a final judgment is entered by a court of competent jurisdiction
that any Subordinated Obligation is not subordinated in accordance with its
terms to the Obligations; or

93



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (p) the present value of all accrued benefits under each Pension Plan
(based on the assumptions used to fund such Pension Plans) exceeds the value of
the assets of the Pension Plans allocable to such accrued benefits by 5,000,000;
or
          (q) the occurrence of a License Revocation that continues for three
consecutive calendar days; or
          (r) the occurrence of any Change in Control.
          9.2 Remedies Upon Event of Default. Without limiting any other rights
or remedies of the Administrative Agent or the Lenders provided for elsewhere in
this Agreement, or the other Loan Documents, or by applicable Law, or in equity,
or otherwise, subject to applicable Gaming Laws:
          (a) Upon the occurrence, and during the continuance, of any Event of
Default other than an Event of Default described in Section 9.1(l) as to
Borrower:
          (1) all obligations of the Administrative Agent or the Lenders and all
rights of Borrower and any other Parties under the Loan Documents shall be
suspended without notice to or demand upon Borrower, which are expressly waived
by Borrower, except that all of the Lenders or the Requisite Lenders (as the
case may be, in accordance with Section 11.2) may waive an Event of Default or,
without waiving, determine, upon terms and conditions satisfactory to the
Lenders or Requisite Lenders, as the case may be, to reinstate such obligations
and rights, which waiver or determination shall apply equally to, and shall be
binding upon, all the Lenders; and
          (2) the Requisite Lenders may request the Administrative Agent to, and
the Administrative Agent thereupon shall declare all or any part of the unpaid
principal of all Loans, all interest accrued and unpaid thereon and all other
amounts payable under the Loan Documents to be forthwith due and payable,
whereupon the same shall become and be forthwith due and payable, without
protest, presentment, notice of dishonor, demand or further notice of any kind,
all of which are expressly waived by Borrower.
          (b) Upon the occurrence of any Event of Default described in
Section 9.1(l) as to Borrower:
          (1) all other obligations of the Administrative Agent or the Lenders
and all rights of Borrower and any other Parties under the Loan Documents shall
terminate without notice to or demand upon Borrower, which are expressly waived
by Borrower, except that all of the Lenders may waive the Event of Default or,
without waiving, determine, upon terms and conditions satisfactory to all the
Lenders, to reinstate such obligations and rights, which determination shall
apply equally to, and shall be binding upon, all the Lenders; and

94



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (2) the unpaid principal amount of all Loans, all interest accrued and
unpaid thereon and all other amounts payable under the Loan Documents shall be
forthwith due and payable, without protest, presentment, notice of dishonor,
demand or further notice of any kind, all of which are expressly waived by
Borrower.
          (c) Upon the occurrence of any Event of Default, the Lenders and the
Administrative Agent, or any of them, without notice to (except as expressly
provided for in any Loan Document) or demand upon Borrower, which are expressly
waived by Borrower (except as to notices expressly provided for in any Loan
Document), may proceed (but only with the consent of the Requisite Lenders) to
protect, exercise and enforce their rights and remedies under the Loan Documents
against Borrower and any other Party and such other rights and remedies as are
provided by Law or equity.
          (d) The order and manner in which the Lenders’ rights and remedies are
to be exercised shall be determined by the Requisite Lenders in their sole
discretion, and all payments received by the Administrative Agent and the other
Secured Parties, or any of them, shall be applied first to the costs and
expenses (including reasonable attorneys’ fees and disbursements and the
reasonably allocated costs of attorneys employed by the Administrative Agent or
by any Lender) of the Administrative Agent and of the Lenders, and thereafter
paid pro rata to the Secured Parties in the same proportions that the aggregate
payment Obligations owed to each Secured Party under the Loan Documents bear to
the aggregate payment Obligations owed under the Loan Documents to all the
Secured Parties, without priority or preference among the Secured Parties.
Regardless of how each Secured Party may treat payments for the purpose of its
own accounting, for the purpose of computing Borrower’s payment Obligations
hereunder and under the Loans, payments of the proceeds from the exercise of the
Secured Parties’ rights and remedies shall be applied first, to the costs and
expenses of the Administrative Agent and the Lenders, as set forth above,
second, to the payment of accrued and unpaid interest due under any Loan
Documents to and including the date of such application (ratably, and without
duplication, according to the accrued and unpaid interest due the Secured
Parties under each of the Loan Documents), and third, to the payment of all
other amounts (including any Secured Hedging Obligations and principal, fees and
obligations under any Secured Bank Products Agreements) then owing to the
Administrative Agent or the other Secured Parties under the Loan Documents. No
application of payments of the proceeds from the exercise of the Secured
Parties’ rights and remedies will cure any Event of Default, or prevent
acceleration, or continued acceleration, of amounts payable under the Loan
Documents, or prevent the exercise, or continued exercise, of rights or remedies
of the Secured Parties hereunder or thereunder or at Law or in equity for the
collection or recovery of all unpaid payment Obligations.
ARTICLE 10
ADMINISTRATIVE AGENT
          10.1 Appointment and Authorization of Administrative Agent.

95



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (a) Each Lender hereby irrevocably appoints, designates and authorizes
the Administrative Agent to take such action on its behalf under the provisions
of this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or Participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
          10.2 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.
          10.3 Liability of Administrative Agent. No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein), or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Party or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Party or any Affiliate thereof.
          10.4 Reliance by Administrative Agent.
          (a) The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation

96



--------------------------------------------------------------------------------



TABLE OF CONTENTS



believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to any Party), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under any Loan Document
unless it shall first receive such advice or concurrence of the Requisite
Lenders as it deems appropriate and, if it so requests, it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Requisite Lenders (or
such greater number of Lenders as may be expressly required hereby in any
instance) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders.
          (b) For purposes of determining compliance with the conditions
specified in Section 8.1, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
           10.5 Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will promptly
notify the Lenders of its receipt of any such notice. The Administrative Agent
shall take such action with respect to such Default as may be directed by the
Requisite Lenders in accordance with Article 9; provided, however, that unless
and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable or in the best interest of the Lenders.
          10.6 Credit Decision; Disclosure of Information by Administrative
Agent. Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to

97



--------------------------------------------------------------------------------



TABLE OF CONTENTS



enter into this Agreement and to extend credit to Borrower and the other Parties
hereunder. Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower and the
other Parties. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Parties or any of their respective Affiliates which may come into the
possession of any Agent-Related Person.
          10.7 Indemnification of Administrative Agent. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Party and without limiting the obligation of any Party to do so),
pro rata, and hold harmless each Agent-Related Person from and against any and
all Indemnified Liabilities incurred by it; provided, however, that no Lender
shall be liable for the payment to any Agent-Related Person of any portion of
such Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct; provided,
however, that no action taken in accordance with the directions of the Requisite
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section. Without limitation of the foregoing, each Lender shall
reimburse the Administrative Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of
Borrower. The undertaking in this Section shall survive termination of the
Commitments, the payment of all Obligations and the resignation of the
Administrative Agent.
          10.8 Administrative Agent in its Individual Capacity. Wilmington Trust
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with each of the Parties and their respective Affiliates as though Wilmington
Trust were not the Administrative Agent hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Wilmington Trust or its Affiliates may receive information regarding
any Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Party or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to its Loans, if any, Wilmington
Trust shall have the same rights and powers under this Agreement as any other
Lender and may exercise such rights and

98



--------------------------------------------------------------------------------



TABLE OF CONTENTS



powers as though it were not the Administrative Agent, and if Wilmington Trust
holds any Loans, the terms “Lender” and “Lenders” include Wilmington Trust in
its individual capacity.
          10.9 Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 30 days’ notice to the Lenders. If the
Administrative Agent resigns under this Agreement, the Requisite Lenders shall
appoint a successor administrative agent for the Lenders, which successor
administrative agent shall be consented to by Borrower at all times other than
during the existence of an Event of Default (which consent of Borrower shall not
be unreasonably withheld or delayed). If no successor administrative agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may appoint, after consulting with the Lenders
and Borrower, a successor administrative agent. Upon the acceptance of its
appointment as successor administrative agent hereunder, the Person acting as
such successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor administrative agent, and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated, without any other or further act or deed on the part of such
retiring Administrative Agent or any other Lender. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article 10 and Sections 11.3 and 11.11 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If no successor administrative agent
has accepted appointment as Administrative Agent by the date which is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Requisite Lenders appoint a successor
agent as provided for above.
           10.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise:
           (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Article 3 and Section 11.3) allowed in such judicial
proceeding; and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

99



--------------------------------------------------------------------------------



TABLE OF CONTENTS



and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Article 3 and Section 11.3. Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.
          10.11 Collateral and Guaranty Matters. Each of the Lenders (including
in its capacities as a potential Bank Products Bank and a potential Hedge Bank)
irrevocably authorizes the Administrative Agent, and the Administrative Agent
agrees that it will:
          (a) release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon payment in full of all
Obligations (other than (x) Secured Hedging Obligations as to which arrangements
satisfactory to the applicable Hedge Bank shall have been made, (y) obligations
under Secured Bank Products Agreements as to which arrangements satisfactory to
the applicable Bank Products Bank shall have been made and (z) contingent
indemnification obligations not yet accrued and payable), (ii) at the time the
property subject to such Lien is transferred or to be transferred as part of or
in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than Holdings, the Borrower or any Subsidiary
Guarantor, (iii) subject to Section 11.2, if the release of such Lien is
approved, authorized or ratified in writing by the Requisite Lenders, or (iv) if
the property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guarantee pursuant to clause (c) below;
          (b)release or subordinate any Lien on any property granted to or held
by the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 6.3(c); and
          (c) release any Guarantor from its Guarantee of the Obligations if
(i) in the case of any Subsidiary, such Person ceases to be a Restricted
Subsidiary as a result of a transaction or designation permitted hereunder or
(ii) in the case of Holdings, as a result of a transaction permitted hereunder;
provided that no such release shall occur if such Guarantor continues to be a
guarantor in respect of any Credit Agreement Refinancing Indebtedness.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 10.11. In each case as specified in this Section 10.11, the
Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to), at the Borrower’s expense, execute and deliver to the
Borrower such documents as the Borrower may

100



--------------------------------------------------------------------------------



TABLE OF CONTENTS



reasonably request to evidence the release or subordination of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to evidence the release of such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 10.11.
          10.12 Proportionate Interest in any Collateral. The Administrative
Agent, on behalf of all the Secured Parties, shall hold in accordance with the
Loan Documents all items of any collateral or interests therein received or held
by the Administrative Agent. Subject to the Administrative Agent’s and the
Lenders’ rights to reimbursement for their costs and expenses hereunder
(including reasonable attorneys’ fees and disbursements and other professional
services and the reasonably allocated costs of attorneys employed by the
Administrative Agent or a Lender) and subject to the application of payments in
accordance with Section 9.2(d), each Secured Party shall have an interest in the
Collateral or interests therein in the same proportions that the aggregate
Obligations owed such Person under the Loan Documents bear to the aggregate
Obligations owed under the Loan Documents to all such Persons, without priority
or preference among them.
          10.13 Foreclosure on Collateral. In the event of foreclosure or
enforcement of the Lien created by any of the Collateral Documents, title to the
Collateral covered thereby shall be taken and held by the Administrative Agent
(or an Affiliate or designee thereof) pro rata for the benefit of the Secured
Parties in accordance with the Obligations outstanding.
          10.14 Subordination, Non Disturbance and Attornment Agreements. The
Administrative Agent is hereby authorized (but shall not be obligated to) to
execute and deliver Subordination, Non Disturbance and Attornment Agreements
substantially in the form of the Subordination, Non Disturbance and Attornment
Agreements to be entered into with Regal Cinemas, Inc. and Briad Restaurant
Group, LLC, d/b/a TGI Friday’s, with Borrower, any relevant Subsidiaries thereof
and their commercial tenants without prior notice to or consent by the Lenders,
and may, following not less than two Business Days notice to each Lender with a
copy of the proposed agreement (unless the Requisite Lenders object thereto
during such period), enter into Subordination, Non Disturbance and Attornment
Agreements and other related agreements which are in a form acceptable to the
Administrative Agent.
          10.15 No Obligations of Borrower. Nothing contained in this Article 10
shall be deemed to impose upon Borrower any obligation in respect of the due and
punctual performance by the Administrative Agent of its obligations to the
Lenders under any provision of this Agreement, and Borrower shall have no
liability to the Administrative Agent or any of the Lenders in respect of any
failure by the Administrative Agent or any Lender to perform any of its
obligations to the Administrative Agent or the Lenders under this Agreement.
Without limiting the generality of the foregoing, where any provision of this
Agreement relating to the payment of any amounts due and owing under the Loan
Documents provides that such payments shall be made by Borrower to the
Administrative Agent for the account of the Lenders, Borrower’s obligations to
the Lenders in respect of such payments shall be deemed to be satisfied upon the
making of such payments to the Administrative Agent in the manner provided by
this Agreement.

101



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          10.16 Secured Bank Products Agreements and Secured Hedging Agreements.
Except as otherwise expressly set forth herein or in any Guaranty or any
Collateral Document, no Bank Products Bank or Hedge Bank that obtains the
benefits of Section 9.2(d), any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article 10 to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Hedging Obligations or Obligations arising under
Secured Bank Products Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Bank Products Bank
or Hedge Bank, as the case may be.
ARTICLE 11
MISCELLANEOUS
          11.1 Cumulative Remedies; No Waiver. The rights, powers, privileges
and remedies of the Administrative Agent and the Lenders provided herein or in
any Note or other Loan Document are cumulative and not exclusive of any right,
power, privilege or remedy provided by Law or equity. No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power,
privilege or remedy may be, or may be deemed to be, a waiver thereof; nor may
any single or partial exercise of any right, power, privilege or remedy preclude
any other or further exercise of the same or any other right, power, privilege
or remedy. The terms and conditions of Article 8 hereof are inserted for the
sole benefit of the Administrative Agent and the Lenders; the same may be waived
as provided in Section 11.2 in whole or in part, with or without terms or
conditions, in respect of any Loan without prejudicing the Administrative
Agent’s or the Lenders’ rights to assert them in whole or in part in respect of
any other Loan.
          11.2 Amendments; Consents. No amendment, modification, supplement,
extension, termination or waiver of any provision of this Agreement or any other
Loan Document, no approval or consent thereunder, and no consent to any
departure by Borrower or any other Party therefrom, may in any event be
effective unless in writing signed by the Requisite Lenders (and, in the case of
any amendment, modification or supplement of or to any Loan Document to which
Borrower or any of its Subsidiaries is a Party, signed by each such Party, and,
in the case of any amendment, modification or supplement to Article 10 or to any
other provision that impacts the rights and obligations of the Administrative
Agent hereunder or under any other Loan Document, signed by the Administrative
Agent), and then only in the specific instance and for the specific purpose
given; and, without the approval in writing of all the Lenders affected thereby,
no amendment, modification, supplement, termination, waiver or consent may be
effective:
          (a) To (i) change the principal of, or the amount of principal of, or
the amount of principal prepayments of, any Loan without the consent of the
holder thereof

102



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(other than by operation of a waiver or amendment with respect to any mandatory
prepayment under Section 3.2(c), (d) or (e)), (ii) decrease the rate of interest
payable on any Loan without the consent of the holder thereof, (iii) increase
the amount or percentage of the Pro Rata Share of any Commitment of any Lender
without the consent of that Lender, (iv) decrease the amount of any other fee or
amount payable to any Lender under the Loan Documents without the consent of
that Lender, (v) increase the aggregate amount of the Commitments of the Lenders
without the consent of all Lenders, (vi) increase the interest rate payable on
any Loan without the consent of all Lenders, unless a corresponding increase is
provided for each other Loan, or (vii) waive an Event of Default consisting of
the failure of Borrower to pay when due any principal, interest or any
commitment fee hereunder;
          (b) To postpone any date fixed for any payment of principal of,
prepayment of principal of or any installment of interest on, any Loan, or to
extend the term of any of the Commitments;
          (c) To release the Holdings Pledge Agreement, any Subsidiary Guaranty
or any material portion of the Collateral, except as expressly provided for in
any Loan Document; provided that the Administrative Agent is authorized to
release the Lien created by the Collateral Documents on (i) assets secured by
Indebtedness of the type described in Section 6.3(c), (ii) assets which are the
subject of an Asset Sale permitted by Section 6.1, and (iii) assets the sale,
transfer or other Disposition of which is not an Asset Sale, and shall do so
upon request of Borrower subject to such reasonable and customary requirements
as the Administrative Agent may specify;
          (d) To amend the provisions of the definition of “Quarterly Payment
Date,” “Requisite Lenders,” “Maturity Date” or to amend any constituent
definition in a manner which results in a substantive change to any of the
definitions listed in this clause (d);
          (e) To amend or waive this Section 11.2, or Sections 11.9 or 11.10; or
          (f) To amend any provision of this Agreement specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
consent of all Lenders.
Notwithstanding the foregoing,
          (a) no Lender consent is required to effect any amendment or
supplement to any First Lien Intercreditor Agreement or any Second Lien
Intercreditor Agreement (i) that is for the purpose of adding the holders of
Permitted Pari Passu Secured Refinancing Debt or Permitted Junior Secured
Refinancing Debt (or a Senior Representative with respect thereto) as parties
thereto, as expressly contemplated by the terms of such First Lien Intercreditor
Agreement or such Second Lien Intercreditor Agreement, as applicable (it being
understood that any such amendment or supplement may make such other changes to
the applicable intercreditor agreement as, in the good

103



--------------------------------------------------------------------------------



TABLE OF CONTENTS



faith determination of the Administrative Agent, are required to effectuate the
foregoing and provided that such other changes are not adverse, in any material
respect, to the interests of the Lenders) or (ii) that is expressly contemplated
by the comparable provisions, if any, of any First Lien Intercreditor Agreement
or any Second Lien Intercreditor Agreement; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent.
          (b) this Agreement may be amended (or amended and restated) with the
written consent of the Requisite Lenders, the Administrative Agent and the
Borrower (i) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Loans and the
accrued interest and fees in respect thereof and (ii) to include appropriately
the Lenders holding such credit facilities in any determination of the Requisite
Lenders.
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Loans (as defined below) to permit the refinancing of
all outstanding Loans of any Class (“Refinanced Loans”) with replacement term
loans (“Replacement Loans”) hereunder; provided that (a) the aggregate principal
amount of such Replacement Loans shall not exceed the aggregate principal amount
of such Refinanced Loans, (b) the All-In Yield with respect to such Replacement
Loans (or similar interest rate applicable to such Replacement Loans) shall not
be higher than the All-In Yield for such Refinanced Loans (or similar interest
rate applicable to such Refinanced Loans) immediately prior to such refinancing,
(c) the Weighted Average Life to Maturity of such Replacement Loans shall not be
shorter than the Weighted Average Life to Maturity of such Refinanced Loans at
the time of such refinancing (except by virtue of amortization or prepayment of
the Refinanced Loans prior to the time of such incurrence) and (d) all other
terms applicable to such Replacement Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Loans than, those
applicable to such Refinanced Loans, except to the extent necessary to provide
for covenants and other terms applicable to any period after the Latest Maturity
Date of the Loans in effect immediately prior to such refinancing.
Notwithstanding anything to the contrary contained in this Section 11.2,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended and waived with the consent of the Administrative Agent at the request
of the Borrower without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local Law or
advice of local counsel, (ii) to cure ambiguities or defects or (iii) to cause
such guarantee, collateral security document or other document to be consistent
with this Agreement and the other Loan Documents.
Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section 11.2 shall apply equally to, and shall be binding upon, all the
Lenders and the

104



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Administrative Agent. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Pro Rata Share of the Commitments
of such Lender may not be increased or extended without the consent of such
Lender.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Requisite Lenders, the Borrower may
replace such non-consenting Lender (each, a “Non-Consenting Lender”) in
accordance with Section 11.25; provided that such amendment, waiver, consent or
release can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Borrower to be
made pursuant to this paragraph).
          11.3 Attorney Costs, Expenses and Taxes.
          (a) Borrower agrees (i) to pay or reimburse the Administrative Agent
for all costs and expenses incurred in connection with the development,
preparation, negotiation and execution of this Agreement and the other Loan
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all reasonable
Attorney Costs, and (ii) to pay or reimburse the Administrative Agent and each
Lender for all costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs. The foregoing costs and expenses shall
include all search, filing, recording, title insurance and appraisal charges and
fees and taxes related thereto, and other out-of-pocket expenses incurred by the
Administrative Agent and the cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Lenders. All amounts
due under this Section 11.3 shall be payable within five Business Days after
demand therefor. The agreements in this Section shall survive the termination of
the Commitments and repayment of all other Obligations.
          (b) Borrower shall pay any and all Other Taxes to the relevant
Governmental Agency in accordance with applicable Law and shall reimburse, hold
harmless and indemnify on the terms set forth in Section 11.11 the
Administrative Agent and the Lenders from and against any and all loss,
liability or legal or other expense with respect to or resulting from any delay
in paying or failure to pay any such Other Taxes. Any amount payable to the
Administrative Agent or any Lender under this Section 11.3(b) shall bear
interest from the second Business Day following the date of demand for payment
at the Default Rate.
          11.4 Nature of Lenders’ Obligations. The obligations of the Lenders
hereunder to make Loans are several and not joint. The failure of any Lender to
make any Loan on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on

105



--------------------------------------------------------------------------------



TABLE OF CONTENTS



such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan. Nothing contained in this Agreement or any other
Loan Document and no action taken by the Administrative Agent or the Lenders or
any of them pursuant hereto or thereto may, or may be deemed to, make the
Lenders a partnership, an association, a joint venture or other entity, either
among themselves or with Borrower or any Affiliate of Borrower. A default by any
Lender will not increase the Pro Rata Share of the Commitments attributable to
any other Lender. Any Lender not in default may, if it desires, assume in such
proportion as the nondefaulting Lenders agree the obligations of any Lender in
default, but is not obligated to do so. The Administrative Agent agrees that it
will use its best efforts either to induce the other Lenders to assume the
obligations of a Lender in default or to obtain another Lender, reasonably
satisfactory to Borrower, to replace such a Lender in default.
          11.5 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of the making of any Loan, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.
          11.6 Notices.
          (a) General. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile or other electronic transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
(subject to subsection (c) below) electronic mail address, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
          (1) if to Holdings, Borrower or the Administrative Agent, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on the signature pages of this Agreement or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and
          (2) if to any Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to Borrower and the
Administrative Agent.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail,

106



--------------------------------------------------------------------------------



TABLE OF CONTENTS



four Business Days after deposit in the mails, postage prepaid; (C) if delivered
by facsimile, when sent and receipt has been confirmed by telephone; and (D) if
delivered by electronic mail (which form of delivery is subject to the
provisions of subsection (c) below), when delivered; provided, however, that
notices and other communications to the Administrative Agent pursuant to
Article 2 shall not be effective until actually received by such Person. In no
event shall a voicemail message be effective as a notice, communication or
confirmation hereunder.
          (b) Effectiveness of Facsimile Documents and Signatures. Loan
Documents may be transmitted or signed by facsimile. The effectiveness of any
such documents and signatures shall, subject to applicable Law, have the same
force and effect as manually-signed originals and shall be binding on all
Parties, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.
          (c) Electronic Communications. (i) The Borrower and each Lender agree
that all notices and other communications from the Administrative Agent to any
Lender under the Loan Documents may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender that has notified the Administrative
Agent that it is incapable of receiving notices by electronic communication. The
Administrative Agent may agree to accept notices and other communications to it
under the Credit Agreement by electronic communications pursuant to procedures
approved by it; provided that approval of such procedures may be limited to
particular notices or communications.
          (ii) The Borrower and Lenders understand that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution and agree
and assume the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of the
Administrative Agent, as determined by a final, non-appealable judgment of a
court of competent jurisdiction.
          (iii) The Lenders agree that electronic communications are provided
“as is” and “as available”. Neither the Administrative Agent nor any other
Agent-Related Person warrants the accuracy, adequacy, or completeness of the
electronic communications or any Internet or intranet platform on which they may
be provided, and each expressly disclaims liability for errors or omissions in
any such platform and the electronic communications. No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects is made by the Administrative Agent
in connection with any such platform or the electronic communications.

107



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (iv) The Borrower and each Lender agree that the Administrative Agent
may, but shall not be obligated to, store any electronic communications on
Internet or intranet platforms in accordance with the Administrative Agent’s
customary document retention procedures and policies.
          (d) Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices that,
in the reasonable judgment of the Administrative Agent and the Lenders, are
purportedly given by or on behalf of Borrower even if (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
Borrower shall indemnify each Agent-Related Person and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice that, in the reasonable judgment of such Agent-Related
Person, is purportedly given by or on behalf of Borrower. All telephonic notices
to and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
          11.7 Execution of Loan Documents. Unless the Administrative Agent
otherwise specifies with respect to any Loan Document, (a) this Agreement and
any other Loan Document may be executed in any number of counterparts and any
party hereto or thereto may execute any counterpart, each of which when executed
and delivered will be deemed to be an original and all of which counterparts of
this Agreement or any other Loan Document, as the case may be, when taken
together will be deemed to be but one and the same instrument and (b) execution
of any such counterpart may be evidenced by a telecopier or electronic mail
transmission of the signature of such party. The execution of this Agreement or
any other Loan Document by any party hereto or thereto will not become effective
until counterparts hereof or thereof, as the case may be, have been executed by
all the parties hereto or thereto.
          11.8 Successors and Assigns.
           (a) Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.8(b), (ii) by way of participation in accordance with
the provisions of Section 11.8(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.8(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

108



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of the Loans at the time owing to it);
provided that any such assignment shall be subject to the following conditions:
          (i) Minimum Amounts.
          (A) in the case of an assignment of the entire remaining amount of the
Loans owing to the assigning Lender or in the case of an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and
          (B) in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $1,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
          (ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans assigned;
          (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
          (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund, provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; and
          (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for

109



--------------------------------------------------------------------------------



TABLE OF CONTENTS



assignments in respect of any Loan unless such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund.
          (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount, of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
          (v) No Assignment to Holdings or Borrower. No such assignment shall be
made to (A) Holdings, the Borrower or any of their respective Subsidiaries
except as permitted under Section 3.5 or (B) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).
          (vi) No Assignment to Natural Persons. No such assignment shall be
made to a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.8, 11.3, 11.11 and 11.22 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed to by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.8(d).
          (c) Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at the Administrative Agent’s Office
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all

110



--------------------------------------------------------------------------------



TABLE OF CONTENTS



purposes of this Agreement. Any assignment of any Loan, whether or not evidenced
by a Note, shall be effective only upon appropriate entries with respect thereto
being made in the Register. The Register shall be available for inspection by
the Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. At the request of any Lender, the Administrative Agent
shall annotate the Register to reflect any collateral assignment of the
Obligations owed to that Lender and, provided that the Administrative Agent has
been given the name and address of such collateral assignee, the Administrative
Agent (i) shall not reflect further transfers of such Obligations on the
Register absent receipt of written consent to such transfers from such
collateral assignee and (ii) shall record the transfer of such Obligations on
the Register to such collateral assignee (or such collateral assignee’s
designee, nominee or assignee) upon written request by such collateral assignee.
          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or Holdings, the Borrower or any of
Holdings’ or the Borrower’s Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.7 with respect to any payments made by such Lender to its
Participant(s). Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in Sections 11.2
(a), (b), (c), (d), (e) or (f) that affects such Participant. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.8, 3.13(d) and 11.3(b) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 11.8(b) ; provided that such Participant agrees to be
subject to the provisions of Section 11.25 as if it were an assignee under
clause (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.9 as though it were a
Lender, provided such Participant agrees to be subject to Section 11.10 as
though it were a Lender.
          (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 3.8, 3.13(d) and 11.3(b)
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Sections 3.13(d) or 11.3(b) unless the Borrower is
notified of the participation sold to such Participant and such

111



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Participant agrees, for the benefit of the Borrower, to comply with
Section 11.21 as though it were a Lender.
          (f) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Notes, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
          (g) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
Notwithstanding anything in this Section 11.8 to the contrary, the rights of the
Lenders to make assignments of, and grant participations in, the Loans shall be
subject to the approval of any Gaming Authority, to the extent required by
applicable Gaming Laws, and to compliance with applicable securities laws.
          11.9 Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, after obtaining the prior written consent of the
Requisite Lenders, to the fullest extent permitted by applicable law, to setoff
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender or any such Affiliate to or
for the credit or the account of the Borrower or any other Loan Party against
any and all of the obligations of the Borrower or such Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have.
Each Lender agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
          11.10 Sharing of Payments by Lenders. If, other than as expressly
provided elsewhere herein, any Lender shall obtain payment in respect of any
principal of or interest on account of the Loans made by it (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) in
excess of its Pro Rata Share (or other share contemplated

112



--------------------------------------------------------------------------------



TABLE OF CONTENTS



hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them as shall be necessary to cause such purchasing Lender
to share the excess payment of principal of or interest on such Loans, pro rata
with each of them; provided that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 11.24 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. For avoidance of doubt, the provisions of this paragraph shall
not be construed to apply to (A) any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement as in effect from
time to time or (B) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant permitted hereunder. The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 11.9) with respect to such participation
as fully as if such Lender were the direct creditor of the Borrower in the
amount of such participation. The Administrative Agent will keep records (which
shall be conclusive and binding in the absence of manifest error) of
participations purchased under this Section 11.10 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 11.10 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
          11.11 Indemnification by Borrower. Whether or not the transactions
contemplated hereby are consummated, Borrower shall indemnify and hold harmless
each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents and attorneys-in-fact
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including Attorney Costs) of any kind
or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment, Loan
or the use or proposed use of the proceeds therefrom or (c) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such

113



--------------------------------------------------------------------------------



TABLE OF CONTENTS



liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee have any liability for any indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date). All amounts due under this Section 11.11 shall be payable within
10 Business Days after demand therefor. The agreements in this Section shall
survive the resignation of the Administrative Agent, the replacement of any
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
          11.12 Nonliability of the Lenders. Borrower acknowledges and agrees
that:
          (a) Any inspections of any Property of Borrower made by or through the
Administrative Agent or the Lenders are for purposes of administration of the
Loan only and Borrower is not entitled to rely upon the same (whether or not
such inspections are at the expense of Borrower);
          (b) By accepting or approving anything required to be observed,
performed, fulfilled or given to the Administrative Agent or the Lenders
pursuant to the Loan Documents, neither the Administrative Agent nor the Lenders
shall be deemed to have warranted or represented the sufficiency, legality,
effectiveness or legal effect of the same, or of any term, provision or
condition thereof, and such acceptance or approval thereof shall not constitute
a warranty or representation to anyone with respect thereto by the
Administrative Agent or the Lenders;
          (c) The relationship between Borrower and the Administrative Agent and
the Lenders is, and shall at all times remain, solely that of borrowers and
lenders; neither the Administrative Agent nor the Lenders shall under any
circumstance be construed to be partners or joint venturers of Borrower or its
Affiliates; neither the Administrative Agent nor the Lenders shall under any
circumstance be deemed to be in a relationship of confidence or trust or a
fiduciary relationship with Borrower or its Affiliates, or to owe any fiduciary
duty to Borrower or its Affiliates; neither the Administrative Agent nor the
Lenders undertake or assume any responsibility or duty to Borrower or its
Affiliates to select, review, inspect, supervise, pass judgment upon or inform
Borrower or its Affiliates of any matter in connection with their Property or
the operations of Borrower or its Affiliates; Borrower and its Affiliates shall
rely entirely upon their own judgment with respect to such matters; and any
review, inspection, supervision, exercise of judgment or supply of information
undertaken or assumed by the Administrative Agent or the Lenders in connection
with such matters is solely for the protection of the Administrative Agent and
the Lenders and neither Borrower nor any other Person is entitled to rely
thereon; and
          (d) The Administrative Agent and the Lenders shall not be responsible
or liable to any Person for any loss, damage, liability or claim of any kind
relating to

114



--------------------------------------------------------------------------------



TABLE OF CONTENTS



injury or death to Persons or damage to Property caused by the actions, inaction
or negligence of Borrower and/or its Affiliates and Borrower hereby indemnifies
and holds the Administrative Agent and the Lenders harmless on the terms set
forth in Section 11.11 from any such loss, damage, liability or claim.
          11.13 No Third Parties Benefited. This Agreement is made for the
purpose of defining and setting forth certain obligations, rights and duties of
Borrower, the Administrative Agent and the Lenders in connection with the Loans,
and is made for the sole benefit of Borrower, the Administrative Agent and the
Lenders, and the Administrative Agent’s and the Lenders’ successors and assigns.
Except as provided in Sections 11.8, 11.11, and 11.14, no other Person shall
have any rights of any nature hereunder or by reason hereof.
          11.14 Confidentiality. Each of the Administrative Agent and the
Lenders agrees to hold any confidential information that it may receive from
Borrower and its Affiliates pursuant to this Agreement in confidence, except for
disclosure: (a) to other Lenders or their Affiliates; (b) to legal counsel and
accountants for Borrower, its Affiliates or any Lender or any Affiliate of a
Lender; (c) to other professional advisors to Borrower, its Affiliates or any
Lender or any Affiliate of a Lender, provided that the recipient has accepted
such information subject to a confidentiality agreement with provisions
substantially similar to this Section 11.14; (d) to regulatory officials having
jurisdiction over that Lender; (e) to any Gaming Authority having regulatory
jurisdiction over Borrower or its Subsidiaries, provided that each Lender agrees
to notify the affected party of any such disclosure unless prohibited by
applicable Laws; (f) as required by Law or legal process, provided that each
Lender agrees to notify the affected party of any such disclosures unless
prohibited by applicable Laws, or in connection with any legal proceeding to
which that Lender and Borrower, or their respective Affiliates are adverse
parties; (g) to another financial institution in connection with a disposition
or proposed disposition to that financial institution of all or part of that
Lender’s interests hereunder or a participation interest in its Loans or any
Eligible Assignee that is invited to be an Additional Lender, provided that the
recipient has accepted such information subject to a confidentiality agreement
with provisions substantially similar to this Section 11.14; (h) to the National
Association of Insurance Commissioners; (i) to a nationally recognized credit
rating agency provided that each Lender agrees to notify the affected party of
any such disclosures, and (j) to any direct or indirect contractual counterparty
in swap agreements or such contractual counterparty’s advisor (so long as such
contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 11.14). For
purposes of the foregoing, “confidential information” shall mean any information
respecting a Person reasonably considered by that person to be confidential,
provided that, in the case of information received from a Party or any
Subsidiary thereof after the date hereof, such information is clearly identified
at the time of delivery as confidential and “confidential information” shall not
include (i) information previously filed with any Governmental Agency and
available to the public, (ii) information previously published in any public
medium from a source other than, directly or indirectly, that Lender,
(iii) information previously disclosed by that Person to any other Person not
associated with the disclosing Person without a confidentiality agreement or
obligation substantially similar to this Section 11.14, and (iv) information
that is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by any Party or any Subsidiary thereof. Nothing in
this Section shall be construed to create or give rise to any fiduciary duty on
the part

115



--------------------------------------------------------------------------------



TABLE OF CONTENTS



of the Administrative Agent or the Lenders to any Person. Notwithstanding
anything herein to the contrary, “confidential information” shall not include,
and the Administrative Agent and each Lender may disclose without limitation of
any kind, any information with respect to the “tax treatment” and “tax
structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Administrative Agent or such Lender relating to such tax
treatment and tax structure; provided that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the Loans and transactions
contemplated hereby. Nothing in this Section shall be construed to create or
give rise to any fiduciary duty on the part of the Lenders to Borrower or any
other Party.
          11.15 Further Assurances. Borrower and its Subsidiaries shall, at
their expense and without expense to the Lenders or the Administrative Agent,
do, execute and deliver such further acts and documents as the Requisite Lenders
or the Administrative Agent from time to time reasonably require for the
assuring and confirming unto the Lenders or the Administrative Agent of the
rights hereby created or intended now or hereafter so to be, or for carrying out
the intention or facilitating the performance of the terms of any Collateral
Document.
          11.16 Integration. This Agreement, together with the other Loan
Documents and the Fee Letter, comprises the complete and integrated agreement of
the parties on the subject matter hereof and supersedes all prior agreements,
written or oral, on the subject matter hereof. In the event of any conflict
between the provisions of this Agreement and those of any other Loan Document,
the provisions of this Agreement shall control and govern; provided that the
inclusion of supplemental rights or remedies in favor of the Administrative
Agent or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.
          11.17 Governing Law. This Agreement and the rights and obligations of
the parties hereunder shall be governed by, and shall be construed and enforced
in accordance with, the laws of the State of New York.
          11.18 Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable or invalid as to any party or in
any jurisdiction shall, as to that party or jurisdiction, be inoperative,
unenforceable or invalid without affecting the remaining provisions or the
operation, enforceability or validity of that provision as to any other party or
in any other jurisdiction, and to this end the provisions of all Loan Documents
are declared to be severable.
          11.19 Headings. Article and Section headings in this Agreement and the
other Loan Documents are included for convenience of reference only and are not
part of this Agreement or the other Loan Documents for any other purpose.
          11.20 Time of the Essence. Time is of the essence of the Loan
Documents.

116



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          11.21 Foreign Lenders and Participants.
               (a) Tax Forms.
          (1) Each Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall deliver to
the Administrative Agent, on or before the date such Lender becomes a party to
this Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation), two duly signed completed
copies of either IRS Form W-8BEN or any successor thereto (relating to such
Foreign Lender and entitling it to an exemption from, or reduction of,
withholding tax on all payments to be made to such Foreign Lender by Borrower
pursuant to this Agreement) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Foreign Lender by Borrower pursuant
to this Agreement) or such other evidence satisfactory to Borrower and the
Administrative Agent that such Foreign Lender is entitled to an exemption from,
or reduction of, U.S. withholding tax, including any exemption pursuant to
Section 871(h) or 881(c) of the Code. Thereafter and from time to time, each
such Foreign Lender shall (A) promptly submit to the Administrative Agent such
additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States Laws to avoid, or such evidence as is satisfactory to Borrower and the
Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by Borrower pursuant to this Agreement, (B) promptly notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (C) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Foreign
Lender, and as may be reasonably necessary (including the re-designation of its
Lending Office) to avoid any requirement of applicable Laws that Borrower make
any deduction or withholding for taxes from amounts payable to such Foreign
Lender.
          (2) Each Foreign Lender, to the extent it does not act or ceases to
act for its own account with respect to any portion of any sums paid or payable
to such Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Lender), shall deliver to the Administrative Agent
on the date when such Foreign Lender ceases to act for its own account with
respect to any portion of any such sums paid or payable, and at such other times
as may be necessary in the determination of the Administrative Agent (in the
reasonable exercise of its discretion), (A) two duly signed completed copies of
the forms or statements required to be provided by such Lender as set forth
above, to establish the portion of any such sums paid or payable with respect to
which such Lender acts for its own account that is not subject to U.S.
withholding tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or
any successor thereto), together with any information such Lender chooses to
transmit with such form,

117



--------------------------------------------------------------------------------



TABLE OF CONTENTS



and any other certificate or statement of exemption required under the Code, to
establish that such Lender is not acting for its own account with respect to a
portion of any such sums payable to such Lender.
          (3) Borrower shall not be required to pay any additional amount to any
Foreign Lender under Section 3.13(d) (A) with respect to any taxes required to
be deducted or withheld on the basis of the information, certificates or
statements of exemption such Lender transmits with an IRS Form W-8IMY pursuant
to this Section 11.21(a) or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 11.21(a); provided that if such Lender
shall have satisfied the requirement of this Section 11.21(a) on the date such
Lender became a Lender or ceased to act for its own account with respect to any
payment under any of the Loan Documents, nothing in this Section 11.21(a) shall
relieve Borrower of its obligation to pay any amounts pursuant to
Section 3.13(d) in the event that, as a result of any change in any applicable
Law or governmental order, or any change in the interpretation, administration
or application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender or other Person for the account of which such Lender receives
any sums payable under any of the Loan Documents is not subject to withholding
or is subject to withholding at a reduced rate.
          (4) The Administrative Agent may, without reduction, withhold any
Taxes required to be deducted and withheld from any payment under any of the
Loan Documents with respect to which Borrower is not required to pay additional
amounts under this Section 11.21(a).
          (b) FATCA. If a payment made to a Lender under any of the Loan
Documents would be subject to U.S. withholding tax imposed by FATCA if such
Lender fails to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent (i) a certification signed by the chief financial officer, principal
accounting officer, treasurer or controller, and (ii) other documentation
reasonably requested by the Borrower and Administrative Agent sufficient for the
Borrower and Administrative Agent to comply with their obligations under FATCA
and to determine that such Lender has complied with such applicable reporting
requirements.
          (c) Form W-9. Upon the request of the Administrative Agent, each
Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Administrative Agent two
duly signed completed copies of IRS Form W-9. If such Lender fails to deliver
such forms, then the Administrative Agent may withhold from any interest payment
to such Lender an amount equivalent to the applicable back-up withholding tax
imposed by the Code, without reduction.
          (d) Indemnity. If any Governmental Agency asserts that the
Administrative Agent did not properly withhold or backup withhold, as the case
may be,

118



--------------------------------------------------------------------------------



TABLE OF CONTENTS



any tax or other amount from payments made to or for the account of any Lender,
such Lender shall indemnify the Administrative Agent for the full amount of
taxes, levies, duties, charges, fees, deductions, withholdings or similar
charges imposed by such Governmental Agency, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section 11.2(d), and costs and expenses
(including Attorney Costs) of the Administrative Agent. The obligation of the
Lenders under this Section shall survive the termination of the Commitment,
repayment of all other Obligations hereunder and the resignation of the
Administrative Agent.
          11.22 Hazardous Material Indemnity. Borrower hereby agrees to
indemnify, hold harmless and defend (by counsel reasonably satisfactory to the
Administrative Agent) the Administrative Agent and each of the Lenders and their
respective directors, officers, employees, agents, successors and assigns from
and against any and all claims, losses, damages, liabilities, fines, penalties,
charges, administrative and judicial proceedings and orders, judgments, remedial
action requirements, enforcement actions of any kind, and all costs and expenses
incurred in connection therewith (including but not limited to reasonable
attorneys’ fees and the reasonably allocated costs of attorneys employed by the
Administrative Agent or any Lender, and expenses to the extent that the defense
of any such action has not been assumed by Borrower), arising directly or
indirectly out of (i) the presence on, in, under or about any Real Property of
any Hazardous Materials, or any releases or discharges of any Hazardous
Materials on, under or from any Real Property and (ii) any activity carried on
or undertaken on or off any Real Property by Borrower or any of its Subsidiaries
or any of their respective predecessors in title, whether prior to or during the
term of this Agreement, and whether by Borrower or any of its Subsidiaries or
any predecessor in title or any employees, agents, contractors or subcontractors
of Borrower or any of its Subsidiaries or any predecessor in title, or any third
persons at any time occupying or present on any Real Property, in connection
with the handling, treatment, removal, storage, decontamination, clean up,
transport or disposal of any Hazardous Materials at any time located or present
on, in, under or about any Real Property. The foregoing indemnity shall further
apply to any residual contamination on, in, under or about any Real Property, or
affecting any natural resources, and to any contamination of any Property or
natural resources arising in connection with the generation, use, handling,
storage, transport or disposal of any such Hazardous Materials, and irrespective
of whether any of such activities were or will be undertaken in accordance with
applicable Laws, but the foregoing indemnity shall not apply to Hazardous
Materials on any Real Property, the presence of which is caused by the
Administrative Agent or the Lenders. Borrower hereby acknowledges and agrees
that, notwithstanding any other provision of this Agreement or any of the other
Loan Documents to the contrary, the obligations of Borrower under this Section
(and under Sections 4.17 and 5.11) shall be unlimited corporate obligations of
Borrower and shall not be secured by any Lien on any Real Property. Any
obligation or liability of Borrower to any Indemnitee under this Section 11.22
shall survive the expiration or termination of this Agreement and the repayment
of all Loans and the payment and performance of all other Obligations owed to
the Lenders.
          11.23 Gaming Compliance. The Administrative Agent and each of the
Lenders agree to cooperate with all Gaming Authorities in connection with the
administration of their regulatory jurisdiction over Borrower and its
Subsidiaries, including the provision of such

119



--------------------------------------------------------------------------------



TABLE OF CONTENTS



documents or other information as may be requested by any such Gaming Authority
relating to Borrower or any of its Subsidiaries or to the Loan Documents.
          This Agreement and all other Loan Documents are subject to the Gaming
Laws and the Administrative Agent and each of the Lenders acknowledge and
understand that (a) they are subject to being called forward by the Gaming
Authorities, in their discretion, for licensing or a finding of suitability as a
lender to a gaming licensee; (b) all rights, remedies and powers in or under
this Agreement and the other Loan Documents with respect to Collateral and the
ownership and operation of gaming facilities may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of the Gaming Laws; and (c) all provisions of this Agreement and the other Loan
Documents relative to Collateral and the ownership and operation of gaming
facilities are intended to be subject to the Gaming Laws and to be limited
solely to the extent necessary to not render the provisions of this Agreement
and the other Loan Documents invalid or unenforceable, in whole or in part.
          Subject to the release of any Collateral as contemplated by any of the
Loan Documents, the Administrative Agent shall, to the extent required by
applicable Gaming Laws, retain possession of all Holdings Pledged Collateral
delivered to it at a location within the State of Nevada designated to the
Gaming Authorities.
          11.24 Payments Set Aside. To the extent that any payment by or on
behalf of Borrower made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.
          11.25 Replacement of Lenders. If any Lender requests compensation
under Section 3.8, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Agency for the account of any Lender pursuant
to Section 3.13(d), if any Lender is a Defaulting Lender or Non-Consenting
Lender, or if any other circumstance exists hereunder that gives the Borrower
the right to replace a Lender as a party hereto, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.8), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

120



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (a) the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.8;
          (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);
          (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.8 or payments required to be made pursuant to
Section 3.13(d), such assignment will result in a reduction in such compensation
or payments thereafter;
          (d) in the case of any Non-Consenting Lender, the Borrower shall
concurrently replace all Non-Consenting Lenders; and
          (e) such assignment does not conflict with applicable Laws.
          A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
          11.26 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY
LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY TO THE FULLEST EXTENT
PERMITTED BY LAW.
          11.27 [Reserved].
          11.28 PURPORTED ORAL AMENDMENTS. BORROWER EXPRESSLY ACKNOWLEDGES THAT
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY MAY ONLY BE
AMENDED OR MODIFIED, OR THE PROVISIONS HEREOF OR THEREOF WAIVED OR SUPPLEMENTED,
BY AN INSTRUMENT IN WRITING THAT COMPLIES WITH SECTION 11.2. BORROWER AGREES
THAT IT WILL NOT RELY ON ANY COURSE OF DEALING, COURSE OF

121



--------------------------------------------------------------------------------



TABLE OF CONTENTS



PERFORMANCE, OR ORAL OR WRITTEN STATEMENTS BY ANY REPRESENTATIVE OF THE
ADMINISTRATIVE AGENT OR ANY LENDER THAT DOES NOT COMPLY WITH SECTION 11.2 TO
EFFECT AN AMENDMENT, MODIFICATION, WAIVER OR SUPPLEMENT TO THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS.
          11.29 USA PATRIOT ACT. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify Borrower in accordance with the Act.
[THIS SPACE INTENTIONALLY LEFT BLANK SIGNATURE PAGES TO FOLLOW]

122



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            ALIANTE GAMING, LLC,
a Nevada limited liability company
      By:   ALST Casino Holdco, LLC, its Managing Member             By:   /s/
Soohyung Kim       Name:   Soohyung Kim       Title:   Secretary    

Address for Borrower:
Aliante Gaming, LLC
1505 South Pavilion Center Drive
Las Vegas, Nevada 89135
Attn: General Counsel
Telephone: (702) 495-4256
Facsimile: (702) 495-4252
With a copy (which shall not constitute notice) to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attn: Alan W. Kornberg, Jeffrey D. Saferstein and
Gregory A. Ezring
Telephone: (212) 373-3000
Facsimile: (212) 757-3990
and
Lionel Sawyer & Collins
1100 Bank of America Plaza
50 West Liberty Street
Reno, Nevada 89501
Attn: Dan R. Reaser
Telephone: (775) 788-8619
Facsimile: (775) 788-8682
(ALIANTE CREDIT
AGREEMENT
SIGNATURE PAGE)

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



            ALST CASINO HOLDCO, LLC,
a Delaware limited liability company
      By:   /s/ Soohyung Kim       Name:   Soohyung Kim       Title:   Secretary
   

Address for Holdings:
ALST Casino Holdco, LLC
650 Madison Avenue, 23rd Floor
New York, New York 10022
Attn: Secretary
Facsimile: (212) 610-9171

With a copy (which shall not constitute notice)to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attn: Alan W. Kornberg, Jeffrey D. Saferstein and
Gregory A. Ezring
Telephone: (212) 373-3000
Facsimile: (212) 757-3990
(ALIANTE CREDIT
AGREEMENT
SIGNATURE PAGE)

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



            WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent
      By:   /s/ Jeffrey Rose       Name:   Jeffrey Rose       Title:   Vice
President    

Administrative Agent’s Office
Wilmington Trust, National Association
50 South Sixth Street
Suite 1290
Minneapolis, MN 55402
Attention: Jeffery Rose
Telephone: 612-217-5630
Telecopier: 612-217-5651
Electronic Mail: jrose@wilmingtontrust.com
(ALIANTE CREDIT
AGREEMENT
SIGNATURE PAGE)

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



            NORTH LV HOLDCO, LLC, as a Lender
      By:   /s/ Soohyung Kim       Name:   Soohyung Kim       Title:   Managing
Member    

(ALIANTE CREDIT
AGREEMENT
SIGNATURE PAGE)

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



            APOLLO ALST HOLDCO, LLC,
as a Lender
      By:   Apollo ALST Voteco, LLC,
its managing member       By:   /s/ Marc J. Rowan       Name:   Marc J. Rowan  
    Title:   Vice President    

(ALIANTE CREDIT
AGREEMENT
SIGNATURE PAGE)

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



            TPG ALST HOLDCO, L.L.C.,
as a Lender
      By:   /s/ Matt Dillard       Name:   Matt Dillard       Title:   Vice
President    

(ALIANTE CREDIT
AGREEMENT
SIGNATURE PAGE)

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



            HALCYON LOAN TRADING FUND LLC,
as a Lender
      By:   Halcyon Offshore Asset Management LLC, its
Investment Manager         By:    /s/ James W. Sykes       Name:   James W.
Sykes       Title:   Managing Principal    

(ALIANTE CREDIT
AGREEMENT
SIGNATURE PAGE)

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



            NATIXIS,
as a Lender
      By:   /s/ John-Charles van Essche       Name:   John-Charles van Essche  
    Title:   Managing Director       By:   /s/ Adam W. True         Adam W. True
        Managing Director, Senior Counsel    

(ALIANTE CREDIT
AGREEMENT
SIGNATURE PAGE)

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



            CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as a Lender
      By:   /s/ Michael Choina       Name:   Michael Choina       Title:  
Director       By:   /s/ Alan Sidrane       Name:   Alan Sidrane       Title:  
Managing Director    

(ALIANTE CREDIT
AGREEMENT
SIGNATURE PAGE)

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



            BANK OF AMERICA, N.A.,
as a Lender
      By:   /s/ Erik S. Grossman       Name:   Erik S. Grossman       Title:  
Vice President    

(ALIANTE CREDIT
AGREEMENT
SIGNATURE PAGE)

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



            CITY NATIONAL BANK, a national banking association,
as a Lender
      By:   /s/ Jane E. Mckelvie       Name:   Jane E. Mckelvie       Title:  
Vice President    

(ALIANTE CREDIT
AGREEMENT
SIGNATURE PAGE)

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



            MANUFACTURERS BANK,
as a Lender
      By:   /s/ Karen J. Kearney       Name:   Karen J. Kearney       Title:  
Vice President    

(ALIANTE CREDIT
AGREEMENT
SIGNATURE PAGE)

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



            BARCLAYS BANK PLC,
as a Lender
      By:   /s/ Gez Jordan       Name:   Gez Jordan       Title:   Vice
President    

(ALIANTE CREDIT
AGREEMENT
SIGNATURE PAGE)

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



            SERVICE 1ST BANK OF NEVADA,
as a Lender
      By:   /s/ Tyler Olson       Name:   Tyler Olson       Title:   SVP    

(ALIANTE CREDIT
AGREEMENT
SIGNATURE PAGE)

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION
          This Assignment and Assumption (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each]1 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]2 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
          For an agreed consideration, [the][each] Assignor hereby irrevocably
sells and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.
 

1   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   2   For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.   3   Select as appropriate.  
4   Include bracketed language if there are either multiple Assignors or
multiple Assignees.

Form of Assignment and Assumption

A-1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     
1. Assignor[s]:
  ______________________
 
   
 
  ______________________
 
   
 
  Assignor [is][is not] a Defaulting Lender.
 
   
2. Assignee[s]:
  ______________________
 
   
 
  ______________________
 
   
 
  For each Assignee, indicate [Affiliate][Approved Fund] of [Identify Lender]
 
   
3. Borrower:
  ALIANTE GAMING, LLC, a Delaware limited
liability company
 
   
4. Administrative Agent:
  WILMINGTON TRUST, NATIONAL ASSOCIATION, as
Administrative Agent under the Credit Agreement
 
   
5. Credit Agreement:
  The Credit Agreement dated as of November 1, 2011 among Aliante Gaming, LLC,
ALST Casino Holdco, LLC, the Lenders parties thereto and Wilmington Trust,
National Association, as Administrative Agent
 
   
6. Assigned Interest:
   

                                      Aggregate                         Amount
of   Amount of   Percentage Assigned             Facility   Commitment/Loans  
Commitment/Loans   of   CUSIP Assignor[s]5   Assignee[s]6   Assigned 7   for all
Lenders8   Assigned   Commitment/Loans9   Number                                
                                                                               
                 

Effective Date: _________, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 

5   List each Assignor, as appropriate.   6   List each Assignee, as
appropriate.   7   Fill in the appropriate terminology for the types of
facilities under the Credit Agreement that are being assigned under this
Assignment (e.g., “Initial Loans,” “Extended Loans”, etc.)   8   Amounts in this
column and in the column immediately to the right to be adjusted by the
counterparties to take into account any payments or prepayments made between the
Trade Date and the Effective Date.   9   Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

Form of Assignment and Assumption

A-2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



[7. Trade Date: __________]10
 

10    To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

Form of Assignment and Assumption

A-3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Name:           Title:           ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Name:           Title:        

          [ACKNOWLEDGED AND AGREED:

[WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent
    By:         Name:         Title:]        [ALIANTE GAMING, LLC,
as Borrower

By: ALST Casino Holdco, LLC,
its Managing Member
    By:         Name:         Title:]]11      

 

11   Include Administrative Agent and/or Borrower signature block only if such
party’s consent is required by the terms of the Credit Agreement.

Form of Assignment and Assumption

A-4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Credit Agreement dated as of November 1, 2011 among Aliante Gaming, LLC, ALST
Casino Holdco, LLC, the Lenders parties thereto and Wilmington Trust, National
Association, as Administrative Agent
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT

1.   Representations and Warranties.

  1.1   Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

  1.2   Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 11.8(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 11.8(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section

Form of Assignment and Assumption

A-5



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  7.1   thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.   Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3.   General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

[Remainder of page intentionally left blank]
Form of Assignment and Assumption

A-6



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
[Insert date]
          Reference is made to (a) that certain Credit Agreement, dated as of
November 1, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Aliante
Gaming, LLC, a Nevada limited liability company (the “Borrower”), ALST Casino
Holdco, LLC, a Delaware limited liability company, the Lenders from time to time
party thereto, and Wilmington Trust, National Association, as Administrative
Agent. Capitalized terms used herein and not otherwise defined herein shall have
the meaning ascribed to such terms in the Credit Agreement. Pursuant to
Section 7.2 of the Credit Agreement, the undersigned, solely in his/her capacity
as [_____] of the Borrower, certifies as follows:
     1. [Attached hereto as Exhibit A are (i) the consolidated balance sheet of
Holdings and its Subsidiaries as at the end of the Fiscal Quarter ended [_____]
and the consolidated statement of operations and statement of cash flows for
such Fiscal Quarter and for the portion of the Fiscal Year ended with such
Fiscal Quarter[, (ii) the consolidating balance sheets and statements of
operations, in each case as at and for the portion of the Fiscal Year ended with
such Fiscal Quarter, all in reasonable detail, and (iii)][and (ii)] a report of
the occupancy rate and average daily room rates at the Aliante Casino and Hotel
during such Fiscal Quarter. Such financial statements fairly present the
financial condition, results of operations and cash flows of Holdings and its
Subsidiaries in accordance with GAAP (other than footnote disclosures),
consistently applied, as at such date and for such periods, subject only to
normal year end accruals, audit adjustments and adjustments for fresh start
accounting.]1
     2. [Attached hereto as Exhibit A are [(i)] the consolidated balance sheet
of Holdings and its Subsidiaries as at the end of the Fiscal Year ended [_____]
and the consolidated statements of operations, members’ equity and cash flows,
in each case of Holdings and its Subsidiaries for such Fiscal Year[ and,
(ii) the consolidating balance sheets and statements of operations, in each case
as at the end of and for the Fiscal Year, all in reasonable detail]. Such
financial statements have been prepared in accordance with GAAP, consistently
applied, and such consolidated balance sheet and consolidated statements are
accompanies by a report of [Ernst & Young LLP], which report has been prepared
in accordance with generally accepted auditing standards as at such date, and is
not subject to any qualifications or exceptions as to the scope of the audit.]2
 

1   To be included in accompanying quarterly financial statements only.   2   To
be included in accompanying annual financial statements only.

Form of Compliance Certificate

B-1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     3. As of the date hereof, [no Default or Event of Default exists][DESCRIBE
NATURE AND PERIOD OF EXISTENCE OF ANY DEFAULT OR EVENT OF DEFAULT].
     4. [DESCRIBE ANY CHANGES IN THE IDENTITY OF THE RESTRICTED SUBSIDIARIES AND
UNRESTRICTED SUBSIDIARIES AS AT THE END OF THE APPLICABLE FISCAL YEAR OR PERIOD,
AS THE CASE MAY BE, FROM THE RESTRICTED SUBSIDIARIES AND UNRESTRICTED
SUBSIDIARIES, RESPECTIVELY, PROVIDED TO THE LENDERS ON THE CLOSING DATE OR THE
MOST RECENT FISCAL YEAR OR PERIOD, AS THE CASE MAY BE.]
     5. [There has been no change in the information required pursuant to
Section 1(a) of the Perfection Certificate since the [Closing Date][date of the
most recent certificate delivered pursuant to Section 7.2 of the Credit
Agreement.][DESCRIBE ANY CHANGES IN THE INFORMATION REQUIRED PURSUANT TO SECTION
1(a) OF THE PERFECTION CERTIFICATE SINCE THE CLOSING DATE OR DATE OF THE MOST
RECENT CERTIFICATE DELIVERED PURSUANT TO SECTION 7.2 OF THE CREDIT AGREEMENT, AS
APPLICABLE.]
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]
Form of Compliance Certificate

B-2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          IN WITNESS WHEREOF, the undersigned has executed this Compliance
Certificate as of the date first above written.

            ALIANTE GAMING, LLC

By: ALST Casino Holdco, LLC, its Managing Member
      By:           Name:           Title:        

Form of Compliance Certificate

B-3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT C
FORM OF NOTE
[New York, New York]

$____________   [DATE]

          FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises
to pay to [LENDER] or its registered assigns (the “Lender”) in accordance with
Section 11.8 of the Credit Agreement (as defined below) the principal amount of
[_____] AND [__]/100 DOLLARS ($[_____]), payable as hereinafter set forth. The
Borrower promises to pay interest on the principal amount hereof remaining
unpaid from time to time from the date hereof until the date of payment in full,
payable as hereinafter set forth.
          Reference is made to the Credit Agreement, dated as of November 1,
2011 (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Aliante Gaming, LLC, a Nevada
limited liability company, ALST Casino Holdco, LLC, a Delaware limited liability
company, the Lenders from time to time party thereto, and Wilmington Trust,
National Association, as Administrative Agent). Capitalized terms defined in the
Credit Agreement and not otherwise defined herein are used herein with the
meaning given those terms in the Credit Agreement. This is one of the Notes
referred to in the Credit Agreement, and any holder hereof is entitled to all of
the rights, remedies, benefits and privileges provided for in the Credit
Agreement. The Credit Agreement, among other things, contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
upon the terms and conditions specified therein.
          The principal indebtedness evidenced by this Note shall be payable as
provided in the Credit Agreement and in any event on the Maturity Date.
          Interest shall be payable on the outstanding daily unpaid principal
amount of each Loan hereunder from the date thereof until payment in full and
shall accrue and be payable at the rates and on the dates set forth in the
Credit Agreement, both before and after default and before and after maturity
and judgment, with interest on overdue principal and interest to bear interest
at the rate set forth in Section 3.10 of the Credit Agreement, to the fullest
extent permitted by applicable Law.
          The amount of each payment hereunder shall be made to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lender in immediately available funds not later than 11:00 a.m. Nevada time on
the day of payment (which must be a Business Day). All payments received after
11:00 a.m. Nevada time on any particular Business Day shall be deemed received
on the next succeeding Business Day. All payments shall be made in lawful money
of the United States of America.
Form of Note

C-1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          All Loans evidenced by this Note and all payments and prepayments of
the principal hereof and interest hereon and the respective dates thereof shall
be endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this Note.
          The Borrower hereby promises to pay all costs and expenses of any
rightful holder hereof incurred in collecting the Borrower’s obligations
hereunder or in enforcing or attempting to enforce any of such holder’s rights
hereunder, including reasonable attorneys’ fees and disbursements (including
allocated costs of legal counsel employed by the Administrative Agent or the
holder), whether or not an action is filed in connection therewith.
          The Borrower hereby waives presentment, demand for payment, dishonor,
notice of dishonor, protest, notice of protest and any other notice or
formality, to the fullest extent permitted by applicable Laws.
          The Borrower agrees that its liability hereunder is absolute and
unconditional without regard to the liability of any other Person. All
provisions of this Note shall apply to the Borrower.
          THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS
OF THE CREDIT AGREEMENT.
          THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]
Form of Note

C-2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          IN WITNESS WHEREOF, the undersigned has caused this Note to be duly
executed by its authorized officer as of the date first above written.

            ALIANTE GAMING, LLC

By: ALST Casino Holdco, LLC, its Managing Member
      By:         Name:           Title:        

Form of Note

C-3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



LOANS AND PAYMENTS

                                      Principal         Amount of   Maturity  
Payments of   Balance of   Notation Date   Loan   Date   Principal/Interest  
Note   Made By
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   

Form of Note

C-4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT E
FORM OF ACCEPTANCE AND PREPAYMENT NOTICE
Date: __________, 20__
To: [Wilmington Trust, National Association], as Auction Agent
Ladies and Gentlemen:
          This Acceptance and Prepayment Notice is delivered to you pursuant to
(a) Section 3.5(d) of that certain Credit Agreement, dated as of November 1,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Aliante Gaming, LLC, a
Nevada limited liability company (the “Borrower”), ALST Casino Holdco, LLC, a
Delaware limited liability company, the Lenders from time to time party thereto,
and Wilmington Trust, National Association, as Administrative Agent, and
(b) that certain Solicited Discounted Prepayment Notice, dated ____________,
20__, from the Borrower (the “Solicited Discounted Prepayment Notice”).
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.
          Pursuant to Section 3.5(d) of the Credit Agreement, the Borrower
hereby irrevocably notifies you that it accepts offers delivered in response to
the Solicited Discounted Prepayment Notice having an Offered Discount equal to
or greater than [[•]% in respect of the Loans] [[•]% in respect of the [•, 20•]1
tranche[(s)] of the [____]2 Class of Loans] (the “Acceptable Discount”) in an
aggregate amount not to exceed the Solicited Discounted Prepayment Amount.
          The Borrower expressly agrees that this Acceptance and Prepayment
Notice shall be irrevocable and is subject to the provisions of Section 3.5(d)
of the Credit Agreement.
          The Borrower represents and warrants to the Auction Agent and [the
Lenders][each Lender of the [•, 20•]3 tranche[s] of the [____]4 Class of Loans]
as follows:
     1. [At least ten (10) Business Days have passed since the consummation of
the most recent Discounted Loan Prepayment as a result of a prepayment made by
the Borrower on the applicable Discounted Prepayment Effective Date.] [At least
three (3) Business Days have passed since the date the
 

1   List multiple tranches if applicable.   2   List applicable Class(es) of
Loans (e.g., Initial Loans, Other Loans or Extended Loans).   3   List multiple
tranches if applicable.   4   List applicable Class(es) of Loans (e.g., Initial
Loans, Other Loans or Extended Loans).

Form of Acceptance and Prepayment Notice

E-1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Borrower was notified that no Lender was willing to accept any prepayment of any
Loan at the Specified Discount, within the Discount Range or at any discount to
par value, as applicable, or in the case of Borrower Solicitation of Discounted
Prepayment Offers, the date of the Borrower’s election not to accept any
Solicited Discounted Prepayment Offers made by a Lender.]5
     2. The Borrower does not possess material non-public information with
respect to Holdings and its Subsidiaries or the securities of any of them that
has not been disclosed to the Lenders generally (other than Lenders who elect
not to receive such information).
          The Borrower acknowledges that the Auction Agent and the relevant
Lenders are relying on the truth and accuracy of the foregoing representations
and warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.
          The Borrower requests that the Auction Agent promptly notify each
Lender party to the Credit Agreement of this Acceptance and Prepayment Notice.
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]
 

5   Insert applicable representation.

Form of Acceptance and Prepayment Notice

E-2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          IN WITNESS WHEREOF, the undersigned has executed this Acceptance and
Prepayment Notice as of the date first above written.

            ALIANTE GAMING, LLC

By: ALST Casino Holdco, LLC, its Managing Member
      By:           Name:           Title:        

Form of Acceptance and Prepayment Notice

E-3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT F
FORM OF DISCOUNT RANGE PREPAYMENT NOTICE
Date: __________, 20__
To: [Wilmington Trust, National Association], as Auction Agent
Ladies and Gentlemen:
          This Discount Range Prepayment Notice is delivered to you pursuant to
Section 3.5(c) of that certain Credit Agreement, dated as of November 1, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among Aliante Gaming, LLC, a Nevada
limited liability company (the “Borrower”), ALST Casino Holdco, LLC, a Delaware
limited liability company, the Lenders from time to time party thereto, and
Wilmington Trust, National Association, as Administrative Agent. Capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to such terms in the Credit Agreement.
          Pursuant to Section 3.5(c) of the Credit Agreement, the Borrower
hereby requests that [each Lender] [each Lender of the [•, 20•]1 tranche[s] of
the [____]2 Class of Loans] submit a Discount Range Prepayment Offer. Any
Discounted Loan Prepayment made in connection with this solicitation shall be
subject to the following terms:
     1. This Borrower Solicitation of Discount Range Prepayment Offers is
extended at the sole discretion of the Borrower to [each Lender] [each Lender of
the [•, 20•]3 tranche[s] of the [___]4 Class of Loans].
     2. The maximum aggregate principal amount of the Discounted Loan Prepayment
that will be made in connection with this solicitation is [$[•] of Loans] [$[•]
of the [•, 20•]5 tranche[(s)] of the [___]6 Class of Loans] (the “Discount Range
Prepayment Amount”).7
     3. The Borrower is willing to make Discount Loan Prepayments at a
percentage discount to par value greater than or equal to [[•]% but less than or
 

1   List multiple tranches if applicable.   2   List applicable Class(es) of
Loans (e.g., Initial Loans, Other Loans or Extended Loans).   3   List multiple
tranches if applicable.   4   List applicable Class(es) of Loans (e.g., Initial
Loans, Other Loans or Extended Loans).   5   List multiple tranches if
applicable.   6   List applicable Class(es) of Loans (e.g., Initial Loans, Other
Loans or Extended Loans).   7   Minimum of $5.0 million and whole increments of
$1.0 million.

Form of Discount Range Prepayment Notice

F-1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



equal to [•]% in respect of the Loans] [[•]% but less than or equal to [•]% in
respect of the [•, 20•]8 tranche[(s)] of the [___]9 Class of Loans] (the
“Discount Range”).
          To make an offer in connection with this solicitation, you are
required to deliver to the Auction Agent a Discount Range Prepayment Offer by no
later than 2:00 p.m., Nevada time, on the date that is the third Business Day
following the date of delivery of this notice pursuant to Section 3.5(c) of the
Credit Agreement.
          The Borrower hereby represents and warrants to the Auction Agent and
[the Lenders][each Lender of the [•, 20•]10 tranche[s] of the [___]11 Class of
Loans] as follows:
     1. [At least ten (10) Business Days have passed since the consummation of
the most recent Discounted Loan Prepayment as a result of a prepayment made by
the Borrower on the applicable Discounted Prepayment Effective Date.] [At least
three (3) Business Days have passed since the date the Borrower was notified
that no Lender was willing to accept any prepayment of any Loan at the Specified
Discount, within the Discount Range or at any discount to par value, as
applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s election not to accept any Solicited
Discounted Prepayment Offers made by a Lender.]12
     2. The Borrower does not possess material non-public information with
respect to Holdings and its Subsidiaries or the securities of any of them that
has not been disclosed to the Lenders generally (other than Lenders who elect
not to receive such information).
          The Borrower acknowledges that the Auction Agent and the relevant
Lenders are relying on the truth and accuracy of the foregoing representations
and warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.
          The Borrower requests that the Auction Agent promptly notify each
Lender party to the Credit Agreement of this Discount Range Prepayment Notice.
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]
 

8   List multiple tranches if applicable.   9   List applicable Class(es) of
Loans (e.g., Initial Loans, Other Loans or Extended Loans).   10   List multiple
tranches if applicable.   11   List applicable Class(es) of Loans (e.g., Initial
Loans, Other Loans or Extended Loans).   12   Insert applicable representation.

Form of Discount Range Prepayment Notice

F-2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          IN WITNESS WHEREOF, the undersigned has executed this Discount Range
Prepayment Notice as of the date first above written.

            ALIANTE GAMING, LLC

By: ALST Casino Holdco, LLC, its Managing Member
      By:           Name:           Title:        

Enclosure: Form of Discount Range Prepayment Offer
Form of Discount Range Prepayment Notice

F-3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT G
FORM OF DISCOUNT RANGE PREPAYMENT OFFER
Date: __________, 20__
To: [Wilmington Trust, National Association], as Auction Agent
Ladies and Gentlemen:
          Reference is made to (a) that certain Credit Agreement, dated as of
November 1, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Aliante
Gaming, LLC, a Nevada limited liability company (the “Borrower”), ALST Casino
Holdco, LLC, a Delaware limited liability company, the Lenders from time to time
party thereto, and Wilmington Trust, National Association, as Administrative
Agent, and (b) that certain Discount Range Prepayment Notice, dated ___________,
20__, from the Borrower (the “Discount Range Prepayment Notice”). Capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to such terms in the Discount Range Prepayment Notice or, to the extent
not defined therein, in the Credit Agreement.
          The undersigned Lender hereby gives you irrevocable notice, pursuant
to Section 3.5(c) of the Credit Agreement, that it is hereby offering to accept
a Discounted Loan Prepayment on the following terms:
     1. This Discount Range Prepayment Offer is available only for prepayment on
[the Loans] [the [•, 20•]1 tranche[s] of the [____]2 Class of Loans] held by the
undersigned.
     2. The maximum aggregate principal amount of the Discounted Loan Prepayment
that may be made in connection with this offer shall not exceed (the “Submitted
Amount”):
[Loans — $[•]]
[[•, 20•]3 tranche[s] of the [____]4 Class of Loans — $[•]]
     3. The percentage discount to par value at which such Discounted Loan
Prepayment may be made is [[•]% in respect of the Loans] [[•]% in respect
 

1   List multiple tranches if applicable.   2   List applicable Class(es) of
Loans (e.g., Initial Loans, Other Loans or Extended Loans).   3   List multiple
tranches if applicable.   4   List applicable Class(es) of Loans (e.g., Initial
Loans, Other Loans or Extended Loans).

Form of Discount Range Prepayment Offer

G-1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



of the [•, 20•]5 tranche[(s)] of the [____]6 Class of Loans] (the “Submitted
Discount”).
          The undersigned Lender hereby expressly and irrevocably consents and
agrees to a prepayment of its [Loans] [[•, 20•]7 tranche[s] of the [____]8 Class
of Loans] indicated above pursuant to Section 3.5(c) of the Credit Agreement at
a price equal to the Applicable Discount and in an aggregate outstanding amount
not to exceed the Submitted Amount, as such amount may be reduced in accordance
with the Discount Range Proration, if any, and as otherwise determined in
accordance with and subject to the requirements of the Credit Agreement.
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]
 

5   List multiple tranches if applicable.   6   List applicable Class(es) of
Loans (e.g., Initial Loans, Other Loans or Extended Loans).   7   List multiple
tranches if applicable.   8   List applicable Class(es) of Loans (e.g., Initial
Loans, Other Loans or Extended Loans).

Form of Discount Range Prepayment Offer

G-2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          IN WITNESS WHEREOF, the undersigned has executed this Discount Range
Prepayment Offer as of the date first above written.

            [NAME OF LENDER]
      By:           Name:          Title:        

Form of Discount Range Prepayment Offer

G-3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT H
FORM OF SOLICITED DISCOUNTED PREPAYMENT NOTICE
Date: __________, 20__
To: [Wilmington Trust, National Association], as Auction Agent
Ladies and Gentlemen:
          This Solicited Discounted Prepayment Notice is delivered to you
pursuant to Section 3.5(d) of that certain Credit Agreement, dated as of
November 1, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Aliante
Gaming, LLC, a Nevada limited liability company (the “Borrower”), ALST Casino
Holdco, LLC, a Delaware limited liability company, the Lenders from time to time
party thereto, and Wilmington Trust, National Association, as Administrative
Agent. Capitalized terms used herein and not otherwise defined herein shall have
the meaning ascribed to such terms in the Credit Agreement.
          Pursuant to Section 3.5(d) of the Credit Agreement, the Borrower
hereby requests that [each Lender] [each Lender of the [•, 20•]1 tranche[s] of
the [____]2 Class of Loans] submit a Solicited Discounted Prepayment Offer. Any
Discounted Loan Prepayment made in connection with this solicitation shall be
subject to the following terms:
     1. This Borrower Solicitation of Discounted Prepayment Offers is extended
at the sole discretion of the Borrower to [each Lender] [each Lender of the [•,
20•]3 tranche[s] of the [____]4 Class of Loans].
     2. The maximum aggregate amount of the Discounted Loan Prepayment that will
be made in connection with this solicitation is (the “Solicited Discounted
Prepayment Amount”):5
     [Loans — $[•]]
     [[•, 20•]6 tranche[s] of the [____]7 Class of Loans — $[•]]
 

1   List multiple tranches if applicable.   2   List applicable Class(es) of
Loans (e.g., Initial Loans, Other Loans or Extended Loans).   3   List multiple
tranches if applicable.   4   List applicable Class(es) of Loans (e.g., Initial
Loans, Other Loans or Extended Loans).   5   Minimum of $10.0 million and whole
increments of $1.0 million.   6   List multiple tranches if applicable.   7  
List applicable Class(es) of Loans (e.g., Initial Loans, Other Loans or Extended
Loans).

Form of Solicited Discounted Prepayment Notice

H-1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          To make an offer in connection with this solicitation, you are
required to deliver to the Auction Agent a Solicited Discounted Prepayment Offer
by no later than 2:00 p.m., Nevada time on the date that is the third Business
Day following delivery of this notice pursuant to Section 3.5(d) of the Credit
Agreement.
          The Borrower requests that the Auction Agent promptly notify each
Lender party to the Credit Agreement of this Solicited Discounted Prepayment
Notice.
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]
Form of Solicited Discounted Prepayment Notice

H-2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          IN WITNESS WHEREOF, the undersigned has executed this Solicited
Discounted Prepayment Notice as of the date first above written.

            ALIANTE GAMING, LLC

By: ALST Casino Holdco, LLC, its Managing Member
      By:           Name:           Title:        

Enclosure: Form of Solicited Discounted Prepayment Offer
Form of Solicited Discounted Prepayment Notice

H-3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT I
FORM OF SOLICITED DISCOUNTED PREPAYMENT OFFER
Date: __________, 20__
To: [Wilmington Trust, National Association], as Auction Agent
Ladies and Gentlemen:
          Reference is made to (a) that certain Credit Agreement, dated as of
November 1, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Aliante
Gaming, LLC, a Nevada limited liability company (the “Borrower”), ALST Casino
Holdco, LLC, a Delaware limited liability company, the Lenders from time to time
party thereto, and Wilmington Trust, National Association, as Administrative
Agent, and (b) that certain Solicited Discounted Prepayment Notice, dated
_________, 20__, from the Borrower (the “Solicited Discounted Prepayment
Notice”). Capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Solicited Discounted Prepayment
Notice or, to the extent not defined therein, in the Credit Agreement.
          To accept the offer set forth herein, you must submit an Acceptance
and Prepayment Notice by or before no later than 2:00 p.m. Nevada time on the
third Business Day following your receipt of this notice.
          The undersigned Lender hereby gives you irrevocable notice, pursuant
to Section 3.5(d) of the Credit Agreement, that it is hereby offering to accept
a Discounted Loan Prepayment on the following terms:
     1. This Solicited Discounted Prepayment Offer is available only for
prepayment on the [Loans][[•, 20•]1 tranche[s] of the [__]2 Class of Loans] held
by the undersigned.
     2. The maximum aggregate principal amount of the Discounted Loan Prepayment
that may be made in connection with this offer shall not exceed (the “Offered
Amount”):
     [Loans — $[•]]
     [[•, 20•]3 tranche[s] of the [__]4 Class of Loans — $[•]]
 

1   List multiple tranches if applicable.   2   List applicable Class(es) of
Loans (e.g., Initial Loans, Other Loans or Extended Loans).   3   List multiple
tranches if applicable.

Form of Solicited Discounted Prepayment Offer

I-1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     3. The percentage discount to par value at which such Discounted Loan
Prepayment may be made is [[•]% in respect of the Loans] [[•]% in respect of the
[•, 20•]5 tranche[(s)] of the [__]6 Class of Loans] (the “Offered Discount”).
          The undersigned Lender hereby expressly and irrevocably consents and
agrees to a prepayment of its [Loans] [[•, 20•]7 tranche[s] of the [__]8 Class
of Loans] pursuant to Section 3.5(d) of the Credit Agreement at a price equal to
the Acceptable Discount and in an aggregate outstanding amount not to exceed
such Lender’s Offered Amount as such amount may be reduced in accordance with
the Solicited Discount Proration, if any, and as otherwise determined in
accordance with and subject to the requirements of the Credit Agreement.
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]
 

4   List applicable Class(es) of Loans (e.g., Initial Loans, Other Loans or
Extended Loans).   5   List multiple tranches if applicable.   6   List
applicable Class(es) of Loans (e.g., Initial Loans, Other Loans or Extended
Loans).   7   List multiple tranches if applicable.   8   List applicable
Class(es) of Loans (e.g., Initial Loans, Other Loans or Extended Loans).

Form of Solicited Discounted Prepayment Offer

I-2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          IN WITNESS WHEREOF, the undersigned has executed this Solicited
Discounted Prepayment Offer as of the date first above written.

            [NAME OF LENDER]
      By:           Name:           Title:        

Form of Solicited Discounted Prepayment Offer

I-3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT J
FORM OF SPECIFIED DISCOUNT PREPAYMENT NOTICE
Date: __________, 20__
To: [Wilmington Trust, National Association], as Auction Agent
Ladies and Gentlemen:
          This Specified Discount Prepayment Notice is delivered to you pursuant
to Section 3.5(b) of that certain Credit Agreement, dated as of November 1, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among Aliante Gaming, LLC, a Nevada
limited liability company (the “Borrower”), ALST Casino Holdco, LLC, a Delaware
limited liability company, the Lenders from time to time party thereto, and
Wilmington Trust, National Association, as Administrative Agent. Capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to such terms in the Credit Agreement.
          Pursuant to Section 3.5(b) of the Credit Agreement, the Borrower
hereby offers to make a Discounted Loan Prepayment [to each Lender] [to each
Lender of the [•, 20•]1 tranche[s] of the [____]2 Class of Loans] on the
following terms:
     1. This Borrower Offer of Specified Discount Prepayment is available only
[to each Lender] [to each Lender of the [•, 20•]3 tranche[s] of the [____]4
Class of Loans].
     2. The aggregate principal amount of the Discounted Loan Prepayment that
will be made in connection with this offer shall not exceed [$[•] of Loans]
[$[•] of the [•, 20•]5 tranche[(s)] of the [____]6 Class of Loans] (the
“Specified Discount Prepayment Amount”).7
     3. The percentage discount to par value at which such Discounted Loan
Prepayment will be made is [[•]% in respect of the Loans] [[•]% in respect
 

1   List multiple tranches if applicable.   2   List applicable Class(es) of
Loans (e.g., Initial Loans, Other Loans or Extended Loans).   3   List multiple
tranches if applicable.   4   List applicable Class(es) of Loans (e.g., Initial
Loans, Other Loans or Extended Loans).   5   List multiple tranches if
applicable.   6   List applicable Class(es) of Loans (e.g., Initial Loans, Other
Loans or Extended Loans).   7   Minimum of $5.0 million and whole increments of
$1.0 million.

Form of Specified Discount Prepayment Notice

J-1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



of the [•, 20•]8 tranche[(s)] of the [____]9 Class of Loans] (the “Specified
Discount”).
          To accept this offer, you are required to submit to the Auction Agent
a Specified Discount Prepayment Response by no later than 2:00 p.m., Nevada
time, on the date that is the third Business Day following the date of delivery
of this notice pursuant to Section 3.5(b) of the Credit Agreement.
          The Borrower hereby represents and warrants to the Auction Agent and
[the Lenders][each Lender of the [•, 20•]10 tranche[s] of the [____]11 Class of
Loans] as follows:
     4. [At least ten (10) Business Days have passed since the consummation of
the most recent Discounted Loan Prepayment as a result of a prepayment made by
the Borrower on the applicable Discounted Prepayment Effective Date.] [At least
three (3) Business Days have passed since the date the Borrower was notified
that no Lender was willing to accept any prepayment of any Loan at the Specified
Discount, within the Discount Range or at any discount to par value, as
applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s election not to accept any Solicited
Discounted Prepayment Offers made by a Lender.]12
     5. The Borrower does not possess material non-public information with
respect to Holdings and its Subsidiaries or the securities of any of them that
has not been disclosed to the Lenders generally (other than Lenders who elect
not to receive such information).
          The Borrower acknowledges that the Auction Agent and the relevant
Lenders are relying on the truth and accuracy of the foregoing representations
and warranties in connection with their decision whether or not to accept the
offer set forth in this Specified Discount Prepayment Notice and the acceptance
of any prepayment made in connection with this Specified Discount Prepayment
Notice.
          The Borrower requests that the Auction Agent promptly notify each
Lender party to the Credit Agreement of this Specified Discount Prepayment
Notice.
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]
 

8   List multiple tranches if applicable.   9   List applicable Class(es) of
Loans (e.g., Initial Loans, Other Loans or Extended Loans).   10   List multiple
tranches if applicable.   11   List applicable Class(es) of Loans (e.g., Initial
Loans, Other Loans or Extended Loans).   12   Insert applicable representation.

Form of Specified Discount Prepayment Notice

J-2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          IN WITNESS WHEREOF, the undersigned has executed this Specified
Discount Prepayment Notice as of the date first above written.

            ALIANTE GAMING, LLC
      By:   ALST Casino Holdco, LLC, its Managing Member             By:        
  Name:           Title:        

Enclosure: Form of Specified Discount Prepayment Response
Form of Specified Discount Prepayment Notice

J-3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT K
FORM OF SPECIFIED DISCOUNT PREPAYMENT RESPONSE
Date: __________, 20__
To: [Wilmington Trust, National Association], as Auction Agent
Ladies and Gentlemen:
          Reference is made to (a) that certain Credit Agreement, dated as of
November 1, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Aliante
Gaming, LLC, a Nevada limited liability company (the “Borrower”), ALST Casino
Holdco, LLC, a Delaware limited liability company, the Lenders from time to time
party thereto, and Wilmington Trust, National Association, as Administrative
Agent, and (b) that certain Specified Discount Prepayment Notice, dated
_____________, 20__, from the Borrower (the “Specified Discount Prepayment
Notice”). Capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Specified Discount Prepayment
Notice or, to the extent not defined therein, in the Credit Agreement.
          The undersigned Lender hereby gives you irrevocable notice, pursuant
to Section 3.5(b) of the Credit Agreement, that it is willing to accept a
prepayment of the following [Loans] [[•, 20•]1 tranche[s] of the [____]2 Class
of Loans — $[•]] held by such Lender at the Specified Discount in an aggregate
outstanding amount as follows:
          [Loans — $[•]]
          [[•, 20•]3 tranche[s] of the [____]4 Class of Loans — $[•]]
          The undersigned Lender hereby expressly and irrevocably consents and
agrees to a prepayment of its [Loans][[•, 20•]5 tranche[s] the [____]6 Class of
Loans] pursuant to Section 3.5(b) of the Credit Agreement at a price equal to
the [applicable] Specified Discount in the aggregate outstanding amount not to
exceed the amount set forth above, as such amount may be reduced in accordance
with the Specified Discount
 

1   List multiple tranches if applicable.   2   List applicable Class(es) of
Loans (e.g., Initial Loans, Other Loans or Extended Loans).   3   List multiple
tranches if applicable.   4   List applicable Class(es) of Loans (e.g., Initial
Loans, Other Loans or Extended Loans).   5   List multiple tranches if
applicable.   6   List applicable Class(es) of Loans (e.g., Initial Loans, Other
Loans or Extended Loans).

Form of Specified Discount Prepayment Response

K-1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Proration, and as otherwise determined in accordance with and subject to the
requirements of the Credit Agreement.
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]
Form of Specified Discount Prepayment Response

K-2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          IN WITNESS WHEREOF, the undersigned has executed this Specified
Discount Prepayment Response as of the date first above written.

            [NAME OF LENDER]
      By:           Name:           Title:        

Form of Specified Discount Prepayment Response

K-3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT L
FORM OF PERFECTION CERTIFICATE
     Reference is made to the Credit Agreement dated as of November 1, 2011 (the
“Credit Agreement”), among Aliante Gaming, LLC (the “Borrower”), ALST Casino
Holdco, LLC (“Holdings”), the lenders from time to time party thereto and
Wilmington Trust, National Association, as administrative agent (the
“Administrative Agent”). Capitalized terms used but not defined herein have the
meanings assigned in the Credit Agreement.
     The undersigned, a Senior Officer of the Borrower, hereby certifies to the
Administrative Agent and each other Secured Party on behalf of the Loan Parties
as follows:
     1. Names. (a) The exact name of each Loan Party as that name appears on its
Certificate of Incorporation, Certificate of Limited Partnership or Limited
Liability Company Certificate, as applicable is as follows:
 
     (b) The following is a list of all other names (including trade names or
similar appellations) used by each Loan Party, or any other business or
organization to which such Loan Party became the successor by merger,
consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, now or at any time during the past five years:
 
     (c) The following is a list of any change in each Loan Party’s name,
jurisdiction of organization or its corporate structure in any way (e.g., by
merger, consolidation, change in corporate form or otherwise) within the past
five years:
 
     (d) The following is each Loan Party’s federal employer identification
number:
 
     (e) The following is each Loan Party’s corporation identification number or
other applicable formation identification number.
 
 
Form of Perfection Certificate

L-1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     2. Current Locations. (a) The chief executive office and principal mailing
address of each Loan Party is:
 
 
 
     (b) The following is a list of any change in the chief executive office of
each Loan Party within the last five years:
 
 
 
     (c) The following are all other locations in which each Loan Party
maintains any books or records relating to any of the Collateral consisting of
accounts, contract rights, chattel paper, general intangibles or mobile goods:
 
 
     (d) The following are all other places of business of each Loan Party:
 
 
     (e) The following are all other locations where any of the Collateral
consisting of inventory, equipment or chattel paper is located:
 
 
     (f) The following is (i) a list of all owned and leased real property held
by each Loan Party, (ii) if such property is leased, the landlord and the term
of the lease and (c) if such property is held in fee, the holder of any lien on
such real property:
          Owned Property
 

L-2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
Leased Property
 
 
     (g) The following are (i) the names and addresses of all persons or
entities other than any Loan Party, such as lessees, consignees, warehousemen or
purchasers of chattel paper, which have possession or are intended to have
possession of any of the Collateral consisting of chattel paper, inventory or
equipment, (ii) a description and dollar value of the chattel paper, inventory
or equipment of each Loan Party at such location and (iii) the type (e.g.,
warehouse, vendor, etc.) and name of the agreement governing such relationship:
 
 
     3. Prior Locations. (a) Set forth below is the information required by
subparagraphs (a) and (c)-(g) of §2 with respect to each location at which, or
other person or entity with which, any of the Collateral has been previously
held or any place of business previously maintained by any Loan Party, in each
case, at any time during the past twelve months:
 
 
     4. Fixtures. Set forth below is the information required by UCC
§9-502(b)(3) and (b)(4) of each state in which any of the Collateral consisting
of fixtures are or are to be located and the name and address of each real
estate recording office where a mortgage on the real estate on which such
fixtures are or are to be located would be recorded:
 
 
     5. Intellectual Property. The following is a complete list of all patents,
copyrights, trademarks, trade names and service marks registered or for which
applications are pending in the name of any Loan Party or used by any Loan
Party, all

L-3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



copyright and trademark licenses under which any Loan Party is a licensee and
all Internet domain names owned or used by any Loan Party:

             
 
  UNITED STATES:        
 
           
a.
  Patents   Registration Number   Registration Date
 
           
 
                 
 
           
b.
  Copyrights   Registration Number   Registration Date
 
           
 
                 
 
           
c.
  Trademarks, Trade        
 
  Name and Service Marks   Registration Number   Registration Date
 
           
 
                 
 
           
FOREIGN:
       
 
           
a.
  Patents   Registration Number   Registration Date
 
           
 
                 
 
           
b.
  Copyrights   Registration Number   Registration Date
 
           
 
                 
 
           
c.
  Trademarks, Trade Name and Service Marks   Registration Number   Registration
Date
 
           
 
                 
 
           

LICENSES:
 
INTERNET DOMAIN NAMES:
 

L-4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     6. Investment Property; Instruments; Chattel Paper. The following is a
complete list of (i) all stock, limited liability company membership interests,
partnership interests, trust interests, bonds, debentures, notes, commodity
contracts and other securities owned by any Loan Party (provide name of issuer,
a description of security (including certificate number, if any) and value),
whether or not evidenced by certificates or instruments, and all of the
certificates and instruments, if any, representing or evidencing such items, and
all securities accounts and commodity accounts owned by any Loan Party (provide
name of intermediary and value), and (ii) all chattel paper held by or on behalf
of, and all letters of credit issued in favor of, any Loan Party:
 
     7. Motor Vehicles. The following is a complete list of all motor vehicles
owned by any Loan Party (describe each vehicle by unit and VIN numbers, make,
model, and year and indicate for each the state in which registered and the
state in which based and any existing lienholders) with fair market value in
excess of $100,000:
 
     8. Vessels. The following is a complete list of all vessels of any Loan
Party which are subject to any certificate of title or other registration
statute of the United States, any state or any other jurisdiction:
 
     9. Other Titled Collateral. The following is a complete list of all
aircraft and all other inventory, equipment and other goods of any Loan Company
which are subject to any certificate of title or other registration statute of
the United States, any state or any other jurisdiction with a fair market value
in excess of $100,000 (provide description of covered goods and indicate
registration system and jurisdiction):
 
     10. Deposit Accounts. The following is a complete list of all cash, money,
currency and Deposit accounts maintained by any Loan Party:
 
 
     11. Commercial Tort Claims. The following is a complete list of claims
arising in tort with respect to which any Loan Party is claimant and which arose
in the course of such Loan Party’s business; together with case file numbers or
other identification of such claim:

L-5



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
     12. Unusual Transactions. All of the Collateral has been originated by the
each Loan Party in the ordinary course of such Loan Party’s business or consists
of goods which have been acquired by such Loan Party in the ordinary course from
a person in the business of selling goods of that kind, except for the following
Collateral which was obtained outside the ordinary course of business,
including, but not limited to, transactions involving bulk transfers:
 
     13. UCC Filings. Financing statements in substantially the form of
Schedule 13 have been prepared for filing by counsel to the Administrative Agent
in the proper Uniform Commercial Code filing office in the jurisdiction in which
each Loan Party is located. Set forth on Schedule 13 is a true and correct list
of each such filing and the Uniform Commercial Code filing office in which such
filing is to be made.
     14. Authorization. The undersigned hereby irrevocably authorizes the
Administrative Agent at any time and from time to time to file in any filing
office in any jurisdiction any initial financing statements and amendments
thereto and hereby ratifies its authorization for the Administrative Agent to
have filed in any jurisdiction any initial financing statements or amendments
thereto if filed prior to the date hereof.
[signature page follows]

L-6



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     IN WITNESS WHEREOF, the undersigned has executed this certificate as of
November 1, 2011.

            ALIANTE GAMING, LLC
      By:   ALST Casino Holdco, LLC, its Managing Member                        
      By:           Name:           Title:        

Signature Page to Perfection Certificate — Aliante Gaming, LLC

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 5
Trade Names
Licenses
Internet Domain Names
Domain Name Opt-Out Subscriptions:

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 10

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 13
UCC Filings

      Loan Party   UCC Filing Office/County Recorder’s Office
 
   

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 1.1
Existing Investments
None.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 1.2
Existing Liens
The Lien arising pursuant to that certain Financing Lease — Nevada (the “Lease”)
dated October 21, 2008, by and between Young Electric Sign Company (“Young”), as
lessor, and Aliante Gaming, LLC dba Aliante Station Casino + Hotel (“Gaming”),
as lessee, pursuant to which Young manufactured and installed the marquee signs
more particularly described therein on the property located at 7300 Aliante
Parkway, North Las Vegas, Nevada and received a security interest in respect
thereof to secure payment of all obligations under the Lease, as evidenced by
that certain financing statement recorded November 7, 2008 in Book 20081107 as
Instrument No. 03405 of Official Records of the County of Clark, Nevada, as
amended by amendment recorded December 29, 2008 in Book 20081229 as Instrument
No. 01553 of Official Records of the County of Clark, Nevada.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 2.1
Lenders and Commitments

          Lender   Commitment  
North LV HoldCo, LLC
  $ 12,898,672.77  
Apollo ALST Holdco, LLC
  $ 8,863,036.07  
TPG ALST HoldCo, L.L.C.
  $ 8,863,036.07  
Halcyon Loan Trading Fund LLC
  $ 4,033,986.05  
Natixis
  $ 3,659,722.78  
Credit Agricole Corporate and Investment Bank
  $ 2,614,087.70  
Bank of America, N.A.
  $ 2,375,001.48  
City National Bank
  $ 1,045,635.08  
Manufacturers Bank
  $ 522,817.54  
Barclays Bank Plc
  $ 119,713.34  
Service 1st Bank of Nevada
  $ 4,291.11          
Total
  $ 45,000,000.00  

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 4.3
Governmental Approvals
Licenses/Approvals — The following licenses and approvals for the Aliante Casino
and Hotel are required:
          (i) Nevada Gaming Control Board (Gaming).
          (ii) Nevada Gaming Commission (Gaming).
          (iii) City of North Las Vegas (Gaming and Liquor; Certificate of
Occupancy)
Health Department Permits — The major permits required from the Clark County
Health Department for the Aliante Casino and Hotel are as follows:
          (i) Pool.
          (ii) Restaurants and Kitchens (Steakhouse, Oyster Bar, Room Service
Kitchen, Café, Mexican, Buffet, Italian, Banquet Kitchen, Team Dining Room).
          (iii) Bars (Lounge Bar, Center Bar, Race and Sports Bar, Steakhouse
Bar, Café Bar, Mexican Bar, Italian Bar, Pool Bar, Service Bars).
          (iv) Cinema Concessions.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 4.8
Trademarks and Trade Names
     Trademarks

                      Mark   Jurisdiction   App. No.   App. Date   Reg. No.  
Reg. Date
ACCESS
  Nevada   E0693982008-5   12 Nov 2008   E0693982008-5   12 Nov 2008
 
                   
ALIANTE
STATION
  Nevada   E0673482008-1   24 Oct 2008   E0673482008-1   24 Oct 2008
 
                   
ETA LOUNGE
  Nevada   E0694392008-5   12 Nov 2008   E0694392008-5   12 Nov 2008
 
                   
MRKT
  Nevada   E0692782008-0   12 Nov 2008   E0692782008-0   12 Nov 2008
 
                   
SUITE ESCAPE
  Nevada   E0029022009-8   16 Jan 2009   E0029022009-8   16 Jan 2009
 
                   
ALIANTE STATION
  US Federal   77/598,557   22 Oct 2008   3,707,782   10 Nov 2009
 
                   
ALIANTE STATION
  US Federal   77/597,424   21 Oct 2008   3,819,166   13 Jul 2010
 
                   
ALIANTE STATION
  US Federal   77/589,244   09 Oct 2008   3,778,984   20 Apr 2010
 
                   
ALIANTE
STATION
  US Federal   77/588,389   08 Oct 2008        
 
                   
THE SPA AT
ALIANTE
  US Federal   77/594,122   16 Oct 2008        
STATION
                   

          Trade Names
          Aliante Station
          Aliante Station Casino
          Aliante Station Hotel
          Aliante Station Casino and Hotel
          Aliante Station Las Vegas
          Aliante Gaming, LLC

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 4.9
Material Litigation
None.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 4.17
Hazardous Materials Matters
None.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 4.20
Deposit and Securities Accounts

         
Wells Fargo Bank
       
 
       
Aliante Gaming LLC — Depository
    4121614424  
 
       
**Aliante Gaming LLC — Payroll
    4121561328  
 
       
Aliante Gaming LLC — Cage
    4121764518  
 
       
Aliante Gaming LLC — MC/Visa/Discover
    4121707301  
 
       
Aliante Gaming LLC — American Express
    4121707293  
 
       
Aliante Gaming LLC — CD/AP
    9600097929  
 
       
Aliante Gaming LLC — CD/TA
    9600124394  
 
       
Aliante Gaming LLC — Pari Mutuel
    4121765895  
 
       
**Aliante Gaming LLC — CD/Health
    9600098445  
 
       
**Aliante Gaming LLC — Worker’s Comp
    9600121296  
 
       
**Aliante Gaming LLC — R&S Reserve Account
    G58-1488439  

Bank of America

         
**Aliante Gaming, LLC — Systems Failure/Savings
    501006882433  
 
       
** denotes Excluded Account.
       

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 4.21
Permits
None.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULE 6.7
Transactions with Affiliates
None.

 